Exhibit 10.1

Execution Version

LOAN AND SECURITY AGREEMENT

Dated as of June 1, 2015

KEY ENERGY SERVICES, INC., and

KEY ENERGY SERVICES, LLC,

as Borrowers

BANK OF AMERICA, N.A.,

as Administrative Agent

and

BANK OF AMERICA, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Co-Collateral Agents

and

CERTAIN FINANCIAL INSTITUTIONS,

as Lenders

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   Section 1.  

DEFINITIONS; RULES OF CONSTRUCTION

     1   

1.1.

  Definitions      1   

1.2.

  Accounting Terms      32   

1.3.

  Uniform Commercial Code      32   

1.4.

  Certain Matters of Construction      32    Section 2.  

CREDIT FACILITIES

     33   

2.1.

  Revolver Commitment      33   

2.2.

  [Reserved]      35   

2.3.

  Letter of Credit Facility      35    Section 3.  

INTEREST, FEES AND CHARGES

     39   

3.1.

  Interest      39   

3.2.

  Fees      40   

3.3.

  Computation of Interest, Fees, Yield Protection      40   

3.4.

  Reimbursement Obligations      41   

3.5.

  Illegality      41   

3.6.

  Inability to Determine Rates      41   

3.7.

  Increased Costs; Capital Adequacy      42   

3.8.

  Mitigation      43   

3.9.

  Funding Losses      43   

3.10.

  Maximum Interest      43    Section 4.  

LOAN ADMINISTRATION

     43   

4.1.

  Manner of Borrowing and Funding Revolver Loans      43   

4.2.

  Defaulting Lender      45   

4.3.

  Number and Amount of LIBOR Loans; Determination of Rate      46   

4.4.

  Borrower Agent      46   

4.5.

  One Obligation      46   

4.6.

  Effect of Termination      46    Section 5.  

PAYMENTS

     46   

5.1.

  General Payment Provisions      46   

5.2.

  Repayment of Revolver Loans      47   

5.3.

  [Reserved]      47   

5.4.

  Payment of Other Obligations      47   

5.5.

  Marshaling; Payments Set Aside      47   

5.6.

  Application and Allocation of Payments      47   

5.7.

  Dominion Account      48   

5.8.

  Account Stated      48   

5.9.

  Taxes      48   

5.10.

  Lender Tax Information      50   

5.11.

  Nature and Extent of Each Borrower’s Liability      52    Section 6.  

CONDITIONS PRECEDENT

     54   

6.1.

  Conditions Precedent to Initial Loans      54   

6.2.

  Conditions Precedent to All Credit Extensions      56    Section 7.  

COLLATERAL

     57   

7.1.

  Grant of Security Interest      57   

7.2.

  Lien on Deposit Accounts; Securities Accounts; Cash Collateral      58   

7.3.

  Real Estate Collateral and Vehicles      58   

7.4.

  Other Collateral      58   

7.5.

  Limitations      59   



--------------------------------------------------------------------------------

7.6.

Further Assurances   59   

7.7.

Certain Limited Exclusions   59   

7.8.

Intercreditor Agreement   60    Section 8.

COLLATERAL ADMINISTRATION

  60   

8.1.

Borrowing Base Reports   60   

8.2.

Accounts   61   

8.3.

Proceeds of the Term Loans   61   

8.4.

Equipment   62   

8.5.

Deposit Accounts   62   

8.6.

General Provisions   63   

8.7.

Power of Attorney   64    Section 9.

REPRESENTATIONS AND WARRANTIES

  64   

9.1.

General Representations and Warranties   64   

9.2.

Complete Disclosure   72    Section 10.

COVENANTS AND CONTINUING AGREEMENTS

  73   

10.1.

Affirmative Covenants   73   

10.2.

Negative Covenants   79   

10.3.

Financial Covenants   87    Section 11.

GUARANTY

  88   

11.1.

Guaranty   88   

11.2.

No Setoff or Deductions; Taxes; Payments   89   

11.3.

Rights of Secured Parties   89   

11.4.

Certain Waivers   89   

11.5.

Obligations Independent   90   

11.6.

Subrogation   90   

11.7.

Termination; Reinstatement   90   

11.8.

Subordination   90   

11.9.

Stay of Acceleration   91   

11.10.

Expenses   91   

11.11.

Miscellaneous   91   

11.12.

Condition of Borrowers   91   

11.13.

Additional Guarantors   91    Section 12.

EVENTS OF DEFAULT; REMEDIES ON DEFAULT

  91   

12.1.

Events of Default   91   

12.2.

Remedies upon Default   92   

12.3.

License   93   

12.4.

Setoff   93   

12.5.

Remedies Cumulative; No Waiver   94    Section 13.

AGENTS

  94   

13.1.

Appointment, Authority and Duties of Agents   94   

13.2.

Agreements Regarding Collateral and Borrower Materials   95   

13.3.

Reliance By Administrative Agent   96   

13.4.

Action Upon Default   96   

13.5.

Ratable Sharing   96   

13.6.

Indemnification   97   

13.7.

Limitation on Responsibilities of Administrative Agent   97   

13.8.

Successor Administrative Agent and Co-Agents   97   

13.9.

Due Diligence and Non-Reliance   98   

13.10.

Remittance of Payments and Collections   98   

13.11.

Individual Capacities   99   

13.12.

Titles   99   

13.13.

Bank Product Providers   99   

 

(ii)



--------------------------------------------------------------------------------

13.14.

Co-Collateral Agents   99   

13.15.

No Third Party Beneficiaries   100    Section 14.

BENEFIT OF AGREEMENT; ASSIGNMENTS

  100   

14.1.

Successors and Assigns   100   

14.2.

Participations   100   

14.3.

Assignments   101   

14.4.

Replacement of Certain Lenders   102    Section 15.

MISCELLANEOUS

  102   

15.1.

Consents, Amendments and Waivers   102   

15.2.

Indemnity   103   

15.3.

Notices and Communications   103   

15.4.

Performance of Borrowers’ Obligations   105   

15.5.

Credit Inquiries   105   

15.6.

Severability   105   

15.7.

Cumulative Effect; Conflict of Terms   105   

15.8.

Counterparts; Execution   105   

15.9.

Entire Agreement   105   

15.10.

Relationship with Lenders   105   

15.11.

No Advisory or Fiduciary Responsibility   106   

15.12.

Confidentiality   106   

15.13.

[Reserved.]   107   

15.14.

GOVERNING LAW   107   

15.15.

Consent to Forum   107   

15.16.

Waivers by Borrowers   107   

15.17.

Patriot Act Notice   108   

15.18.

NO ORAL AGREEMENT   108   

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A Form of Assignment Schedule 1.1 Commitments of Lenders Schedule 1.1(A)
[Reserved] Schedule 1.1(B) Closing Date Immaterial Domestic Subsidiaries
Schedule 1.1(C) Closing Date Excluded Property Schedule 1.1(D) Specified Account
Debtors Schedule 2.3 Existing Letters of Credit Schedule 7.4.1 Commercial Tort
Claims Schedule 8.5 Deposit Accounts Schedule 9.1.16 Restrictive Agreements
Schedule 9.1.18 Names and Capital Structure Schedule 9.1.19 Locations of Offices
Schedule 9.1.21 Intellectual Property Schedule 9.1.24 Hedging Agreements
Schedule 9.1.25(a) Filing Offices Schedule 10.1.20 Post-Closing Undertakings
Schedule 10.2.1(l) Closing Date Borrowed Money Schedule 10.2.4 Investments

 

(iii)



--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is dated as of June 1, 2015 (this “Agreement”),
among KEY ENERGY SERVICES, INC., a Maryland corporation (the “Company”), KEY
ENERGY SERVICES, LLC, a Texas limited liability company (“Key Energy LLC”, and
together with the Company, collectively, “Borrowers”), certain subsidiaries of
the Borrowers named as guarantors herein, the financial institutions party to
this Agreement from time to time as Lenders, BANK OF AMERICA, N.A., a national
banking association, as administrative agent for the Lenders (in such capacity,
“Administrative Agent”) and BANK OF AMERICA, N.A., a national banking
association, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as co-collateral agents
for the Lenders (in such capacity, “Co-Collateral Agents”).

R E C I T A L S:

Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise. Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.

NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:

SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION

1.1. Definitions. As used herein, the following terms have the meanings set
forth below:

ABL Priority Collateral: as defined in the Intercreditor Agreement.

Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.

Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.

Accounts Formula Amount: (a) 85% of the Value of Eligible Accounts; provided,
however, that such percentage shall be reduced by 1.0% for each percentage point
(or portion thereof) that the Dilution Percent exceeds 5% plus (b) the lesser of
(i) the greater of (x) $35,000,000 and (y) 25.0% of the aggregate amount of
Revolver Commitments then in effect, and (ii) 80% of the Value of Eligible
Unbilled Accounts; provided, however, that such percentage shall be reduced by
1.0% for each percentage point (or portion thereof) that the Dilution Percent
exceeds 5%.

Acquisition: a transaction or series of transactions resulting in
(a) acquisition of a business, division or all or substantially all assets of a
Person; (b) record or beneficial ownership of more than 50% of the Equity
Interests of a Person; or (c) merger, consolidation or combination of a Borrower
or a Restricted Subsidiary with another Person.

Additional Issuing Bank: any financial institution that is a Lender selected by
the Borrower Agent and approved by Administrative Agent (which approval shall
not be unreasonably withheld or delayed) to issue one or more Letters of Credit
hereunder, provided that such financial institution consents to becoming an
Additional Issuing Bank and provided further that such financial institution
shall become a party to this Agreement in the capacity as an Issuing Bank by
executing a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and signed by the Borrower, the Additional Issuing Bank
and Administrative Agent.



--------------------------------------------------------------------------------

Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.

Affiliate Transaction: as defined in Section 10.2.10.

Agent: each of Administrative Agent and each Co-Collateral Agent.

Agent Indemnitees: each Agent and its officers, directors, employees,
Affiliates, agents and attorneys.

Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by any Agent.

Allocable Amount: as defined in Section 5.11.3(b).

Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.

Anti-Corruption Laws: all laws, rules and regulations of any jurisdiction
applicable to the Borrowers or their Subsidiaries from time to time concerning
or relating to bribery or corruption, including, without limitation, the U.S.
Foreign Corrupt Practices Act (FCPA) and the U.K. Bribery Act.

Applicable Law: all laws, rules, regulations and binding governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.

Applicable Margin: (a) 4.50% per annum in the case of LIBOR Revolver Loans and
(b) 3.50% per annum in the case of Base Rate Loans.

Approved Fund: any Person (other than a natural Person) engaged in making,
purchasing, holding or otherwise investing in commercial loans in its ordinary
course of activities and that is administered or managed by a Lender, an entity
that administers or manages a Lender or an Affiliate of either.

Asset Coverage Ratio: as of any date of determination, the ratio, determined on
a consolidated basis for the Company and its Consolidated Subsidiaries, of
(a) PP&E Value to (b) the sum of (i) the outstanding principal amount of the
Debt under the Term Loan Documents, and, after the Discharge of Term
Obligations, the outstanding principal amount of the Debt under the Loan
Documents as of such date, plus (ii) the amount of any fine or settlement
payable as a result of the FCPA Matter that is secured by a Lien on the
Collateral as of such date.

Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of any Obligor or any Restricted Subsidiary, including
any disposition in connection with a sale-leaseback transaction or synthetic
lease.

Assignment: an assignment and acceptance agreement between a Lender and Eligible
Assignee, in the form of Exhibit A or otherwise reasonably satisfactory to
Administrative Agent.

Availability: the Borrowing Base minus Revolver Usage.

 

-2-



--------------------------------------------------------------------------------

Availability Reserve: the sum (without duplication) of (a) the Bank Product
Reserve; (b) the aggregate amount of liabilities secured by Liens upon the ABL
Priority Collateral that are senior to Administrative Agent’s Liens (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); and (c) such additional reserves, in such amounts and with respect
to such matters, as Co-Collateral Agents in their Permitted Discretion may elect
to impose from time to time.

Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.

Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys.

Bank Product: any of the following products, services or facilities extended to
any Borrower or Affiliate of a Borrower by a Lender or any of its Affiliates:
(a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card, purchase cards and merchant card services; and
(d) other banking products or services, other than Letters of Credit.

Bank Product Reserve: the aggregate amount of reserves established by
Co-Collateral Agents from time to time in their Permitted Discretion in respect
of Secured Bank Product Obligations.

Bankruptcy Code: Title 11 of the United States Code.

Base Rate: for any day, a per annum rate equal to the greatest of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) LIBOR for a 30 day interest period as of such day, plus 1.0%.

Base Rate Loan: any Loan that bears interest based on the Base Rate.

Base Rate Revolver Loan: a Revolver Loan that bears interest based on the Base
Rate.

Board of Governors: the Board of Governors of the Federal Reserve System.

Borrowed Money: with respect to any Obligor, without duplication, its (a) Debt
that (i) arises from the lending of money by any Person to such Obligor or
(ii) is evidenced by notes, drafts, bonds, debentures, credit documents or
similar instruments; (b) Capital Leases; (c) reimbursement obligations with
respect to drawn letters of credit; and (d) guaranties of any Debt of the
foregoing types owing by another Person.

Borrower Agent: as defined in Section 4.4.

Borrower Materials: Borrowing Base Reports, Compliance Certificates, Settlement
Payment Certificate, Payment Conditions Certificate and other information,
reports, financial statements (other than projections and any other
forward-looking statements) and other materials delivered by Borrowers
hereunder, as well as other Reports and information provided by any Agent to
Lenders.

Borrowing: a group of Loans that are made or converted together on the same day
and have the same interest option and, if applicable, Interest Period.

Borrowing Base: on any date of determination, an amount equal to (a) the lesser
of (i) the aggregate Revolver Commitments; or (ii) the sum of the Accounts
Formula Amount plus the lesser of (A) the Segregated Account Cash Balance and
(B) $15,000,000, minus (b) the Availability Reserve.

Borrowing Base Report: a report of the Borrowing Base by Borrowers, in form and
substance satisfactory to Administrative Agent.

 

-3-



--------------------------------------------------------------------------------

Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, North Carolina and New York, and if such day relates to a LIBOR Loan,
any such day on which dealings in Dollar deposits are conducted in the London
interbank market.

Capital Expenditures: all expenditures made by a Borrower or Restricted
Subsidiary for the acquisition of fixed assets, or any improvements,
replacements, substitutions or additions thereto with a useful life of more than
one year.

Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Administrative Agent to Cash Collateralize any Obligations.

Cash Collateral Account: a demand deposit, money market or other account
established by Administrative Agent at such financial institution as
Administrative Agent may select in its Permitted Discretion, which account shall
be subject to a Lien in favor of Administrative Agent for the benefit of Secured
Parties.

Cash Collateralize: the delivery of cash to Administrative Agent, as security
for the payment of Obligations, in an amount equal to (a) with respect to LC
Obligations, 103% of the aggregate LC Obligations, and (b) with respect to any
inchoate, contingent or other Obligations (including Secured Bank Product
Obligations), in an amount equal to Administrative Agent’s good faith estimate
of the amount due or to become due, including fees, expenses and indemnification
hereunder. “Cash Collateralization” has a correlative meaning.

Cash Equivalents: (a) direct obligations of the United States or any agency
thereof, or obligations guaranteed by the United States or any agency thereof,
in each case maturing within one (1) year from the date of creation thereof;
(b) deposits maturing within one (1) year from the date of creation thereof
with, including certificates of deposit issued by, any Lender or any office
located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively or, in the case of any Foreign
Subsidiary, a bank organized in a jurisdiction in which the Foreign Subsidiary
conducts operations having assets in excess of $500,000,000; (c) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) hereof, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (d) commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by S&P or Moody’s; (e) securities
with maturities of six months or less from the date of acquisition backed by
standby letters of credit issued by any Lender or any commercial bank satisfying
the requirements of clause (b) hereof; and (f) deposits in money market funds
investing exclusively in Investments described in clauses (a) through
(e) hereof.

Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.

CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).

 

-4-



--------------------------------------------------------------------------------

CFC: as defined in the definition of “Foreign Subsidiary”.

Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority; or (c) the
making, issuance or application of any request, guideline, requirement or
directive (whether or not having the force of law) by any Governmental
Authority; provided, however, that “Change in Law” shall include, regardless of
the date enacted, adopted or issued, all requests, rules, guidelines,
requirements or directives (i) under or relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or (ii) promulgated pursuant to Basel III by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any similar authority) or any other Governmental Authority.

Change of Control: the occurrence of one or more of the following events:

(a) any sale, lease, transfer, conveyance or other disposition (in one
transaction or a series of related transactions) of all or substantially all of
the properties or assets of the Company and its Restricted Subsidiaries taken as
a whole to any Person or group of related Persons for purposes of Section 13(d)
of the Exchange Act (a “Group”) together with any Affiliates thereof (whether or
not otherwise in compliance with the provisions of this Agreement) unless
immediately following such sale, lease, transfer, conveyance or other
disposition in compliance with this Agreement such properties or assets are
owned, directly or indirectly, by (i) the Company or a Subsidiary of the Company
or (ii) a Person controlled by the Company or a Subsidiary of the Company;

(b) the approval by the holders of Equity Interests of the Company of any plan
or proposal for the liquidation or dissolution of the Company;

(c) the acquisition, in one or more transactions, of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of the Equity
Interests of the Company by any Person or Group that, as a result of such
acquisition, either (i) beneficially owns (within the meaning of Rule 13d-3
under the Exchange Act), directly or indirectly, 50.1% or more of the Company’s
then outstanding Equity Interests or Voting Stock or (ii) otherwise has the
ability to elect, directly or indirectly, a majority of the members of the board
of directors of the Company, including, without limitation, by the acquisition
of revocable proxies for the election of directors;

(d) during any period of two consecutive years, individuals who at the beginning
of such period constituted the board of directors of the Company (together with
any new directors whose election by such board of directors or whose nomination
for election by the shareholders (or members, as applicable) of the Company was
approved by a vote of a majority of the directors of the Company then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the board of directors then in office;

(e) a “change in control”, “change of control offer” or any comparable term
under, and as defined in, the Senior Notes Indenture or the Term Loan Credit
Agreement; or

(f) (i) the Company ceases to own and control, beneficially and of record,
directly or indirectly, all Equity Interests in Key Energy LLC or any other
Borrower or (ii) the sale or transfer of all or substantially all assets of a
Borrower, except to another Borrower.

Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
any Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor

 

-5-



--------------------------------------------------------------------------------

or other Person, in any way relating to (a) any Loans, Letters of Credit, Loan
Documents, Borrower Materials, or the use thereof or transactions relating
thereto, (b) any action taken or omitted to be taken by any Indemnitee in
connection with any Loan Documents, (c) the existence or perfection of any
Liens, or realization upon any Collateral, (d) exercise of any rights or
remedies under any Loan Documents or Applicable Law, or (e) failure by any
Obligor to perform or observe any terms of any Loan Document, in each case
including all costs and expenses relating to any investigation, litigation,
arbitration or other proceeding (including an Insolvency Proceeding or appellate
proceedings), whether or not the applicable Indemnitee is a party thereto.

Closing Date: as defined in Section 6.1.

Co-Collateral Agent: has the meaning assigned to such term in the preamble
hereto.

Code: the Internal Revenue Code of 1986.

Collateral: all Property described in Section 7.1 (and not excluded by
Section 7.7), all Property described in any Security Documents as security for
any Obligations, and all other Property that now or hereafter secures (or is
intended to secure) any Obligations.

Commitment: for any Lender, the aggregate amount of such Lender’s Revolver
Commitment. “Commitments” means the aggregate amount of all Revolver
Commitments.

Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 12.2.

Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

Company: as defined in the introductory paragraph hereto.

Compliance Certificate: a certificate, in form and substance satisfactory to
Administrative Agent, by which Borrowers (a) certify compliance with
Section 10.3, (b) calculate the Fixed Charge Coverage Ratio, the Asset Coverage
Ratio and Liquidity for the applicable date (regardless of whether compliance
with the Fixed Charge Coverage Ratio, the Asset Coverage Ratio or Liquidity for
the applicable date is tested for such period), (c) to the extent applicable,
attach related consolidating financial statements reflecting the adjustments
necessary to eliminate (1) the accounts of Unrestricted Subsidiaries (if any)
from such consolidated financial statements and (2) the financial and other
operational results of Unrestricted Subsidiaries (if any), (d) sets forth
reasonably detailed calculations satisfactory to the Administrative Agent
demonstrating that the aggregate value of the Excluded Property as of the last
day of the period covered by such Compliance Certificate does not exceed
$45,000,000 (giving effect to the Real Estate and Vehicles subject to
Section 10.1.20 as if all of the steps set forth on Schedule 10.1.20 have been
completed with respect thereto (but only for as long as Section 10.1.20 has not
been breached with respect to such Real Estate or Vehicles), and (e) lists any
office or place of business that was opened or was closed during the period
covered by the certificate.

Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.

Consolidated Cash Interest Expense: Consolidated Interest Expense excluding any
amount described in clause (a) of the definition thereof and any amount not
payable in cash (including any interest payable-in-kind).

 

-6-



--------------------------------------------------------------------------------

Consolidated Interest Expense: for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Company and the
Consolidated Subsidiaries for such period, whether paid or accrued, including to
the extent included in interest expense under GAAP: (a) amortization of debt
issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, commissions, discounts
and other fees and charges incurred in respect of letter of credit or bankers’
acceptance financings, and net payments (if any) pursuant to Hedging Agreement;
(b) any interest expense on Debt of another Person that is guaranteed by the
Company or any Consolidated Subsidiary or secured by a Lien on assets of the
Company or any Consolidated Subsidiary (whether or not such guarantee or Lien is
called upon); (c) capitalized interest and (d) the portion of any payments or
accruals under Capital Leases allocable to interest expense, plus the portion of
any payments or accruals under Synthetic Leases allocable to interest expense
whether or not the same constitutes interest expense under GAAP.

Consolidated Net Income: for any period of determination, the aggregate of the
net income (or loss) of the Company and the Consolidated Subsidiaries after
allowances for taxes for such period determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income of
any Person in which the Company or any Consolidated Subsidiary has an interest
(which interest does not cause the net income of such other Person to be
consolidated with the net income of the Company and the Consolidated
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in cash during such period by such
other Person to the Company or to a Consolidated Subsidiary, as the case may be;
(b) the net income (but not loss) during such period of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by that Consolidated Subsidiary is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument or Applicable Law applicable to such Consolidated Subsidiary or is
otherwise restricted or prohibited, in each case determined in accordance with
GAAP; (c) any non-cash gains or losses during such period, including any under
ASC 718 or ASC 815 and (d) any non-cash gains or losses attributable to writeups
or writedowns of assets.

Consolidated Subsidiaries: each Restricted Subsidiary of the Company (whether
now existing or hereafter created or acquired) the financial statements of which
shall be consolidated with the financial statements of the Company in accordance
with GAAP.

Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, lease,
dividend or other obligation (“primary obligations”) of another obligor
(“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person under any (a) guaranty, endorsement, co-making or sale
with recourse of an obligation of a primary obligor; (b) obligation to make
take-or-pay or similar payments regardless of nonperformance by any other party
to an agreement; and (c) arrangement (i) to purchase any primary obligation or
security therefor, (ii) to supply funds for the purchase or payment of any
primary obligation, (iii) to maintain or assure working capital, equity capital,
net worth or solvency of the primary obligor, (iv) to purchase Property or
services for the purpose of assuring the ability of the primary obligor to
perform a primary obligation, or (v) otherwise to assure or hold harmless the
holder of any primary obligation against loss in respect thereof. The amount of
any Contingent Obligation shall be deemed to be the stated or determinable
amount of the primary obligation (or, if less, the maximum amount for which such
Person may be liable under the instrument evidencing the Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto.

Covenant Trigger Period: the period (a) commencing on the day that Availability
is less than the greater of (X) $20,000,000 and (Y) 20.0% of the aggregate
amount of Revolver Commitments on such day; and (b) continuing until the day
(1) Availability has been greater than the greater of (X) $20,000,000 and
(Y) 20.0% of the aggregate amount of Revolver Commitments and (2) no Default has
occurred and is continuing, in the case of each of the clauses (b)(1)(X),
(b)(1)(Y) and (b)(2), for a period of 90 consecutive calendar days.

 

-7-



--------------------------------------------------------------------------------

Cure Period: as defined in Section 10.3.2.

CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).

Debt: for any Person, the sum of the following (without duplication): (a) all
obligations of such Person for Borrowed Money; (b) all accounts payable and all
accrued expenses, liabilities or other obligations of such Person to pay the
deferred purchase price of Property or services; (c) all obligations under
Synthetic Leases; (d) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person;
(e) all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (f) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others; (g) obligations to pay
for goods or services even if such goods or services are not actually received
or utilized by such Person; (h) any Debt of a partnership for which such Person
is liable either by agreement, by operation of law or by Applicable Law but only
to the extent of such liability; and (i) Disqualified Capital Stock.

Debtor Relief Laws: as defined in Section 11.1.

Deemed Cash Equivalents: each of the following:

(a) the assumption of any liabilities (as shown on the Company’s or the
Restricted Subsidiary’s most recent balance sheet) of the Company or any
Restricted Subsidiary of the Company (other than liabilities that are by their
terms subordinated to Loans or any Guarantee) by the transferee of any such
assets pursuant to a customary novation agreement that releases the Company or
the Restricted Subsidiary from further liability;

(b) any securities, notes or other obligations received by the Company or any
such Restricted Subsidiary from such transferee that are converted by the
Company or the Restricted Subsidiary into cash or Cash Equivalents within 180
days following their receipt (to the extent of cash or Cash Equivalents
received; and

(c) accounts receivable of a business retained by the Company or any of its
Restricted Subsidiaries following the sale of such business; provided, that such
accounts receivable are not (i) past due more than 60 days and (ii) do not have
a payment date greater than 90 days from the date of the invoice creating such
accounts receivable.

Default: any event or condition which constitutes an Event of Default or which
upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto, and with respect to the fee payable pursuant to Section 3.2.2 herein as
provided in the last sentence thereof.

Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Administrative Agent or any Borrower that such Lender does not
intend to comply with its funding obligations hereunder or under any other
credit facility, or has made a public statement to that effect; (c) has failed,
within three Business Days following request by Administrative Agent or any
Borrower, to confirm in a manner satisfactory to Administrative Agent and
Borrowers that such Lender will comply with its funding

 

-8-



--------------------------------------------------------------------------------

obligations hereunder; or (d) has, or has a direct or indirect parent company
that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority); provided, however, that a Lender shall not be a
Defaulting Lender solely by virtue of a Governmental Authority’s ownership of an
equity interest in such Lender or parent company unless the ownership provides
immunity for such Lender from jurisdiction of courts within the United States or
from enforcement of judgments or writs of attachment on its assets, or permits
such Lender or Governmental Authority to repudiate or otherwise to reject such
Lender’s agreements.

Deposit Account Control Agreement: control agreement satisfactory to
Administrative Agent executed by an institution maintaining a Deposit Account
for an Obligor, to perfect Administrative Agent’s Lien on such account.

Designated Jurisdiction: a country or territory that is the subject of a
Sanction.

Dilution Percent: the percent, determined for Borrowers’ most recent Fiscal
Quarter, equal to (a) bad debt write-downs or write-offs, discounts, returns,
promotions, credits, credit memos and other dilutive items with respect to
Accounts, divided by (b) gross sales.

Discharge of Term Obligations: as defined in the Intercreditor Agreement.

Disqualified Capital Stock: any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the later of
(a) the Revolver Termination Date and (b) the latest maturity of the Term Loans
at the date of issuance of such Equity Interest.

Distribution: any payment of a distribution, interest or dividend on any Equity
Interest (other than payment-in-kind); distribution, advance or repayment of
Debt to a holder of Equity Interests; or purchase, redemption, or other
acquisition or retirement for value of any Equity Interest.

Dollars: lawful money of the United States.

Domestic Subsidiary: any Subsidiary that is organized under the laws of the
United States of America or any state thereof or the District of Columbia.

Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Administrative Agent, over which Administrative
Agent has control (and either has or may obtain exclusive control for withdrawal
purposes).

Drawing Document: any Letter of Credit or other document presented for purposes
of drawing under any Letter of Credit.

EBITDA: for any period of determination, the sum of (without duplication), the
following determined on a consolidated basis: (a) Consolidated Net Income during
such period;

plus (b) to the extent deducted from Consolidated Net Income in such period:
(i) income tax expense, (ii) franchise tax expense, (iii) Consolidated Interest
Expense, (iv) amortization and depreciation during such period, (v) all non-cash
charges and adjustments, (vi) non-recurring cash expenses related to the
Transactions, (vii) non-recurring cash expenses relating to transactions
permitted pursuant to Section 10.2.9(k) provided that the aggregate expenses
added back pursuant to this clause (vii) shall not exceed

 

-9-



--------------------------------------------------------------------------------

$10,000,000 through the Revolver Termination Date, (viii) expenses incurred in
connection with the FCPA Matter during the Fiscal Quarters ending March 31,
2015, June 30, 2015, September 30, 2015 and December 31, 2015; provided that
expenses added back pursuant to this clause (viii) may not exceed in any such
Fiscal Quarter the dollar amount set forth below opposite such Fiscal Quarter:

 

Fiscal Quarter Ending

   Maximum FCPA Expense Addback  

March 31, 2015

   $ 18,000,000   

June 30, 2015

   $ 10,000,000   

September 30, 2015

   $ 5,000,000   

December 31, 2015

   $ 5,000,000   

provided, that to the extent the Maximum FCPA Expense Addback in any of the
above Fiscal Quarters is not fully used, the unused amount may be carried
forward to any subsequent Fiscal Quarter ending on or prior to December 31,
2016;

and (ix) the amount of any settlement of the FCPA Matter;

minus (c) the amount of any cash payment of any settlement of the FCPA Matter in
excess of the Net Liquidity, determined immediately prior to such cash payment;

provided, that if the Company or any Consolidated Subsidiary shall acquire or
dispose of any Property in an aggregate amount of at least $15,000,000 during
such period (other than (A) pursuant to clauses (a), (b), (d), (e), (f), (h) and
(i) of Section 10.2.9 and (B) acquisitions and dispositions of Equipment in the
Ordinary Course of Business), then EBITDA shall be calculated, with calculation
in form and substance reasonably satisfactory to Administrative Agent, after
giving pro forma effect to such acquisition or disposition, as if such
acquisition or disposition had occurred on the first day of such period
(provided that Administrative Agent is reasonably satisfied with the form and
substance of the related projections).

Notwithstanding any of the foregoing to the contrary, for purposes of
calculating all financial ratios and tests for any four-Fiscal Quarter period
that includes the Fiscal Quarter ending June 30, 2014, September 30, 2014 or
December 31, 2014, EBITDA shall be based on the sum of (a) the applicable
amounts specified below for such Fiscal Quarter, and (b) EBITDA for the portion
of such four-Fiscal Quarter period not including such Fiscal Quarter:

 

Fiscal Quarter Ending

   EBITDA  

June 30, 2014

   $ 44,237,000   

September 30, 2014

   $ 47,617,000   

December 31, 2014

   $ 41,593,000   

Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods or rendition of services, is payable
in Dollars and is deemed by Co-Collateral Agents, in their Permitted Discretion,
to be an Eligible Account. Without limiting the foregoing, no Account shall be
an Eligible Account if (a) it is unpaid for more than 60 days after the original
due date, or more than 90 days after the original invoice date; (b) 50% or more
of the Accounts owing by the

 

-10-



--------------------------------------------------------------------------------

Account Debtor are not Eligible Accounts under the foregoing clause; (c) when
aggregated with other Accounts owing by the Account Debtor, it exceeds 20% (or
30% for any Account Debtor listed on Schedule 1.1(D) (each such Account Debtor,
together with any additional Account Debtor that may be approved by
Co-Collateral Agents from time to time in their discretion in writing, a
“Specified Account Debtor”) for so long as such Specified Account Debtor has and
maintains Investment Grade Rating) of the aggregate Eligible Accounts (or such
higher percentage as Co-Collateral Agents may establish for the Account Debtor
from time to time) (provided that only the amount in excess of 20% (or in excess
of 30% for the Specified Account Debtor that has and maintains Investment Grade
Rating (or in excess of such higher percentage as Co-Collateral Agents may
establish for the Account Debtor from time to time) shall be deemed ineligible);
(d) it does not conform in any material respect with a covenant or
representation herein; (e) it is owing by a creditor or supplier who has not
entered into an agreement reasonably satisfactory to Co-Collateral Agents
waiving applicable rights of setoff, or is otherwise reasonably determined to be
subject to a potential offset, counterclaim, dispute, deduction, discount,
recoupment, reserve, defense, chargeback, credit or allowance (but ineligibility
shall be limited to the amount thereof); (f) an Insolvency Proceeding has been
commenced by or against the Account Debtor; or the Account Debtor has failed,
has suspended or ceased doing business, is liquidating, dissolving or winding up
its affairs, is not Solvent (other than Accounts approved by Co-Collateral
Agents in their Permitted Discretion owing to a Borrower pursuant to an order
granting critical vendor status to a Borrower), or is subject to any Sanction or
on any specially designated nationals list maintained by OFAC; or the Borrowers
are not able to bring suit or enforce remedies against the Account Debtor
through judicial process (unless such Account is guaranteed or supported by a
guarantor or support provider reasonably acceptable to Co-Collateral Agents, on
such terms as a reasonably acceptable to Co-Collateral Agents); (g) the Account
Debtor is organized or has its principal offices or 50% or more of its assets
outside the United States or Canada unless Co-Collateral Agents have consented
to such Account Debtor in their Permitted Discretion or the Account is supported
by a letter of credit (delivered to and directly drawable by Administrative
Agent) or credit insurance reasonably satisfactory in all respects to
Co-Collateral Agents; (h) it is owing by a Governmental Authority, unless the
Account Debtor is the United States or any department, agency or instrumentality
thereof and the Account has been assigned to Co-Collateral Agents in compliance
with the federal Assignment of Claims Act; (i) it is not subject to a duly
perfected, first priority Lien in favor of Administrative Agent, or is subject
to any other Lien (other than Liens permitted by clauses (i) or (j) of
Section 10.2.2 and inchoate Liens permitted by Section 10.2.2 that are at all
times junior to Administrative Agent’s Liens); (j) the goods giving rise to it
have not been delivered to the Account Debtor, the services giving rise to it
have not been accepted by the Account Debtor, or it otherwise does not represent
a final sale; (k) it is evidenced by Chattel Paper or an Instrument of any kind,
or has been reduced to judgment; (l) its payment has been extended beyond the
periods specified in clause (a) above or the Account Debtor has made a partial
payment (solely with respect to the invoice relating to such Account); (m) it
arises from a sale to an Affiliate, from a sale on a cash-on-delivery,
bill-and-hold, sale-or-return, sale-on-approval, consignment, or other
repurchase or return basis, or from a sale for personal, family or household
purposes; (n) it represents a progress billing or retainage, or relates to
services for which a performance, surety or completion bond or similar assurance
has been issued; (o) it includes a billing for interest, fees or late charges,
but ineligibility shall be limited to the extent thereof; or (p) it has not been
billed or is not evidenced by an invoice. In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than 90 days old will
be excluded.

Eligible Assignee: a Person that is (a) a Lender (except for any Defaulting
Lender and its Affiliates), Affiliate of a Lender or Approved Fund; (b) any
other assignee approved by Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower Agent (which approval by
the Borrower Agent shall not be unreasonably withheld or delayed, and shall be
deemed given if no objection is made within five Business Days after notice of
the proposed assignment is given to the Borrower Agent); and (c) during an Event
of Default, any Person acceptable to Administrative Agent in its discretion.

 

-11-



--------------------------------------------------------------------------------

Eligible Unbilled Account: an Account which would be Eligible Accounts but for
the failure to satisfy the terms of clause (p) of the definition of Eligible
Account; provided that any such Account shall cease to be an Eligible Unbilled
Account if an invoice with respect thereto shall not be delivered to the
applicable Account Debtor within 30 calendar days following the date on which
such Account was originally created.

Enforcement Action: any action to enforce any Obligations (other than Secured
Bank Product Obligations) or Loan Documents or to exercise any rights or
remedies relating to any Collateral (whether by judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid, action in an
Obligor’s Insolvency Proceeding or otherwise).

Environmental Laws: Applicable Laws (including programs, permits and guidance
promulgated by regulators) relating to public health (other than occupational
safety and health regulated by OSHA) or the protection or pollution of the
environment, including CERCLA, RCRA and CWA.

Environmental Notice: a notice (whether written or, to any Borrower’s knowledge,
oral) from any Governmental Authority or other Person of any possible
noncompliance with, investigation of a possible violation of, litigation
relating to, or potential fine or liability under any Environmental Law, or with
respect to any Release, environmental pollution or hazardous materials,
including any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise.

Environmental Permit: any permit, registration, license, notice, approval,
consent, exemption, variance, spill or response plan, or other authorization
required under or issued pursuant to applicable Environmental Laws.

Equity Interest: the interest of any (a) shareholder in a corporation;
(b) partner in a partnership (whether general, limited, limited liability or
joint venture); (c) member in a limited liability company; or (d) other Person
having any other form of equity security or ownership interest.

ERISA: the Employee Retirement Income Security Act of 1974.

ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

ERISA Event: (a) a Reportable Event with respect to a Pension Plan;
(b) withdrawal of an Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) complete or
partial withdrawal by an Obligor or ERISA Affiliate from a Multiemployer Plan;
(d) filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Section 4041 of ERISA, or the institution of
proceedings by the PBGC to terminate a Pension Plan; (e) determination that any
Pension Plan is considered an at-risk plan or a plan in critical or endangered
status under the Code or ERISA; (f) an event or condition that constitutes
grounds under Section 4042 of ERISA for termination of, or appointment of a
trustee to administer, any Pension Plan; (g) imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Obligor or ERISA Affiliate; or (h) failure by an
Obligor or ERISA Affiliate to meet all applicable requirements under the Pension
Funding Rules in respect of a Pension Plan, whether or not waived, or to make a
required contribution to a Multiemployer Plan.

Event of Default: as defined in Section 12.1.

 

-12-



--------------------------------------------------------------------------------

Excepted Liens: (a) Liens for Taxes, assessments or other governmental charges
or levies (other than (i) any Lien attaching for failure to pay any fine or
settlement amount in connection with the FCPA Matter or (ii) any Lien securing
any fine or settlement amount in connection with the FCPA Matter which is senior
to the Lien in favor of the Administrative Agent or the Term Loan Agent or which
is granted with the consent or approval of any Borrower or any of its
Subsidiaries) which are not delinquent or which are being Properly Contested;
(b) Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent or which are being Properly Contested; (c) landlord’s liens,
maritime liens, liens granted under storage contracts, operators’, vendors’,
carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’,
materialmen’s, construction or other like Liens, in each case arising in the
Ordinary Course of Business or incident to the operation and maintenance of
Properties each of which is in respect of obligations that are not delinquent or
which are being Properly Contested; (d) Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board of Governors and no such deposit account is
intended by any Borrower or any Restricted Subsidiaries to provide collateral to
the depository institution; (e) easements, zoning restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations in any Property of
any Borrower or any Restricted Subsidiary for the purpose of roads, pipelines,
transmission lines, transportation lines or distribution lines, or for the joint
or common use of real estate, rights of way, facilities and equipment, that do
not secure any monetary obligations and which in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held
by any Borrower or any Restricted Subsidiary or materially impair the value of
such Property subject thereto; (f) Liens on cash or securities pledged to secure
performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature, in
each case incurred in the Ordinary Course of Business and (g) judgment and
attachment Liens not giving rise to an Event of Default, provided that any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment shall not have been finally terminated or the period within
which such proceeding may be initiated shall not have expired and no action to
enforce such Lien has been commenced; provided, further that Liens described in
clauses (a) through (d), (f) and (g) shall remain “Excepted Liens” only for so
long as no action to enforce such Lien has been commenced and no intention to
subordinate the first priority Lien granted in favor of the Administrative Agent
and the Lenders is to be hereby implied or expressed by the permitted existence
of such Excepted Liens.

Exchange Act: Securities Exchange Act of 1934 and any successor statute thereto,
in each case as amended from time to time.

Excluded Property: any Real Estate and Vehicles owned by an Obligor that are
designated by such Obligor as Excluded Property; provided that the aggregate
value of all Real Estate and Vehicles owned by Obligors that constitute Excluded
Property may not exceed $45,000,000 (it being understood and agreed that if the
aggregate value of all such Real Estate and Vehicles exceeds $45,000,000,
Obligors shall subject one or more pieces of Real Estate to the Mortgages
pursuant to Section 7.3.1 and/or subject one or more Vehicles to the Lien in
favor of Administrative Agent pursuant to Section 7.3.2 such that the aggregate
value of all such Real Estate and Vehicles that are not subject to a Mortgage or
Lien is less than $45,000,000); provided further that in no event shall any
Specified Vehicle constitute Excluded Property. For purposes of calculating the
aggregate value of the Property described above, (a) the value assigned to any
Real Estate shall be the individual net book value of such Real Estate and
(b) the value assigned to any Vehicle shall be the value assigned to such
Vehicle in the most recent PP&E Report. All of the Excluded Property as of the
Closing Date is listed on Schedule 1.1(C).

Excluded Subsidiary: (a) an Immaterial Domestic Subsidiary, (b) a captive
insurance Subsidiary, (c) a Foreign Subsidiary, (d) an Unrestricted Subsidiary,
(e) KES Mexico Holding Company, LLC, a Delaware limited liability company,
(f) KES Global Holdings, LLC, a Delaware limited liability company and
(g) subject to Section 10.1.20, Key Energy Services (Mexico), LLC, a Delaware
limited liability company.

 

-13-



--------------------------------------------------------------------------------

Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.

Excluded Taxes: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of a Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower Agent under
Section 14.4) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 5.9, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately prior to such
assignment or to such Lender immediately prior to its change in Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with Section 5.10
and (d) any U.S. federal withholding Taxes imposed under FATCA.

Executive Order: Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001.

Existing Credit Agreement: as defined in Section 6.1(p).

Existing Letters of Credit: the letters of credit previously issued under the
Existing Credit Agreement that are outstanding as of the Closing Date and listed
on Schedule 2.3 hereto.

Extraordinary Expenses: all reasonable and documented costs, expenses or
advances that Administrative Agent may incur during an Event of Default, or
during the pendency of an Insolvency Proceeding of an Obligor, including those
relating to (a) any audit, inspection, repossession, storage, repair, appraisal,
insurance, manufacture, preparation or advertising for sale, sale, collection,
or other preservation of or realization upon any Collateral; (b) any action,
arbitration or other proceeding (whether instituted by or against Administrative
Agent, any Lender, any Obligor, any representative of creditors of an Obligor or
any other Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Administrative Agent’s Liens with
respect to any Collateral), Loan Documents, Letters of Credit or Obligations,
including any lender liability or other Claims; (c) the exercise of any rights
or remedies of Administrative Agent in, or the monitoring of, any Insolvency
Proceeding; (d) settlement or satisfaction of taxes, charges or Liens with
respect to any Collateral; (e) any Enforcement Action; and (f) negotiation and
documentation of any modification, waiver, workout, restructuring or forbearance
with respect to any Loan Documents or Obligations. Such costs, expenses and
advances include transfer fees, Other Taxes, storage fees, insurance costs,
permit fees, utility reservation and reasonable and documented standby fees,
legal fees, appraisal fees, brokers’ and auctioneers’ fees and commissions,
accountants’ fees, environmental study fees, wages and salaries paid to
employees of any Obligor or independent contractors in liquidating any
Collateral, and travel expenses.

 

-14-



--------------------------------------------------------------------------------

FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

FCPA Matter: as defined in the definition of the term “Material Adverse Effect.”

Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded up, if
necessary, to the nearest 1/8 of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Administrative Agent.

Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.

Fiscal Year: the fiscal year of Borrowers and Restricted Subsidiaries for
accounting and tax purposes, ending on December 31 of each year.

Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
the Company and its Consolidated Subsidiaries for the most recently completed
four-Fiscal Quarter or, during the Reporting Trigger Period, for the most
recently completed 12-month period, of (a) EBITDA minus Capital Expenditures
(excluding (i) those financed or funded with Borrowed Money (other than Revolver
Loans), (ii) the portion thereof funded with the Net Proceeds from Asset
Dispositions of Equipment or Real Estate which Borrowers are permitted to use to
purchase assets pursuant to Section 8.6.2(c) and (iii) the portion thereof
funded with the proceeds of casualty insurance or condemnation awards in respect
of any Equipment and Real Estate which Borrowers are not required to use to
prepay the Loans pursuant to Section 8.6.2(b) or with the proceeds of casualty
insurance or condemnation awards in respect of any other Property) and (iv) cash
taxes paid (net of cash tax refunds received during such period), to (b) Fixed
Charges.

Fixed Charges: the sum of Consolidated Cash Interest Expense, scheduled
principal payments made on Borrowed Money, and Distributions (other than
Upstream Payments) paid in cash.

Flood Laws: (a) the National Flood Insurance Act of 1994 (which comprehensively
revised the National Flood Insurance Act of 1968 and the Flood Disaster
Protection Act of 1973) as now or hereafter in effect or any successor statute
thereto, (b) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto, (c) the Biggert-Waters Flood Insurance
Reform Act of 2012 as now or hereafter in effect or any successor statute
thereto, and (d) all other applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders relating to
flood matters, in each case, as now or hereafter in effect or any successor
statute thereto.

FLSA: the Fair Labor Standards Act of 1938.

Foreign Lender: any Lender that is not a U.S. Person.

Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.

Foreign Subsidiary: a Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code (a “CFC”).

 

-15-



--------------------------------------------------------------------------------

Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.

Full Payment: with respect to any Obligations or Guaranteed Obligations, as
applicable, (a) the full cash payment thereof (other than inchoate or contingent
or reimbursable obligations for which no claim has been asserted), including any
interest, fees and other charges accruing during an Insolvency Proceeding
(whether or not allowed in the proceeding); and (b) if such Obligations or
Guaranteed Obligations are LC Obligations or inchoate or contingent in nature
(other than inchoate or contingent or reimbursable obligations for which no
claim has been asserted), Cash Collateralization thereof (or delivery of a
standby letter of credit acceptable to Administrative Agent in its Permitted
Discretion, in the amount of required Cash Collateral). No Loans shall be deemed
to have been paid in full unless all Commitments related to such Loans have
expired or been terminated.

GAAP: generally accepted accounting principles in effect in the United States
from time to time.

Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.

Governmental Authority: the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies, such as the European Union or the European Central Bank).

Guaranteed Obligations: as defined in Section 11.1.

Guarantor Payment: as defined in Section 5.11.3(b).

Guarantors: (a) Key Energy Mexico, LLC, a Delaware limited liability company and
(b) each other Person that guarantees payment or performance of the Obligations,
provided that, for purposes of clarity, no Excluded Subsidiary shall be a
Guarantor.

Guaranty: the guaranty of each Guarantor set forth in Section 11.

Hazardous Material: any substance regulated or as to which liability might arise
under any applicable Environmental Law including: (a) any chemical, compound,
material, product, byproduct, substance or waste defined as or included in the
definition or meaning of “hazardous substance, “ “hazardous material, “
“hazardous waste, “ “solid waste, “ “toxic waste, “ “extremely hazardous
substance,” “toxic substance, “ “contaminant, “ “pollutant, “ or words of
similar meaning or import found in any applicable Environmental Law;
(b) hydrocarbons, petroleum products, petroleum substances, natural gas, oil,
oil and gas waste, crude oil, and any components, fractions, or derivatives
thereof; and (c) radioactive materials, explosives, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon, infectious or medical
wastes, to the extent any of the foregoing are present in quantities or
concentrations prohibited under applicable Environmental Laws.

Hedging Agreement: a “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.

Hedging Termination Value: in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)

 

-16-



--------------------------------------------------------------------------------

determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined by the
counterparties to such Hedging Agreements.

Immaterial Domestic Subsidiary: any Domestic Subsidiary of the Company (other
than a Subsidiary that is a Borrower or a Subsidiary that is a Guarantor on the
Closing Date) designated by Borrower Agent in writing as an Immaterial Domestic
Subsidiary which has assets with a net book value of $1,000,000 or less and
annual revenues of $1,000,000 or less; provided that all Domestic Subsidiaries
so designated as Immaterial Domestic Subsidiary may not have at any time, in the
aggregate, assets with a net book value exceeding $5,000,000 or annual revenues
exceeding $5,000,000; and in the event such thresholds are exceeded at any time,
and Borrower Agent does not promptly deliver to Administrative Agent a written
notice asserting that such Domestic Subsidiary shall no longer be deemed an
Immaterial Domestic Subsidiary, then the most recently designated Immaterial
Domestic Subsidiary shall no longer be deemed an Immaterial Domestic Subsidiary
and shall comply with the provisions of Section 10.1.13 to become a Guarantor.
All of the Immaterial Domestic Subsidiaries as of the Closing Date are listed on
Schedule 1.1(B) and designated thereon as Immaterial Domestic Subsidiaries.

Incremental Term Loans: as defined in the Term Loan Credit Agreement.

Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment on account of an Obligation; and (b) to the extent not
otherwise described in clause (a), Other Taxes.

Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.

Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors.

Intellectual Property: all intellectual and similar Property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases; all embodiments or fixations thereof
and all related documentation, applications, registrations and franchises; all
licenses or other rights to use any of the foregoing; and all books and records
relating to the foregoing.

Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Restricted Subsidiary’s ownership, use,
marketing, sale or distribution of any Inventory, Equipment, Intellectual
Property or other Property violates another Person’s Intellectual Property.

Intercreditor Agreement: the Intercreditor Agreement of even date herewith,
between the Term Loan Agent and Administrative Agent.

Intercompany Note: as defined in Section 10.2.1(e).

Interest Period: as defined in Section 3.1.3.

Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).

 

-17-



--------------------------------------------------------------------------------

Investment: with respect to any Person, all direct or indirect investments by
such Person in other Persons (including Affiliates) in the forms of loans
(including guarantees or other obligations), advances or capital contributions
(excluding commission, travel and similar advances to officers and employees
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities, together
with all items that are or would be classified as investments on a balance sheet
prepared in accordance with GAAP. If any Borrower or any Restricted Subsidiary
of the Borrowers sells or otherwise disposes of less than all of the Equity
Interests of any direct or indirect Restricted Subsidiary of the Borrowers such
that, after giving effect to any such sale or disposition, such Person is no
longer a Restricted Subsidiary of the Borrowers, Borrowers will be deemed to
have made an Investment on the date of any such sale or disposition equal to the
fair market value of the Borrowers’ Investments in such Subsidiary that were not
disposed of or sold.

Investment Grade: short-term unsecured debt ratings equal to or higher than P-3
(or equal to or higher than Baa3 long term unsecured senior debt ratings)
assigned by Moody’s and short-term unsecured debt ratings equal to or higher
than A-3 (or equal to or higher than BBB- long term unsecured senior debt
ratings) assigned by S&P.

IP Assignment: a collateral assignment or security agreement pursuant to which
an Obligor grants a Lien on its Intellectual Property to Administrative Agent,
as security for its Obligations.

IRS: the United States Internal Revenue Service.

Issuing Bank: as the context may require, (a) Bank of America (including any
Lending Office of Bank of America), (b) Wells Fargo Bank, National Association
(provided, however, that Wells Fargo Bank, National Association, shall be an
Issuing Bank only with respect to those Existing Letters of Credit as to which
it is the issuer, and any renewals and extensions thereof (so long as all
applicable conditions precedent to the issuance or effectiveness of any such
renewal or extension, as set forth in this Agreement and the other Loan
Documents, have been satisfied or waived in the manner described herein),
(c) any Additional Issuing Bank, (d) any replacement issuer appointed pursuant
to Section 2.3.4, or (e) collectively, all of the foregoing. For the avoidance
of doubt, references to “Issuing Bank” in Section 14.1 and Section 15.1 shall
have the meaning specified in clause (e) of the foregoing sentence. Except as
provided in the immediately preceding sentence, any reference to “Issuing Bank”
herein shall be to the applicable Issuing Bank, as appropriate.

Issuing Bank Indemnitees: any Issuing Bank and its officers, directors,
employees, Affiliates, agents and attorneys.

Key Energy LLC: as defined in the introductory paragraph hereto.

LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance reasonably satisfactory to Issuing
Bank and Administrative Agent. In the event of any conflict between the terms of
any LC Application and this Agreement, the terms of this Agreement shall govern.

LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6.2; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and Revolver Usage does not exceed the Borrowing
Base; (c) the Letter of Credit and payments thereunder are denominated in
Dollars or other currency satisfactory to Administrative Agent and the
applicable Issuing Bank; and (d) the purpose and form of the proposed Letter of
Credit are reasonably satisfactory to Administrative Agent and Issuing Bank.
Additionally, no Issuing Bank shall have any obligation to issue a Letter of
Credit if (i) any order, judgment, or decree of any Governmental Authority or
arbitrator shall, by its terms, purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank

 

-18-



--------------------------------------------------------------------------------

or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit
or request that such Issuing Bank refrain from the issuance of letters of credit
generally or such Letter of Credit in particular or (ii) the issuance of such
Letter of Credit would violate one or more policies of such Issuing Bank
applicable to letters of credit generally.

LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to an Issuing
Bank or Administrative Agent in connection with any Letter of Credit.

LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for drawings under Letters of Credit; and (b) the Stated Amount of all
outstanding Letters of Credit.

LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Administrative Agent and
Issuing Bank.

Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
officers, directors, employees, Affiliates, agents and attorneys.

Lenders: lenders party to this Agreement (including Administrative Agent in its
capacity as provider of Swingline Loans) and any Person who hereafter becomes a
“Lender” pursuant to an Assignment, other than any Person that shall have ceased
to be a party hereto pursuant to an Assignment.

Lending Office: the office (including any domestic or foreign Affiliate or
branch) designated as such by a Lender or Issuing Bank by notice to
Administrative Agent and Borrower Agent.

Letter of Credit: each Existing Letter of Credit and any standby or documentary
letter of credit, foreign guaranty, documentary bankers’ acceptance or similar
instrument issued by Issuing Bank for the account or benefit of a Borrower or
Affiliate of a Borrower.

Letter of Credit Subline: $75,000,000.

LIBOR: the per annum rate of interest (rounded up to the nearest 1/8th of 1% and
in no event less than zero) determined by Administrative Agent at or about 11:00
a.m. (London time) two Business Days prior to an interest period, for a term
equivalent to such period, equal to the London Interbank Offered Rate, or
comparable or successor rate approved by Administrative Agent, as published on
the applicable Reuters screen page (or other commercially available source
designated by Administrative Agent from time to time); provided, that (a) any
comparable or successor rate shall be applied by Administrative Agent, if
administratively feasible, in a manner consistent with market practice and
(b) if LIBOR shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.

LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period.

LIBOR Revolver Loan: a Revolver Loan that bears interest based on LIBOR.

License: any license or agreement under which an Obligor is authorized to use
Intellectual Property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.

Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.

Lien: a Person’s interest in Property securing an obligation owed to, or a claim
by, such Person, including any lien, security interest, pledge, hypothecation,
assignment, trust, reservation, encroachment, easement, right-of-way, covenant,
condition, restriction, lease, or other title exception or encumbrance.

 

-19-



--------------------------------------------------------------------------------

Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Administrative Agent, by which (a) for any material Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit Administrative Agent to enter upon the premises
and remove the Collateral or to use the premises to store or dispose of the
Collateral; (b) for any Collateral held by a warehouseman, processor, shipper,
customs broker or freight forwarder, such Person waives or subordinates any Lien
it may have on the Collateral, agrees to hold any Documents in its possession
relating to the Collateral as agent for Administrative Agent, and agrees to
deliver the Collateral to Administrative Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Administrative Agent’s Lien, waives or subordinates any Lien it may have on the
Collateral, and agrees to deliver the Collateral to Administrative Agent upon
request; and (d) for any Collateral subject to a Licensor’s Intellectual
Property rights, the Licensor grants to Administrative Agent the right,
vis-à-vis such Licensor, to enforce Administrative Agent’s Liens with respect to
the Collateral, including the right to dispose of it with the benefit of the
Intellectual Property, whether or not a default exists under any applicable
License.

Liquidity: as of any time, the sum of (a) Availability as of such time, plus
(b) all unrestricted cash and unrestricted Cash Equivalents (excluding
Segregated Account Cash Balance) (it being understood that, for the avoidance of
doubt, the existence of a Lien in favor of Administrative Agent, Term Loan Agent
or holders of Permitted Junior Priority Secured Debt (or their representative)
will not result in such cash or Cash Equivalents becoming restricted) held by
Borrowers and Guarantors in their Deposit Accounts or Securities Accounts
located in the United States as of such time.

Loan: a Revolver Loan.

Loan Documents: this Agreement, Other Agreements and Security Documents.

Loan Year: each 12 month period commencing on the Closing Date and on each
anniversary of the Closing Date.

Margin Stock: as defined in Regulation U of the Board of Governors.

Material Adverse Effect: a material adverse change in, or a material adverse
effect on (a) the business, Properties, condition (financial or otherwise) or
results of operations of the Borrowers and their Subsidiaries, taken as a whole;
(b) the rights and remedies of Administrative Agent or any Lender under the Loan
Documents, or of the ability of Obligors to perform their respective obligations
under the Loan Documents, in each case, taken as a whole; or (c) the validity or
enforceability against any Obligor of any Loan Document to which it is a party;
provided, however, that no change or effect relating to the investigation by the
Special Committee of the Company’s board of directors formed on May 27, 2014 of
the Company’s compliance with the U.S. Foreign Corrupt Practices Act and other
relevant law involving business activities that took place prior to May 27, 2014
in each of Russia, Mexico, Ecuador and Colombia or the results of such
investigation (collectively, the “FCPA Matter”) shall constitute a Material
Adverse Effect or be considered in determining whether a Material Adverse Effect
shall have occurred, but only to the extent that any action or any conduct of,
any Borrower or any Subsidiary or any of their respective officers, directors,
employees, or agents which, in any case, may be found to have violated the
anti-bribery provisions of the FCPA (A) occurred outside of the United States,
and (B) did not occur in any jurisdiction other than Russia and Mexico.

Material Contract: any agreement or arrangement to which a Borrower or
Restricted Subsidiary is party (other than the Loan Documents) (a) that is
deemed to be a material contract under any securities law applicable to such
Person, including the Securities Act of 1933; (b) for which breach, termination,
nonperformance or failure to renew could reasonably be expected to have a
Material Adverse Effect; or (c) that relates to Material Debt.

 

-20-



--------------------------------------------------------------------------------

Material Debt: Debt (other than the Loans and Letters of Credit), or obligations
in respect of one or more Hedging Agreements, of any one or more of the
Borrowers and their Restricted Subsidiaries in an aggregate principal amount
exceeding $30,000,000. For purposes of determining Material Debt, the “principal
amount” of the obligations of the Borrowers or any Restricted Subsidiary in
respect of any Hedging Agreement at any time shall be the Hedging Termination
Value.

Moody’s: Moody’s Investors Service, Inc., and its successors.

Mortgage: a mortgage or deed of trust in which an Obligor grants a Lien on its
Real Estate to Administrative Agent, as security for its Obligations.

Mortgaged Property: any Real Estate owned by any Obligor that is subject to a
Mortgage.

Multiemployer Plan: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which an Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

Net Liquidity: with respect to each cash payment of a settlement of the FCPA
Matter (a) all unrestricted cash and unrestricted Cash Equivalents (it being
understood that, for the avoidance of doubt, the existence of a Lien in favor of
Administrative Agent, Term Loan Agent or holders of Permitted Junior Priority
Secured Debt (or their representative) will not result in such cash or Cash
Equivalents becoming restricted) held by Borrowers and Guarantors in their
Deposit Accounts or Securities Accounts located in the United States, determined
immediately before such cash payment, minus (b) the aggregate principal amount
of the Loans (excluding, for the avoidance of doubt, issued undrawn Letters of
Credit) outstanding immediately before such cash payment.

Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by a Borrower or
Restricted Subsidiary in cash from such disposition, net of (a) reasonable and
customary costs and expenses actually incurred in connection therewith,
including legal fees and sales commissions; (b) amounts applied to repayment of
Debt secured by a Permitted Lien senior to Administrative Agent’s Liens on
Collateral sold; (c) transfer or similar taxes; and (d) reserves for
indemnities, until such reserves are no longer needed.

Non-Recourse Debt: Debt (a) as to which neither the Company nor any of its
Restricted Subsidiaries, (i) provides any guarantee or credit support of any
kind (including any undertaking, guarantee, indemnity, agreement or instrument
that would constitute Debt) or (ii) is directly or indirectly liable (as a
guarantor or otherwise); (b) the incurrence of which will not result in any
recourse against any of the assets of the Company or its Restricted
Subsidiaries; and (c) no default with respect to which would permit (upon
notice, lapse of time or both) any holder of any other Debt (“Other Debt”) of
the Company or any of its Restricted Subsidiaries to declare pursuant to the
express terms governing such Debt a default on such Other Debt or cause the
payment thereof to be accelerated or payable prior to its stated maturity.

Notice of Borrowing: a request by Borrower Agent of a Borrowing of Revolver
Loans, in form satisfactory to Administrative Agent.

Notice of Conversion/Continuation: a request by Borrower Agent of a conversion
or continuation of any Loans as LIBOR Loans, in form reasonably satisfactory to
Administrative Agent.

Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d)

 

-21-



--------------------------------------------------------------------------------

Secured Bank Product Obligations, and (e) other Debts, obligations and
liabilities of any kind owing by Obligors pursuant to the Loan Documents,
whether now existing or hereafter arising, whether evidenced by a note or other
writing, whether allowed in any Insolvency Proceeding, whether arising from an
extension of credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations.

Obligor: each Borrower, Guarantor or other Person that is liable for payment of
any Obligations or that has granted a Lien on its assets in favor of
Administrative Agent to secure any Obligations.

OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.

Oilfield Intellectual Property: (a) the services provided by the Borrowers
and/or their Restricted Subsidiaries, including, but not limited to, well
servicing, work-over, and drilling services; (b) all data and/or other
information generated or obtained by or on behalf of the Borrowers and/or their
Restricted Subsidiaries in connection with the provision of such services;
(c) all measurement, acquisition, manipulation, and display and all devices and
systems used or useful in measuring, acquiring, manipulating, displaying, and/or
otherwise dealing with such data or information; and (d) all U.S. and foreign
patents and trademarks, U.S. and foreign applications for patents and
trademarks, trade secrets, confidential business information, U.S. and foreign
copyrights, and any other intellectual property or intellectual property right
associated with items described in clauses (a) through (c) above.

Ordinary Course of Business: the ordinary course of business of any Borrower or
Restricted Subsidiary, undertaken in good faith and consistent with Applicable
Law and past practices.

Organic Documents: with respect to any Person, its charter, certificate or
articles of incorporation, bylaws, articles of organization, limited liability
company agreement, operating agreement, members agreement, shareholders
agreement, partnership agreement, certificate of partnership, certificate of
formation, voting trust agreement, or similar agreement or instrument governing
the formation or operation of such Person.

OSHA: the Occupational Safety and Hazard Act of 1970.

Other Agreement: each LC Document, fee letter, the Intercreditor Agreement,
Borrower Materials, promissory note or Intercompany Note now or hereafter
delivered by an Obligor or other Person to Administrative Agent or a Lender in
connection with any transactions relating hereto.

Other Connection Taxes: Taxes imposed on a Recipient as a result of a present or
former connection between the Recipient and the jurisdiction imposing such Tax
(other than connections arising from the Recipient having executed, delivered,
become a party to, performed obligations or received payments under, received or
perfected a Lien or engaged in any other transaction pursuant to, enforced, or
sold or assigned an interest in, any Loan or Loan Document).

Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 14.4(c)).

Overadvance: as defined in Section 2.1.5.

Overadvance Loan: a Base Rate Revolver Loan made when an Overadvance exists or
is caused by the funding thereof.

 

-22-



--------------------------------------------------------------------------------

Participant: as defined in Section 14.2.1.

Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Conditions: with respect to any applicable payment or transaction, each
of the following conditions:

(a) as of the date of any such payment or transaction, and after giving effect
thereto, no Default shall exist or has occurred and is continuing,

(b) (i) Liquidity at any time during the immediately preceding 60 consecutive
day period on a pro forma basis shall have been not less than $100,000,000 and
(ii) after giving effect to the payment or transaction, on a pro forma basis
using the most recent calculation of the Borrowing Base immediately prior to any
such payment or transaction, Liquidity shall be not less than $100,000,000,

(c) (i) Availability at any time during the immediately preceding 60 consecutive
day period on a pro forma basis shall have been not less than the greater of
(X) $40,000,000 and (Y) 25% of the aggregate amount of Revolver Commitments then
in effect and (ii) after giving effect to the payment or transaction, on a pro
forma basis using the most recent calculation of the Borrowing Base immediately
prior to any such payment or transaction, Availability shall be not less than
the greater of (X) $40,000,000 and (Y) 25% of the aggregate amount of Revolver
Commitments then in effect,

(d) as of the date of any such payment or transaction, and after giving effect
thereto (and to any reduction in EBITDA set forth in an applicable Settlement
Payment Certificate), on a pro forma basis (including with respect to periods
prior to the Closing Date), the Fixed Charge Coverage Ratio (x) for the
four-Fiscal Quarter period ending on the last day of the most recent Fiscal
Quarter or (y) during the Reporting Trigger Period, for the 12-month period
ending on the last day of the most recent month, prior to the date of such
payment or transaction for which Administrative Agent has received financial
statements in accordance with Section 10.1.2(a), 10.1.2(b) or 10.1.2(c) shall be
at least 1.00 to 1,

(e) the FCPA Matter has been resolved in its entirety and, in the event of any
settlement or other resolution of the FCPA Matter, payments of the entire
settlement amount (and any fine or other amount required to resolve such FCPA
Matter) have been made, and

(f) receipt by Administrative Agent of a certificate of a Senior Officer of the
Borrower Agent certifying as to compliance with the preceding clauses and
demonstrating (in reasonable detail) the calculations required thereby (each, a
“Payment Conditions Certificate”).

Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.

PBGC: the Pension Benefit Guaranty Corporation.

Pension Funding Rules: Code and ERISA rules regarding minimum required
contributions (including installment payments) to Pension Plans set forth in,
for plan years ending prior to the Pension Protection Act of 2006 effective
date, Section 412 of the Code and Section 302 of ERISA, both as in effect prior
to such act, and thereafter, Sections 412, 430 and 436 of the Code and Sections
302 and 303 of ERISA.

Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by an Obligor or ERISA Affiliate or to which the
Obligor or ERISA Affiliate contributes or has an obligation to contribute, or in
the case of a multiple employer or other plan described in Section 4064(a) of
ERISA, has made contributions at any time during the preceding five plan years.

 

-23-



--------------------------------------------------------------------------------

Permitted Acquisition: an Acquisition by any Borrower or any of its Restricted
Subsidiaries, provided that (a) the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be engaged in substantially the
same lines of business as one or more of the businesses of the Borrowers and
their Restricted Subsidiaries or in a business or businesses reasonably related
thereto; (b) immediately before giving effect to such Acquisition, no Event of
Default shall have occurred and be continuing; (c) at the time of such
Acquisition and immediately thereafter, (i) no Default shall have occurred and
be continuing, and (ii) the Payment Conditions have been satisfied; (d) if such
acquired Person has outstanding Debt at the time of such Acquisition, such Debt
is permitted pursuant to Section 10.2.1; (e) any such newly-created or acquired
Subsidiary shall comply with the requirements of Section 10.1.13 and (f) with
respect to any Acquisition for which the consideration with respect to such
Acquisition equals or exceeds $25,000,000, the Borrowers shall have delivered to
Administrative Agent and each Lender, at least five Business Days prior to the
date on which such Acquisition is to be consummated, a certificate of a Senior
Officer, in form and substance reasonably satisfactory to Administrative Agent,
certifying that all of the requirements set forth in this definition have been
satisfied or will be satisfied on or prior to the consummation of such
Acquisition.

Permitted Contingent Obligations: Contingent Obligations (a) arising from
endorsements of Payment Items for collection or deposit in the Ordinary Course
of Business; (b) arising from Hedging Agreements permitted hereunder;
(c) existing on the Closing Date, and any extension or renewal thereof that does
not increase the amount of such Contingent Obligation when extended or renewed;
(d) incurred in the Ordinary Course of Business with respect to surety, appeal
or performance bonds, or other similar obligations; (e) arising from customary
indemnification obligations in favor of purchasers in connection with
dispositions of Equipment and other assets permitted hereunder; (f) arising
under the Loan Documents; (g) arising with respect to customary provisions of
any contract, customer agreement, purchase order, document or other agreement
incurred in the Ordinary Course of Business; (h) arising by operation of law; or
(i) in an aggregate amount of $10,000,000 or less at any time.

Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender).

Permitted Junior Debt Conditions: of an applicable Debt are that such Debt
(i) is not scheduled to mature prior to the date that is 91 days after the
latest maturity of the Loans and the Term Loans, (ii) does not mature or have
scheduled amortization payments of principal or payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (except customary asset sale or change of control provisions that
provide for the prior repayment in full of the Loans and all other Obligations),
in each case prior to the latest maturity of the Loans and the Term Loans at the
time such Debt is incurred, (iii) is not at any time guaranteed by any
Subsidiaries other than Subsidiaries that are Guarantors and the terms of such
guarantee shall be no more favorable to the secured parties in respect of such
Debt than the terms of the Guaranty, and (iv) has covenants, default and remedy
provisions and other terms and conditions (other than interest, fees, premiums
and funding discounts) that are, taken as a whole, substantially identical to,
or less favorable to the investors providing such Debt than, those set forth in
this Agreement.

Permitted Junior Priority Secured Debt: secured Debt incurred by Obligors in the
form of one or more series of junior lien secured notes or junior lien secured
loans; provided that (i) such Debt is secured by the Collateral on a junior
priority basis to the Liens in favor of Administrative Agent and the Liens in
favor of the Term Loan Agent under security documents substantially similar to
the Security Documents and is not secured by any property or assets of any
Borrower or any Subsidiary other than the Collateral, (ii) the holders of such
Debt (or their representative) and Administrative Agent and the Term Loan Agent
shall be party to an intercreditor agreement in form and substance reasonably
satisfactory to

 

-24-



--------------------------------------------------------------------------------

Administrative Agent, (iii) such Debt has financial covenants that are, taken as
a whole, substantially identical to, or less favorable to the investors of such
Debt than, those set forth in this Agreement and the Term Loan Credit Agreement
and (iv) such Debt meets the Permitted Junior Debt Conditions.

Permitted Lien: as defined in Section 10.2.2.

Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Restricted
Subsidiaries that is unsecured or secured only by a Purchase Money Lien, as long
as the aggregate amount does not exceed $25,000,000 at any time.

Permitted Unsecured Debt: unsecured Debt incurred by Obligors in the form of one
or more series of senior unsecured notes or loans; provided that such Debt
(i) meets the Permitted Junior Debt Conditions, (ii) has no financial
maintenance covenants, and (iii) does not contain any provisions that
cross-default to any Default hereunder.

Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, Governmental
Authority or other entity.

Plan: an employee benefit plan (as defined in Section 3(3) of ERISA) maintained
for employees of an Obligor or ERISA Affiliate, or to which an Obligor or ERISA
Affiliate is required to contribute on behalf of its employees.

Platform: as defined in Section 15.3.3.

PP&E Value: the sum of (a) the total net recovery value (determined on the basis
of an orderly liquidation value) after expenses of the Term Priority Collateral
as set forth in the most recent PP&E Value Report delivered pursuant to
Section 10.1.17 or Section 10.1.1(b) and (b) cash and Cash Equivalents in excess
of $100,000,000 deposited in the TL Proceeds and Priority Collateral Account;
provided that, if the Company or any Consolidated Subsidiary shall have acquired
or disposed of any Term Priority Collateral after the date of such PP&E Value
Report but before the time such PP&E Value is being calculated, then PP&E Value
shall be calculated, with calculation in form and substance reasonably
satisfactory to Administrative Agent, after giving pro forma effect to such
acquisition or disposition by (i) with respect to any such acquisition,
increasing the PP&E Value reflected in the applicable PP&E Value Report by the
purchase price paid by the Company or such Consolidated Subsidiary for such Term
Priority Collateral and (ii) with respect to any such disposition, deducting
from the PP&E Value reflected in the applicable PP&E Value Report the value
attributable to any Term Priority Collateral subject to such disposition.

PP&E Value Report: any report delivered pursuant to Section 10.1.17 or
Section 10.1.1(b).

Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.

Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) by dividing the amount of such Lender’s Revolver
Commitment by the aggregate outstanding Revolver Commitments; or (b) following
termination of the Revolver Commitments, by dividing the amount of such Lender’s
Loans and LC Obligations by the aggregate outstanding Loans and LC Obligations
or, if all Loans and LC Obligations have been paid in full and/or Cash
Collateralized, by dividing such Lender’s and its Affiliates’ remaining
Obligations by the aggregate remaining Obligations.

 

-25-



--------------------------------------------------------------------------------

Properly Contested: with respect to any obligation of an Obligor, (a) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (b) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment could not have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of the Obligor; (e) no Lien is imposed on
assets of the Obligor, unless bonded and stayed to the satisfaction of
Administrative Agent; and (f) if the obligation results from entry of a judgment
or other order, such judgment or order is stayed pending appeal or other
judicial review.

Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Protective Advances: as defined in Section 2.1.6.

Purchase Money Debt: (a) Debt (other than the Obligations), including Capital
Leases, for payment of any of the purchase price of fixed assets; (b) Debt
(other than the Obligations), including Capital Leases, incurred within 20 days
before or after acquisition of any fixed assets, for the purpose of financing
any of the purchase price thereof; and (c) any renewals, extensions or
refinancings (but not increases) thereof.

Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt and constituting a Capital Lease or a
purchase money security interest under the UCC.

Qualified ECP: an Obligor with total assets exceeding $10,000,000, or that
constitutes an “eligible contract participant” under the Commodity Exchange Act
and can cause another Person to qualify as an “eligible contract participant”
under Section 1a(18)(A)(v)(II) of such act.

RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).

Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.

Recipient: Administrative Agent, any Issuing Bank, any Lender or any other
recipient of a payment to be made by an Obligor under a Loan Document or on
account of an Obligation.

Refinancing Conditions: the following conditions for Refinancing Debt: (a) it is
in an aggregate principal amount that does not exceed the principal amount of
the Debt being extended, renewed or refinanced (other than an increase in an
aggregate principal amount resulting solely from any capitalized or payment in
kind interest or an increase in the principal amount not in excess of the Term
Cap Amount (as defined in the Intercreditor Agreement)); (b) it has a final
maturity no sooner than, a weighted average life no less than, and, unless
otherwise approved by Administrative Agent, an interest rate no greater than,
the Debt being extended, renewed or refinanced; (c) if subordinated, it is
subordinated to the Obligations at least to the same extent as the Debt being
extended, renewed or refinanced or otherwise on terms and conditions acceptable
to Administrative Agent; (d) with respect to Refinancing Debt with a principal
amount in excess of $20,000,000, the representations, covenants and defaults
applicable to it are no less favorable (taken as a whole in any material
respect) to Borrowers, than those applicable to the Debt being extended, renewed
or refinanced, unless otherwise approved by Administrative Agent; (e) no
additional Lien is granted to secure it (other than additional Permitted Liens
on Property not constituting Collateral); (f) no additional Person is obligated
on such Debt; and (g) upon giving effect to it, no Default exists.

Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of Debt permitted under Section 10.2.1(f), (h), (l) or (n).

Reimbursement Date: as defined in Section 2.3.2.

 

-26-



--------------------------------------------------------------------------------

Related Real Estate Documents: with respect to any Real Estate subject to a
Mortgage, the following, in form and substance reasonably satisfactory to
Administrative Agent and received by Administrative Agent for review at least 15
days (or such shorter period as agreed to by Administrative Agent) prior to the
effective date of the Mortgage: (a) a mortgagee title policy (or binder
therefor) having a value not in excess of the fair market value of such Real
Estate covering Administrative Agent’s interest under the Mortgage, by an
insurer reasonably acceptable to Administrative Agent, which must be fully paid
on such effective date; (b) such assignments of leases, estoppel letters,
attornment agreements, consents, waivers and releases as Administrative Agent
may require with respect to other Persons having an interest in the Real Estate;
(c) a current, as-built survey of the Real Estate, containing a metes-and-bounds
property description and certified by a licensed surveyor reasonably acceptable
to Administrative Agent; (d) a life-of-loan flood hazard determination and, if
the Real Estate is located in a special flood hazard area, an acknowledged
notice to borrower and flood insurance by an insurer reasonably acceptable to
Administrative Agent and other such documents as Administrative Agent or any
Lender may reasonably require with respect to flood insurance for the Real
Estate; (e) a current appraisal of the Real Estate, prepared by an appraiser
reasonably acceptable to Administrative Agent; (f) an environmental assessment,
prepared by environmental engineers reasonably acceptable to Administrative
Agent, and such other reports, certificates, studies or data as Administrative
Agent may reasonably require; and (g) such other documents, instruments or
agreements as Administrative Agent may reasonably require with respect to any
environmental risks regarding the Real Estate.

Release: any depositing, spilling, leaking, pumping, pouring, placing, emitting,
discarding, abandoning, emptying, discharging, migrating, injecting, escaping,
leaching, dumping, or disposing in quantities or concentrations prohibited under
Environmental Laws. “Released” has a correlative meaning.

Report: as defined in Section 13.2.3.

Reportable Event: any event set forth in Section 4043(c) of ERISA, other than an
event for which the 30 day notice period has been waived.

Reporting Trigger Period: the period (a) commencing on the day that a Default
occurs, or Availability is less than the greater of (X) $20,000,000 and
(Y) 20.0% of the aggregate amount of Revolver Commitments on such day; and
(b) continuing until the day (1) Availability has been greater than the greater
of (X) $20,000,000 and (Y) 20.0% of the aggregate amount of Revolver Commitments
and (2) no Default has occurred and is continuing, in the case of each of the
clauses (b)(1)(X), (b)(1)(Y) and (b)(2), for a period of 90 consecutive calendar
days.

Required Lenders: Secured Parties holding more than 50% of (a) the aggregate
outstanding Revolver Commitments; or (b) following termination of the Revolver
Commitments, the aggregate outstanding Loans and LC Obligations or, if all Loans
and LC Obligations have been Paid in Full, the aggregate remaining Obligations;
provided, however, that Commitments, Loans and other Obligations held by a
Defaulting Lender and its Affiliates shall be disregarded in making such
calculation, but any related Fronting Exposure shall be deemed held as a Loan or
LC Obligation by the Secured Party that funded the applicable Loan or issued the
applicable Letter of Credit.

Restricted Subsidiary: any Subsidiary that is not an Unrestricted Subsidiary or
a direct or indirect Subsidiary of an Unrestricted Subsidiary.

Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Restricted Subsidiary or other Obligor
to incur or repay Borrowed Money, to grant, convey, create or impose Liens on
any assets, to declare or make Distributions, to modify, extend or renew any
agreement evidencing Borrowed Money, or to repay any intercompany Debt or
requires the consent of other Persons in connection with any of the foregoing.

 

-27-



--------------------------------------------------------------------------------

Revolver Commitment: for any Lender, its obligation to make Revolver Loans and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, as hereafter modified pursuant to Section 2.1.7 or an Assignment
to which it is a party. “Revolver Commitments” means the aggregate amount of
such commitments of all Lenders.

Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.

Revolver Termination Date: February 28, 2020.

Revolver Usage: (a) the aggregate amount of outstanding Revolver Loans; plus
(b) the aggregate Stated Amount of outstanding Letters of Credit, except to the
extent Cash Collateralized by Borrowers.

Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.

S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

Sanctioned Person: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, the United
Nations Security Council, the European Union or any EU member state, (b) any
Person operating, organized or resident in a Designated Jurisdiction or (c) any
Person owned or controlled by any such Person.

Sanctions: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or Affiliate of a Borrower to a
Secured Bank Product Provider; provided, that Secured Bank Product Obligations
of an Obligor shall not include its Excluded Swap Obligations.

Secured Bank Product Provider: (a) Bank of America, JPMorgan Chase Bank, N.A.,
Wells Fargo Bank, National Association or any of their Affiliates; and (b) any
other Lender or Affiliate of a Lender that is providing a Bank Product, provided
such provider delivers written notice to Administrative Agent, in form and
substance reasonably satisfactory to Administrative Agent, within 10 days
following the later of the Closing Date or creation of the Bank Product,
(i) describing the Bank Product and setting forth the maximum amount to be
secured by the Collateral and the methodology to be used in calculating such
amount, and (ii) agreeing to be bound by Section 13.13.

Secured Parties: Administrative Agent, Issuing Banks, Lenders and Secured Bank
Product Providers.

Security Documents: the Guaranties, Mortgages, IP Assignments, Deposit Account
Control Agreements, and all other documents, instruments and agreements now or
hereafter securing (or given with the intent to secure) any Obligations.

Segregated Account Cash Balance: the aggregate amount of cash and Cash
Equivalents credited to or on deposit in a segregated securities or deposit
account maintained with Bank of America over which Administrative Agent has
exclusive control and which is subject to a control agreement in favor of
Administrative Agent, for the benefit of Secured Parties.

 

-28-



--------------------------------------------------------------------------------

Senior Notes: the Company’s existing 6.750% senior notes due March 1, 2021
issued pursuant to the Senior Notes Indenture.

Senior Notes Indenture: the indenture dated March 4, 2011 (as amended and
supplemented from time to time), among the Company, the guarantors named therein
and The Bank of New York Mellon Trust Company, N.A.

Senior Officer: the chairman of the board, president, chief executive officer,
chief financial officer, controller, treasurer or any senior vice president of a
Borrower or, if the context requires, an Obligor.

Settlement Payment Certificate: as defined in Section 10.1.18.

Settlement Report: a report summarizing Revolver Loans and participations in LC
Obligations outstanding as of a given settlement date, allocated to Lenders on a
Pro Rata basis in accordance with their Revolver Commitments.

Solvent: as to any Person, such Person (a) owns Property whose fair salable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair salable value (as defined below) is greater than the
probable total liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Person as they become absolute and matured;
(c) is able to pay all of its debts as they mature; (d) has capital that is not
unreasonably small for its business and is sufficient to carry on its business
and transactions and all business and transactions in which it is about to
engage; (e) is not “insolvent” within the meaning of Section 101(32) of the
Bankruptcy Code; and (f) has not incurred (by way of assumption or otherwise)
any obligations or liabilities (contingent or otherwise) under any Loan
Documents, or made any conveyance in connection therewith, with actual intent to
hinder, delay or defraud either present or future creditors of such Person or
any of its Affiliates. “Fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).

Specified Vehicle: any well service rig, contract drilling rig, heavy duty
vehicle or coiled tubing unit.

Standard Letter of Credit Practice: means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under (i) the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) or
(ii) the Uniform Customs and Practice for Documentary Credits 2007 Revision
(International Chamber of Commerce Publication No. 600); each of (i) and
(ii) above, as adopted by the International Chamber of Commerce and including
any subsequent revisions thereof as of the date such Letter of Credit is issued,
as chosen in the applicable Letter of Credit.

Stated Amount: the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
Letter of Credit or related LC Documents.

 

-29-



--------------------------------------------------------------------------------

Subsidiary: any entity more than 50% of whose voting securities or Equity
Interests is owned by a Borrower or combination of Borrowers (including indirect
ownership through other entities in which a Borrower directly or indirectly owns
more than 50% of the voting securities or Equity Interests).

Swap Obligations: with respect to an Obligor, its obligations under a Hedging
Agreement that constitutes a “swap” within the meaning of Section 1a(47) of the
Commodity Exchange Act.

Sweep Trigger Period: the period (a) commencing on the day that an Event of
Default occurs, or Availability is less than the greater of (X) $25,000,000 and
(Y) 25% of the aggregate amount of Revolver Commitments on such day; and
(b) continuing until the day (1) Availability has been greater than the greater
of (X) $25,000,000 and (Y) 25% of the aggregate amount of Revolver Commitments
and (2) no Event of Default has occurred and is continuing, in the case of each
of the clauses (b)(1)(X), (b)(1)(Y) and (b)(2), for a period of 90 consecutive
calendar days; provided, however, that as long as (I) the FCPA Matter has been
resolved in its entirety and, in the event of any settlement or other resolution
of the FCPA Matter, payments of the entire settlement amount (and fine or other
amount required to resolve such FCPA Matter) have been made and (II) the Fixed
Charge Coverage Ratio (x) for the four-Fiscal Quarter period ending on the last
day of the most recent Fiscal Quarter or (y) during the Reporting Trigger
Period, for the 12-month period ending on the last day of the most recent month,
for which Administrative Agent has received financial statements in accordance
with Section 10.1.2(a), 10.1.2(b) or 10.1.2(c) shall be at least 1.00 to 1, from
and after the day on which the conditions in both clause (I) and clause (II) of
this definition are satisfied, “Sweep Trigger Period” will mean the period
(a) commencing on the day that an Event of Default occurs, or Availability is
less than the greater of (X) $20,000,000 and (Y) 12.5% of the aggregate amount
of Revolver Commitments on such day; and (b) continuing until the day
(1) Availability has been greater than the greater of (X) $20,000,000 and
(Y) 12.5% of the aggregate amount of Revolver Commitments and (2) no Event of
Default has occurred and is continuing, in the case of each of the clauses
(b)(1)(X), (b)(1)(Y) and (b)(2), for a period of 90 consecutive calendar days.

Swingline Loan: any Borrowing of Base Rate Revolver Loans funded with
Administrative Agent’s funds, until such Borrowing is settled among Lenders or
repaid by Borrowers.

Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

Term Loan Credit Agreement: the Term Loan and Security Agreement, dated as of
the Closing Date, among the Company, as borrower, the financial institutions
party thereto from time to time as lenders, and the Term Loan Agent, as agent
for such lenders.

Term Loan Agent: Cortland Capital Market Services LLC, a Delaware limited
liability company, together with its successors and assigns.

Term Loan Documents: “Loan Documents” under (and as defined) in the Term Loan
Credit Agreement.

Term Loans: “Loans” under (and as defined) in the Term Loan Credit Agreement.

Term Priority Collateral: as defined in the Intercreditor Agreement.

TL Proceeds and Priority Collateral Account: as defined in Section 8.3.

Transactions: with respect to the Obligors, the execution, delivery and
performance by the Obligors of this Agreement and each other Loan Document and
the borrowing of Loans by the Borrowers, the use of the proceeds thereof, the
issuance of Letters of Credit hereunder, the guarantee of the Obligations and
the grant of Liens by the Obligors on Collateral pursuant to the Loan Documents.

 

-30-



--------------------------------------------------------------------------------

Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.

UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.

Unrestricted Subsidiary: (a) any Subsidiary of the Company (including any newly
acquired or newly formed Subsidiary of the Company) that is designated by the
board of directors of the Company as an Unrestricted Subsidiary pursuant to a
resolution of the board of directors of the Company as certified in a
certificate delivered to the Administrative Agent by a Senior Officer of the
Company; (b) each Subsidiary of an Unrestricted Subsidiary, whenever it shall
become such a Subsidiary; and (c) each Subsidiary that is as of the Closing Date
listed on Schedule 1.1(B) as an Immaterial Domestic Subsidiary (and for so long
as any such Subsidiary is an Immaterial Domestic Subsidiary), KES Global
Holdings, LLC, KES Mexico Holding Company, LLC, subject to Section 10.1.20, Key
Energy Services (Mexico), LLC, and each Foreign Subsidiary that is as of the
Closing Date listed on Schedule 9.1.18 shall be deemed to be and shall
constitute an Unrestricted Subsidiary notwithstanding anything to the contrary.

The board of directors of the Company may designate any Subsidiary of the
Company to become an Unrestricted Subsidiary if:

(A) such Subsidiary:

(1) has no Debt other than Non-Recourse Debt;

(2) is not party to any agreement, contract, arrangement or understanding with
the Company or any Restricted Subsidiary of the Company unless the terms of any
such agreement, contract, arrangement or understanding are no less favorable to
the Company or such Restricted Subsidiary than those that might be obtained, in
light of all the circumstances, at the time from Persons who are not Affiliates
of the Company;

(3) is a Person with respect to which neither the Company nor any of its
Restricted Subsidiaries has any direct or indirect contractual obligation (x) to
subscribe for additional Equity Interests or (y) to maintain or preserve such
Person’s financial condition or to cause such Persons to achieve any specified
levels of operating results;

(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Debt of the Company or any of its Restricted Subsidiaries;

(5) does not own any Equity Interest of, or own or hold any Lien on any property
of, the Company or any Restricted Subsidiary of the Company; and

(6) would constitute an Investment which the Company could make in compliance
with Section 10.2.4; and

(B) the Payment Conditions are satisfied.

Notwithstanding the preceding, (a) if, at any time, any Unrestricted Subsidiary
would fail to meet the preceding requirements in clause (A) as an Unrestricted
Subsidiary, it shall thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and any Debt of such Subsidiary shall be deemed to be
incurred as of such date and (b) no Subsidiary may be designated as an
Unrestricted Subsidiary hereunder unless such Subsidiary is or contemporaneously
herewith becomes designated as an “Unrestricted Subsidiary” under and within the
meaning of the Senior Notes Indenture and the Term Loan Credit Agreement.

 

-31-



--------------------------------------------------------------------------------

Unused Line Fee Rate: a per annum rate equal to (a) until October 1, 2015,
1.25%, and (b) commencing on October 1, 2015 and thereafter, (i) 1.25%, if
Revolver Usage was 50% or less of the Revolver Commitments during the preceding
calendar quarter, or (ii) 1.00%, if Revolver Usage was more than 50% of the
Revolver Commitments during such quarter.

Upstream Payment: Distribution by a Restricted Subsidiary made ratably with
respect to its Equity Interests and Distributions by a Borrower to another
Borrower or made with respect to Debt held by a holder of Equity Interests
(other than holders of Equity Interests in the Company); it being understood and
agreed that nothing in this definition shall permit or deemed to permit any
Distribution by an Obligor with respect to Debt held by a holder of Equity
Interest that is not an Obligor.

U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.

U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).

Value: for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person.

Vehicles: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

Voting Stock: of any Person as of any date, the Equity Interests of such Person
that is at the time entitled to vote in the election of the board of directors
of such Person.

1.2. Accounting Terms. Under the Loan Documents (except as otherwise specified
therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of Borrowers delivered to Administrative Agent before the
Closing Date and using the same inventory valuation method as used in such
financial statements, except for any change required or permitted by GAAP if
Borrowers’ certified public accountants concur in such change, the change is
disclosed to Administrative Agent, and all relevant provisions of the Loan
Documents are amended in a manner satisfactory to Required Lenders to take into
account the effects of the change.

1.3. Uniform Commercial Code. As used herein, the following terms are defined in
accordance with the UCC in effect in the State of New York from time to time:
“Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,” “Document,”
“Equipment,” “General Intangibles,” “Goods,” “Instrument,” “Investment
Property,” “Letter-of-Credit Right,” “Securities Account” and “Supporting
Obligation.”

1.4. Certain Matters of Construction. The terms “herein,” “hereof,” “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. In the computation of periods of time from a
specified date to a later specified date, “from” means “from and including,” and
“to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws include all related regulations, interpretations,
supplements, amendments and successor provisions; (b) any document, instrument
or agreement include any amendments, waivers and other modifications, extensions
or renewals (to the extent permitted by the Loan Documents); (c) any section
mean, unless the context otherwise requires, a section of this Agreement;
(d) any exhibits or schedules mean, unless the context

 

-32-



--------------------------------------------------------------------------------

otherwise requires, exhibits and schedules attached hereto, which are hereby
incorporated by reference; (e) any Person include such Person’s successors and
assigns; (f) time of day mean time of day at Administrative Agent’s notice
address under Section 15.3.1; or (g) except as expressly provided, discretion of
Administrative Agent, any Issuing Bank or any Lender mean the sole and absolute
discretion of such Person. All calculations of Value, Borrowing Base components,
Loans, Letters of Credit, Obligations and other amounts herein shall be
denominated in Dollars, unless expressly provided otherwise, and all
determinations (including calculations of Borrowing Base and financial
covenants) made from time to time under the Loan Documents shall be made in
light of the circumstances existing at such time. Borrowing Base calculations
shall be consistent with historical methods of valuation and calculation, and
otherwise satisfactory to Co-Collateral Agents (and not necessarily calculated
in accordance with GAAP). Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Administrative Agent,
any Issuing Bank or any Lender under any Loan Documents. No provision of any
Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Reference to a
Borrower’s “knowledge” or similar concept means actual knowledge of a Senior
Officer, or knowledge that a Senior Officer would have obtained if he or she had
engaged in good faith and diligent performance of his or her duties, including
reasonably specific inquiries of employees or agents and a good faith attempt to
ascertain the matter.

SECTION 2. CREDIT FACILITIES

2.1. Revolver Commitment.

2.1.1. Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up to
its Revolver Commitment, on the terms set forth herein, to make Revolver Loans
to Borrowers from time to time through the Commitment Termination Date. The
Revolver Loans may be repaid and reborrowed as provided herein. In no event
shall Lenders have any obligation to honor a request for a Revolver Loan if
Revolver Usage at such time plus the requested Loan would exceed the Borrowing
Base.

2.1.2. Notes. Loans and interest accruing thereon shall be evidenced by the
records of Administrative Agent and the applicable Lender. At the request of a
Lender, Borrowers shall deliver promissory note(s) to such Lender, evidencing
its Loan(s).

2.1.3. Use of Proceeds. The proceeds of Revolver Loans shall be used by
Borrowers solely (a) to refinance existing Debt of Borrowers and their
Subsidiaries; (b) to pay fees and transaction expenses incurred with respect to
this credit facility; (c) to pay Obligations in accordance with this Agreement;
and (d) for ongoing working capital and for other lawful, general corporate,
limited liability company or partnership purposes of Borrowers and their
Subsidiaries, including without limitation to finance permitted restricted
payments, share repurchases, acquisitions, permitted Capital Expenditures and
other Investments of Borrowers and their Subsidiaries. Borrowers shall not,
directly or indirectly, use any Letter of Credit or Loan proceeds, nor use,
lend, contribute or otherwise make available any Letter of Credit or Loan
proceeds to any Subsidiary, joint venture partner or other Person, (i) to fund
any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of issuance of the Letter of Credit or funding
of the Loan, is the subject of any Sanction; (ii) in any manner that would
result in a violation of a Sanction by any Person (including any Secured Party
or other individual or entity participating in a transaction); or (iii) for any
purpose that would violate the U.S. Foreign Corrupt Practices Act of 1977, UK
Bribery Act 2010 or similar law in any jurisdiction.

2.1.4. Voluntary Reduction or Termination of Revolver Commitments.

(a) The Revolver Commitments shall terminate on the Revolver Termination Date,
unless sooner terminated in accordance with this Agreement. Upon at least three
(3) Business Days prior written notice to Administrative Agent, Borrowers may,
at their option, terminate the Revolver

 

-33-



--------------------------------------------------------------------------------

Commitments and this credit facility. Any notice of termination given by
Borrowers shall be irrevocable; provided that such notice may state that such
notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by Borrowers (by notice to Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. On the termination date, Borrowers shall make Full Payment of all
Obligations.

(b) Borrowers may permanently reduce the Revolver Commitments, on a ratable
basis for all Lenders, upon at least three (3) Business Days prior written
notice to Administrative Agent, which notice shall specify the amount of the
reduction and shall be irrevocable once given. Each reduction shall be in a
minimum amount of $10,000,000, or an increment of $5,000,000 in excess thereof.

2.1.5. Overadvances. If Revolver Usage exceeds the Borrowing Base
(“Overadvance”) at any time, the excess amount shall be payable by Borrowers on
demand by Administrative Agent, but all such Revolver Loans shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents. Administrative Agent may require Lenders to honor requests
for Overadvance Loans and to forbear from requiring Borrowers to cure an
Overadvance, (a) when no other Event of Default is known to Administrative
Agent, as long as (i) the Overadvance does not continue for more than 30
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Overadvance Loans are required), and (ii) the
Overadvance is not known by Administrative Agent to exceed 5% of the Borrowing
Base; and (b) regardless of whether an Event of Default exists, if
Administrative Agent discovers an Overadvance not previously known by it to
exist, as long as from the date of such discovery the Overadvance is not
increased by more than $2,500,000 and does not continue for more than 30
consecutive days. In no event shall Overadvance Loans be required that would
cause Revolver Usage to exceed the aggregate Revolver Commitments. Any funding
of an Overadvance Loan or sufferance of an Overadvance shall not constitute a
waiver by Administrative Agent or Lenders of the Event of Default caused
thereby. In no event shall any Borrower or other Obligor be deemed a beneficiary
of this Section nor authorized to enforce any of its terms.

2.1.6. Protective Advances. Administrative Agent shall be authorized, in its
discretion, at any time that any conditions in Section 6 are not satisfied, to
make Base Rate Revolver Loans (“Protective Advances”) (a) up to an aggregate
amount of the greater of (i) $10,000,000 and (ii) 10.0% of the aggregate amount
of Revolver Commitment outstanding at any time, less, in each case, the amount
of Overadvance Loans outstanding pursuant to Section 2.1.5, if Administrative
Agent deems such Loans necessary or desirable to preserve or protect Collateral,
or to enhance the collectability or repayment of Obligations, as long as such
Loans do not cause Revolver Usage to exceed the aggregate Revolver Commitments;
or (b) to pay any other amounts chargeable to Obligors under any Loan Documents,
including interest, costs, fees and expenses. Lenders shall participate on a Pro
Rata basis in Protective Advances outstanding from time to time. Required
Lenders may at any time revoke Administrative Agent’s authority to make further
Protective Advances under clause (a) by written notice to Administrative Agent.
Absent such revocation, Administrative Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.

2.1.7. Increase in Revolver Commitments. Borrowers may request an increase in
Revolver Commitments from time to time upon notice to Administrative Agent by
adding to this Agreement one or more Eligible Assignees that are not already
Lenders hereunder to issue additional Revolver Commitments and become Lenders
hereunder that are reasonably satisfactory to Administrative Agent (not to be
unreasonably withheld, delayed or conditioned) or by allowing one or more
existing Lenders to increase their respective Commitments, as long as (a) the
requested increase is in a minimum amount of $10,000,000 and is offered on the
same terms as existing Revolver Commitments, except for a closing fee specified
by Borrowers, (b) increases under this Section do not exceed $30,000,000 in the
aggregate and no more than three (3) increases are made, (c) no reduction in
Commitments pursuant to Section 2.1.4 has occurred prior to the requested
increase, and (d) the requested increase does not cause

 

-34-



--------------------------------------------------------------------------------

the Commitments to exceed 90% of any applicable cap under the Term Loan
Agreement or any agreement evidencing or governing Permitted Junior Priority
Secured Debt. Administrative Agent shall promptly notify Lenders of the
requested increase and, within 10 Business Days thereafter, each Lender shall
notify Administrative Agent if and to what extent such Lender commits to
increase its Revolver Commitment. Any Lender not responding within such period
shall be deemed to have declined an increase. If Lenders fail to commit to the
full requested increase, Eligible Assignees may issue additional Revolver
Commitments and become Lenders hereunder. Administrative Agent may allocate, in
its discretion, the increased Revolver Commitments among committing Lenders and,
if necessary, Eligible Assignees. Provided the conditions set forth in
Section 6.2 are satisfied, total Revolver Commitments shall be increased by the
requested amount (or such lesser amount committed by Lenders and Eligible
Assignees) on a date agreed upon by Administrative Agent and Borrower Agent, but
no later than 45 days following Borrowers’ increase request. Administrative
Agent, Borrowers, and new and existing Lenders shall execute and deliver such
documents and agreements as Administrative Agent deems appropriate to evidence
the increase in and allocations of Revolver Commitments. On the effective date
of an increase, the Revolver Usage and other exposures under the Revolver
Commitments shall be reallocated among Lenders, and settled by Administrative
Agent if necessary, in accordance with Lenders’ adjusted shares of such
Commitments.

2.2. [Reserved].

2.3. Letter of Credit Facility.

2.3.1. Issuance of Letters of Credit. From and after the Closing Date, each
Existing Letter of Credit shall be deemed, for all purposes of this Agreement,
to be a Letter of Credit used for the account of the Borrowers on the Closing
Date. The Issuing Banks shall also issue Letters of Credit from time to time
until 15 days prior to the Revolver Termination Date (or until the Commitment
Termination Date, if earlier), on the terms set forth herein, including the
following:

(a) Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of
Credit is conditioned upon Issuing Bank’s receipt of an LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Issuing Bank may customarily require for issuance of a letter of
credit of similar type and amount. Each LC Request for the issuance of a Letter
of Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be irrevocable and shall be made in writing by an authorized
Person and delivered to Issuing Bank via telefacsimile or other electronic
method of transmission reasonably acceptable to Issuing Bank. Issuing Bank shall
have no obligation to issue any Letter of Credit unless (i) Issuing Bank
receives an LC Request and LC Application at least three Business Days prior to
the requested date of issuance; (ii) each LC Condition is satisfied; and
(iii) if a Defaulting Lender exists, such Lender or Borrowers have entered into
arrangements satisfactory to Administrative Agent and Issuing Bank to eliminate
any Fronting Exposure associated with such Lender. If, in sufficient time to
act, Issuing Bank receives written notice from Administrative Agent or Required
Lenders that an LC Condition has not been satisfied, Issuing Bank shall not
issue the requested Letter of Credit until such notice is withdrawn in writing
or until Required Lenders have waived such condition in accordance with this
Agreement. Prior to receipt of any such notice, Issuing Bank shall not be deemed
to have knowledge of any failure of LC Conditions.

(b) Letters of Credit may be requested by a Borrower to support obligations
incurred in the Ordinary Course of Business, or as otherwise approved by
Administrative Agent and the applicable Issuing Bank. Increase, renewal or
extension of a Letter of Credit shall be treated as issuance of a new Letter of
Credit, except that Issuing Bank may require a new LC Application in its
discretion. Any other term or provision of this Agreement to the contrary
notwithstanding, an Issuing Bank may, but shall not be obligated to, issue a
Letter of Credit that supports the obligations of any Borrower or any Subsidiary
in respect of (x) a lease of real property, or (y) an employment contract.

 

-35-



--------------------------------------------------------------------------------

(c) Borrowers assume all risks of the acts, omissions or misuses of any Letter
of Credit by the beneficiary. In connection with issuance of any Letter of
Credit, none of Administrative Agent, any Issuing Bank or any Lender shall be
responsible for the existence, character, quality, quantity, condition, packing,
value or delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or LC Document; any
deviation from instructions, delay, default or fraud by any shipper or other
Person in connection with any goods, shipment or delivery; any breach of
contract between a shipper or vendor and a Borrower; errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex, telecopy, e-mail, telephone or otherwise; errors in
interpretation of technical terms; the misapplication by a beneficiary of any
Letter of Credit or the proceeds thereof; or any consequences arising from
causes beyond the control of any Issuing Bank, Administrative Agent or any
Lender, including any act or omission of a Governmental Authority. The rights
and remedies of any Issuing Bank under the Loan Documents shall be cumulative.
Each Issuing Bank shall be fully subrogated to the rights and remedies of each
beneficiary whose claims against Borrowers are discharged with proceeds of any
Letter of Credit.

(d) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, each Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Each Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Each Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.

(e) Borrowers are responsible for preparing or approving the final text of the
Letter of Credit as issued by Issuing Bank, irrespective of any assistance
Issuing Bank may provide such as drafting or recommending text or by Issuing
Bank’s use or refusal to use text submitted by Borrowers. Borrowers are solely
responsible for the suitability of the Letter of Credit for Borrowers’ purposes.
With respect to any Letter of Credit containing an “automatic amendment” to
extend the expiration date of such Letter of Credit, Issuing Bank, in its sole
and absolute discretion, may give notice of nonrenewal of such Letter of Credit
and, if Borrowers do not at any time want such Letter of Credit to be renewed,
Borrowers will so notify Administrative Agent and Issuing Bank at least 15
calendar days before Issuing Bank is required to notify the beneficiary of such
Letter of Credit or any advising bank of such nonrenewal pursuant to the terms
of such Letter of Credit.

2.3.2. Reimbursement; Participations.

(a) If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, on the same day (“Reimbursement Date”), the
amount paid by Issuing Bank under such Letter of Credit, together with interest
at the interest rate for Base Rate Revolver Loans from the Reimbursement Date
until payment by Borrowers. The obligation of Borrowers to reimburse Issuing
Bank for any payment made under a Letter of Credit shall be absolute,
unconditional, irrevocable, and joint and several, and shall be paid under any
and all circumstances whatsoever, including: (i) any lack of validity,
enforceability, or legal effect of any Letter of Credit or this Agreement or any
term or provision therein or herein; (ii) payment against presentation of any
draft, demand or claim for payment under any Drawing Document which proves to be
fraudulent, forged, or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, or which is signed, issued or

 

-36-



--------------------------------------------------------------------------------

presented by a Person or a transferee of such Person purporting to be a
successor or transferee of the beneficiary of such Letter of Credit;
(iii) Issuing Bank or any of its branches or affiliates being the beneficiary of
any Letter of Credit; (iv) Issuing Bank or any correspondent honoring a drawing
against a Drawing Document up to the amount available under any Letter of Credit
even if such Drawing Document claims an amount in excess of the amount available
under the Letter of Credit; (v) the existence of any claim, set-off, defense or
other right that any Borrower or any of its Subsidiaries may have at any time
against any beneficiary, any assignee of proceeds, Issuing Bank or any other
Person; (vi)any other event, circumstance or conduct whatsoever, whether or not
similar to any of the foregoing that might, but for this Section 2.3.2(a),
constitute a legal or equitable defense to or discharge of, or provide a right
of set-off against, any Borrower’s or any of its Subsidiaries’ reimbursement and
other payment obligations and liabilities, arising under, or in connection with,
any Letter of Credit, whether against Issuing Bank, the beneficiary or any other
Person; or (vii) the fact that any Default or Event of Default shall have
occurred and be continuing. Whether or not Borrower Agent submits a Notice of
Borrowing, Borrowers shall be deemed to have requested a Borrowing of Base Rate
Revolver Loans in an amount necessary to pay all amounts due Issuing Bank on any
Reimbursement Date and each Lender shall fund its Pro Rata share of such
Borrowing whether or not the Commitments have terminated, an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied.

(b) Each Lender hereby irrevocably and unconditionally purchases from Issuing
Bank, without recourse or warranty, an undivided Pro Rata participation in all
LC Obligations outstanding from time to time. Issuing Bank is issuing Letters of
Credit in reliance upon this participation. If Borrowers do not make a payment
to Issuing Bank when due hereunder, Administrative Agent shall promptly notify
Lenders and each Lender shall within one Business Day after such notice pay to
Administrative Agent, for the benefit of Issuing Bank, the Lender’s Pro Rata
share of such payment. Upon request by a Lender, Issuing Bank shall provide
copies of Letters of Credit and LC Documents in its possession at such time.

(c) The obligation of each Lender to make payments to Administrative Agent for
the account of Issuing Bank in connection with Issuing Bank’s payment under a
Letter of Credit shall be absolute, unconditional and irrevocable, not subject
to any counterclaim, setoff, qualification or exception whatsoever, and shall be
made in accordance with this Agreement under all circumstances, irrespective of
any lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, noncompliant, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
any waiver by Issuing Bank of a requirement that exists for its protection (and
not a Borrower’s protection) or that does not materially prejudice a Borrower;
any honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that an Obligor may have with respect to any Obligations. No Issuing
Bank assumes any responsibility for any failure or delay in performance or any
breach by any Borrower or other Person of any obligations under any LC
Documents. No Issuing Bank makes to Lenders any express or implied warranty,
representation or guaranty with respect to any Letter of Credit, Collateral, LC
Document or Obligor. No Issuing Bank shall be responsible to any Lender for any
recitals, statements, information, representations or warranties contained in,
or for the execution, validity, genuineness, effectiveness or enforceability of
any LC Documents; the validity, genuineness, enforceability, collectability,
value or sufficiency of any Collateral or the perfection of any Lien therein; or
the assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor.

(d) No Issuing Bank Indemnitee shall be liable to any Lender or other Person for
any action taken or omitted to be taken in connection with any Letter of Credit
or LC Document except as a result of its gross negligence or willful misconduct.
Each Issuing Bank may (but is not obligated to) refrain from taking any action
with respect to a Letter of Credit until it receives written instructions (and
in its discretion, appropriate assurances) from the Required Lenders.

 

-37-



--------------------------------------------------------------------------------

2.3.3. Cash Collateral. Subject to Section 2.1.5, if at any time (a) an Event of
Default exists, (b) the Commitment Termination Date has occurred, or (c) the
Revolver Termination Date is scheduled to occur within 5 Business Days, then
Borrowers shall, at Issuing Bank’s or Administrative Agent’s request, Cash
Collateralize all the stated amount of all outstanding Letters of Credit and all
other LC Obligations. Borrowers shall, at Issuing Bank’s or Administrative
Agent’s request at any time, Cash Collateralize the Fronting Exposure of any
Defaulting Lender. If Borrowers fail to provide any Cash Collateral as required
hereunder, Lenders may (and shall upon direction of Administrative Agent)
advance, as Revolver Loans, the amount of Cash Collateral required (whether or
not the Commitments have terminated, an Overadvance exists or the conditions in
Section 6 are satisfied).

2.3.4. Resignation of Issuing Bank. Issuing Bank may resign at any time upon
notice to Administrative Agent and Borrowers. From the effective date of such
resignation, Issuing Bank shall have no obligation to issue, amend, renew,
extend or otherwise modify any Letter of Credit, but shall continue to have all
rights and other obligations of an Issuing Bank hereunder relating to any Letter
of Credit issued by it prior to such date. Administrative Agent shall promptly
appoint a replacement Issuing Bank, which, as long as no Default or Event of
Default exists, shall be reasonably acceptable to Borrowers.

2.3.5. Indemnification. In addition to (and not in any way in limitation of) any
other terms or provisions of this Agreement or any other Loan Document or LC
Document providing for the indemnification of any Issuing Bank or otherwise,
each Borrower agrees to indemnify, defend and hold harmless each Issuing Bank
Indemnitee (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, liabilities,
fines, costs, penalties, and damages, and all reasonable fees and disbursements
of attorneys, experts, or consultants and all other costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (as and when they are incurred and irrespective of whether suit
is brought), which may be incurred by or awarded against any Issuing Bank
Indemnitee (other than Taxes, which shall be governed by Section 5.9) (the
“Letter of Credit Indemnified Costs”), and which arise out of or in connection
with, or as a result of this Agreement, any Letter of Credit, any LC Document,
or any Drawing Document referred to in or related to any Letter of Credit, or
any action or proceeding arising out of any of the foregoing (whether
administrative, judicial or in connection with arbitration); in each case,
including that resulting from the Issuing Bank Indemnitee’s own negligence;
provided, however, that such indemnity shall not be available to any Issuing
Bank Indemnitee claiming indemnification to the extent that such Letter of
Credit Indemnified Costs may be finally determined in a final, non-appealable
judgment of a court of competent jurisdiction to have resulted directly from the
gross negligence or willful misconduct of the Issuing Bank Indemnitee claiming
indemnity. This indemnification provision shall survive termination of this
Agreement and all Letters of Credit.

2.3.6. Limitation of Liability. The liability of Issuing Bank (or any other
Indemnitee) under, in connection with or arising out of any Letter of Credit (or
pre-advice), regardless of the form or legal grounds of the action or
proceeding, shall be limited to direct damages suffered by Borrowers that are
caused directly by Issuing Bank’s gross negligence or willful misconduct in
(i) honoring a presentation under a Letter of Credit that on its face does not
at least substantially comply with the terms and conditions of such Letter of
Credit, (ii) failing to honor a presentation under a Letter of Credit that
strictly complies with the terms and conditions of such Letter of Credit or
(iii) retaining Drawing Documents presented under a Letter of Credit. Issuing
Bank shall be deemed to have acted with due diligence and reasonable care if
Issuing Bank’s conduct is in accordance with Standard Letter of Credit Practice
or in accordance with this Agreement.

 

-38-



--------------------------------------------------------------------------------

SECTION 3. INTEREST, FEES AND CHARGES

3.1. Interest .

3.1.1. Rates and Payment of Interest.

(a) The Obligations shall bear interest (i) if a Base Rate Loan, at the Base
Rate in effect from time to time, plus the Applicable Margin; (ii) if a LIBOR
Loan, at LIBOR for the applicable Interest Period, plus the Applicable Margin;
and (iii) if any other Obligation not paid when due (including, to the extent
permitted by law, interest not paid when due), at the Base Rate in effect from
time to time, plus the Applicable Margin for Base Rate Revolver Loans.

(b) During an Insolvency Proceeding with respect to any Borrower, or during any
other Event of Default if Required Lenders in their discretion so elect,
Obligations shall bear interest at the Default Rate (whether before or after any
judgment). Each Borrower acknowledges that the cost and expense to
Administrative Agent and Lenders due to an Event of Default are difficult to
ascertain and that the Default Rate is fair and reasonable compensation for
this.

(c) Interest shall accrue from the date a Loan is advanced or Obligation is not
paid when due, until paid in full by Borrowers. Interest accrued on the Loans
shall be due and payable in arrears, (i) on the first day of each quarter with
respect to a Base Rate Revolver Loan, and on the last day of the applicable
Interest Period with respect to a LIBOR Revolver Loan (except in the case of a
LIBOR Revolver Loan with an Interest Period of more than 90 days’ duration, each
day prior to the last day of such Interest Period that occurs at intervals of 90
days’ duration after the first day of such Interest Period); (ii) on any date of
prepayment, with respect to the principal amount of Loans being prepaid; and
(iii) on the Commitment Termination Date. Interest accrued on any other
Obligations shall be due and payable as provided in the Loan Documents and, if
no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.

3.1.2. Application of LIBOR to Outstanding Loans.

(a) Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Default or Event of Default, Administrative Agent may (and
shall at the direction of Required Lenders) declare that no Loan may be made,
converted or continued as a LIBOR Loan.

(b) Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent shall give Administrative Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least two Business Days
before the requested conversion or continuation date. Promptly after receiving
any such notice, Administrative Agent shall notify each Lender thereof. Each
Notice of Conversion/Continuation shall be irrevocable, and shall specify the
amount of Loans to be converted or continued, the conversion or continuation
date (which shall be a Business Day), and the duration of the Interest Period
(which shall be deemed to be 30 days if not specified). If, upon the expiration
of any Interest Period for any LIBOR Loan, Borrowers shall have failed to
deliver a Notice of Conversion/Continuation, they shall be deemed to have
elected to convert such Loan into a Base Rate Loan. Administrative Agent does
not warrant or accept responsibility for, nor shall it have any liability with
respect to, administration, submission or any other matter related to any rate
described in the definition of LIBOR.

 

-39-



--------------------------------------------------------------------------------

3.1.3. Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60, 90 or 180
days (or, with the consent of all Lenders, such longer period not to exceed 360
days); provided, however, that:

(a) the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;

(b) if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c) no Interest Period shall extend beyond the Revolver Termination Date.

3.1.4. Interest Rate Not Ascertainable. If, due to any circumstance affecting
the London interbank market, Administrative Agent determines that adequate and
fair means do not exist for ascertaining LIBOR on any applicable date or that
any Interest Period is not available on the basis provided herein, then
Administrative Agent shall immediately notify Borrowers of such determination.
Until Administrative Agent notifies Borrowers that such circumstance no longer
exists, the obligation of Lenders to make affected LIBOR Loans shall be
suspended and no further Loans may be converted into or continued as such LIBOR
Loans.

3.2. Fees.

3.2.1. Unused Line Fee. Borrowers shall pay to Administrative Agent, for the Pro
Rata benefit of Lenders, a fee equal to the Unused Line Fee Rate times the
amount by which the Revolver Commitments exceed the average daily Revolver Usage
during any quarter. Such fee shall be payable quarterly in arrears, on the first
day of each quarter and on the Commitment Termination Date.

3.2.2. LC Facility Fees. Borrowers shall pay (a) to Administrative Agent, for
the Pro Rata benefit of Lenders, a fee equal to the Applicable Margin for LIBOR
Revolver Loans times the average daily Stated Amount of Letters of Credit, which
fee shall be payable quarterly in arrears, on the first day of each quarter;
(b) to the applicable Issuing Bank, for its own account, a fronting fee equal to
0.125% per annum on the Stated Amount of each Letter of Credit, which fee shall
be payable quarterly in arrears, on the first day of each quarter; and (c) to
the applicable Issuing Bank, for its own account, all customary charges
associated with the issuance, amending, negotiating, payment, processing,
transfer and administration of Letters of Credit, which charges shall be paid as
and when incurred. During an Event of Default, the fee payable under clause
(a) shall be increased by 2% per annum to the extent the Default Rate is applied
pursuant to Section 3.1.1(b) hereof.

3.2.3. Fee Letters. Borrowers shall pay all fees set forth in any fee letter
executed in connection with this Agreement.

3.3. Computation of Interest, Fees, Yield Protection. All interest (other than
interest computed by reference to the Base Rate), as well as fees and other
charges calculated on a per annum basis, shall be computed for the actual days
elapsed, based on a year of 360 days, and interest computed by reference to the
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year). Each determination by Administrative Agent of any interest, fees or
interest rate hereunder shall be final, conclusive and binding for all purposes,
absent manifest error. All fees shall be fully earned when due and shall not be
subject to rebate, refund or proration. All fees payable under Section 3.2 are
compensation for services and are not, and shall not be deemed to be, interest
or any other charge for the use, forbearance or detention of money. A
certificate as to amounts payable by Borrowers under Section

 

-40-



--------------------------------------------------------------------------------

3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent by Administrative Agent
or the affected Lender shall be final, conclusive and binding for all purposes,
absent manifest error, and Borrowers shall pay such amounts to the appropriate
party within 10 days following receipt of the certificate.

3.4. Reimbursement Obligations. Borrowers shall pay all Extraordinary Expenses
promptly upon request. Borrowers shall also reimburse Administrative Agent for
all reasonable and documented out-of pocket legal, accounting, appraisal,
consulting, and other fees, costs and expenses incurred by it in connection with
(a) negotiation and preparation of any Loan Documents, including any amendment
or other modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Administrative Agent’s Liens on
any Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), each inspection,
audit or appraisal with respect to any Obligor or Collateral, whether prepared
by Administrative Agent’s personnel or a third party; provided that legal fees
shall be limited to one firm of counsel and an additional local law firm in each
applicable jurisdiction and, in the case of an actual or potential conflict of
interest as determined by the affected party, one additional firm of counsel to
such affected party and one additional firm of local counsel to such affected
party in each applicable jurisdiction. All reasonable and documented legal,
accounting and consulting fees shall be charged to Borrowers by Administrative
Agent’s professionals at their full hourly rates, regardless of any alternative
fee arrangements that Administrative Agent, any Lender or any of their
Affiliates may have with such professionals that otherwise might apply to this
or any other transaction. Borrowers acknowledge that counsel may provide
Administrative Agent with a benefit (such as a discount, credit or accommodation
for other matters) based on counsel’s overall relationship with Administrative
Agent, including fees paid hereunder. All amounts payable by Borrowers under
this Section shall be due on demand.

3.5. Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to make, maintain or fund LIBOR Loans, or to determine or charge
interest rates based upon LIBOR, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to Administrative Agent, any obligation of such Lender to
make or continue LIBOR Loans or to convert Base Rate Loans to LIBOR Loans shall
be suspended until such Lender notifies Administrative Agent that the
circumstances giving rise to such determination no longer exist. Upon delivery
of such notice, Borrowers shall prepay or, if applicable, convert all LIBOR
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such LIBOR
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such LIBOR Loans. Upon any such prepayment or conversion, Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

3.6. Inability to Determine Rates. Administrative Agent will promptly notify
Borrower Agent and Lenders if, in connection with any Loan or request for a
Loan, (a) Administrative Agent determines that (i) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
Loan amount or Interest Period, or (ii) adequate and reasonable means do not
exist for determining LIBOR for the Interest Period; or (b) Administrative Agent
or Required Lenders determine for any reason that LIBOR for the Interest Period
does not adequately and fairly reflect the cost to Lenders of funding the Loan.
Thereafter, Lenders’ obligations to make or maintain affected LIBOR Loans and
utilization of the LIBOR component (if affected) in determining Base Rate shall
be suspended until Administrative Agent (upon instruction by Required Lenders)
withdraws the notice. Upon receipt of such notice, Borrower Agent may revoke any
pending request for a LIBOR Loan or, failing that, will be deemed to have
requested a Base Rate Loan.

 

-41-



--------------------------------------------------------------------------------

3.7. Increased Costs; Capital Adequacy.

3.7.1. Increased Costs Generally. If any Change in Law shall:

(a) impose, modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in calculating LIBOR) or
any Issuing Bank;

(b) subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
(iii) Connection Income Taxes) with respect to any Loan, Letter of Credit,
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto; or

(c) impose on any Lender, any Issuing Bank or interbank market any other
condition, cost or expense (other than Taxes) affecting any Loan, Letter of
Credit, participation in LC Obligations, Commitment or Loan Document;

and the result thereof shall be to increase the cost to a Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to a Lender or an Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by a Lender or an Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, Borrowers will pay to it such additional
amount(s) as will compensate it for the additional costs incurred or reduction
suffered.

3.7.2. Capital Requirements. If a Lender or an Issuing Bank determines that a
Change in Law affecting such Lender or Issuing Bank or its holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations or Loans, to a level below that which such Lender, Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy), then from time to
time Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amounts as will compensate it or its holding company for the
reduction suffered; provided, that such Lender or such Issuing Bank is generally
seeking, or intends generally to seek, compensation from similarly situated
borrowers under similar credit facilities (to the extent such Lender or Issuing
Bank has the right under such similar credit facilities to do so) with respect
to such Change in Law regarding capital or liquidity requirements.

3.7.3. LIBOR Loan Reserves. If any Lender is required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits, Borrowers shall pay additional interest to such Lender on each
LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive). The additional interest shall be due and payable on each interest
payment date for the Loan; provided, however, that if the Lender notifies
Borrowers (with a copy to Administrative Agent) of the additional interest less
than 10 days prior to the interest payment date, then such interest shall be
payable 10 days after Borrowers’ receipt of the notice.

3.7.4. Compensation. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but Borrowers shall not be
required to compensate a Lender or an Issuing Bank for any increased costs
incurred or reductions suffered more than six months (plus any period of
retroactivity of the Change in Law giving rise to the demand) prior to the date
that such Lender or Issuing Bank notifies Borrower Agent of the applicable
Change in Law and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor.

 

-42-



--------------------------------------------------------------------------------

3.8. Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under
Section 5.9, then at the request of Borrower Agent, such Lender shall use
reasonable efforts to designate a different Lending Office or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender, such designation or assignment
(a) would eliminate the need for such notice or reduce amounts payable or to be
withheld in the future, as applicable; and (b) would not subject the Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
it or unlawful. Borrowers shall pay all reasonable and documented costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

3.9. Funding Losses. If for any reason (a) any Borrowing, conversion or
continuation of a LIBOR Loan does not occur on the date specified therefor in a
Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a day
other than the end of its Interest Period, (c) Borrowers fail to repay a LIBOR
Loan when required hereunder, or (d) a Lender (other than a Defaulting Lender)
is required to assign a LIBOR Loan prior to the end of its Interest Period
pursuant to Section 14.4, then Borrowers shall pay to Administrative Agent its
customary administrative charge and to each Lender all losses, expenses and fees
arising from redeployment of funds or termination of match funding. For purposes
of calculating amounts payable under this Section, a Lender shall be deemed to
have funded a LIBOR Loan by a matching deposit or other borrowing in the London
interbank market for a comparable amount and period, whether or not the Loan was
in fact so funded.

3.10. Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Administrative Agent or any Lender shall
receive interest in an amount that exceeds the maximum rate, the excess interest
shall be applied to the principal of the Obligations or, if it exceeds such
unpaid principal, refunded to Borrowers. In determining whether the interest
contracted for, charged or received by Administrative Agent or a Lender exceeds
the maximum rate, such Person may, to the extent permitted by Applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

SECTION 4. LOAN ADMINISTRATION

4.1. Manner of Borrowing and Funding Revolver Loans.

4.1.1. Notice of Borrowing.

(a) Whenever Borrowers desire funding of Revolver Loans, Borrower Agent shall
give Administrative Agent a Notice of Borrowing. Such notice must be received by
Administrative Agent by 11:00 a.m. (i) on the requested funding date, in the
case of Base Rate Loans, and (ii) at least two Business Days prior to the
requested funding date, in the case of LIBOR Loans. Notices received after such
time shall be deemed received on the next Business Day. Each Notice of Borrowing
shall be irrevocable and shall specify (A) the amount of the Borrowing, (B) the
requested funding date (which must be a Business Day), (C) whether the Borrowing
is to be made as a Base Rate Loan or LIBOR Loan, and (D) in the case of a LIBOR
Loan, the applicable Interest Period (which shall be deemed to be 30 days if not
specified).

 

-43-



--------------------------------------------------------------------------------

(b) Unless payment is otherwise made by Borrowers, the becoming due of any
Obligation (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for a Base Rate Revolver Loan on
the due date in the amount due and the Loan proceeds shall be disbursed as
direct payment of such Obligation. In addition, Administrative Agent may, at its
option, charge such amount against any operating, investment or other account of
a Borrower maintained with Administrative Agent or any of its Affiliates.

(c) If a Borrower maintains a disbursement account with Administrative Agent or
any of its Affiliates, then presentation for payment in the account of a Payment
Item when there are insufficient funds to cover it shall be deemed to be a
request for a Base Rate Revolver Loan on the presentation date, in the amount of
the Payment Item. Proceeds of the Loan may be disbursed directly to the account.

4.1.2. Fundings by Lenders. Except for Borrowings to be made as Swingline Loans,
Administrative Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 1:00 p.m. on the proposed
funding date for a Base Rate Loan or by 3:00 p.m. at least two Business Days
before a proposed funding of a LIBOR Loan. Each Lender shall fund its Pro Rata
share of a Borrowing in immediately available funds not later than 3:00 p.m. on
the requested funding date, unless Administrative Agent’s notice is received
after the times provided above, in which case Lender shall fund by 11:00 a.m. on
the next Business Day. Subject to its receipt of such amounts from Lenders,
Administrative Agent shall disburse the Borrowing proceeds as directed by
Borrower Agent. Unless Administrative Agent shall have received (in sufficient
time to act) written notice from a Lender that it does not intend to fund its
share of a Borrowing, Administrative Agent may assume that such Lender has
deposited or promptly will deposit its share with Administrative Agent, and
Administrative Agent may disburse a corresponding amount to Borrowers. If a
Lender’s share of a Borrowing or of a settlement under Section 4.1.3(b) is not
received by Administrative Agent, then Borrowers agree to repay to
Administrative Agent on demand the amount of such share, together with interest
thereon from the date disbursed until repaid, at the rate applicable to the
Borrowing. A Lender or an Issuing Bank may fulfill its obligations under Loan
Documents through one or more Lending Offices, and this shall not affect any
obligation of Obligors under the Loan Documents or with respect to any
Obligations.

4.1.3. Swingline Loans; Settlement.

(a) To fulfill any request for a Base Rate Revolver Loan hereunder,
Administrative Agent may in its discretion advance Swingline Loans to Borrowers,
up to an aggregate outstanding amount of $15,000,000. Swingline Loans shall
constitute Revolver Loans for all purposes, except that payments thereon shall
be made to Administrative Agent for its own account until Lenders have funded
their participations therein as provided below.

(b) Settlement of Loans, including Swingline Loans, among Lenders and
Administrative Agent shall take place on a date determined from time to time by
Administrative Agent (but at least weekly, unless the settlement amount is de
minimis), on a Pro Rata basis in accordance with the Settlement Report delivered
by Administrative Agent to Lenders. Between settlement dates, Administrative
Agent may in its discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by Borrowers or any provision herein to the
contrary. Each Lender hereby purchases, without recourse or warranty, an
undivided Pro Rata participation in all Swingline Loans outstanding from time to
time until settled. If a Swingline Loan cannot be settled among Lenders, whether
due to an Obligor’s Insolvency Proceeding or for any other reason, each Lender
shall pay the amount of its participation in the Loan to Administrative Agent,
in immediately available funds, within one Business Day after Administrative
Agent’s request therefor. Lenders’ obligations to make settlements and to fund
participations are absolute, irrevocable and unconditional, without offset,
counterclaim or other defense, and whether or not the Commitments have
terminated, an Overadvance exists or the conditions in Section 6 are satisfied.

 

-44-



--------------------------------------------------------------------------------

4.1.4. Notices. Borrowers may request, convert or continue Loans, select
interest rates and transfer funds based on telephonic or e-mailed instructions
to Administrative Agent. Borrowers shall confirm each such request by prompt
delivery to Administrative Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs materially from the
action taken by Administrative Agent or Lenders, the records of Administrative
Agent and Lenders shall govern. Neither Administrative Agent nor any Lender
shall have any liability for any loss suffered by a Borrower as a result of
Administrative Agent or any Lender acting upon its understanding of telephonic
or e-mailed instructions from a person believed in good faith by Administrative
Agent or any Lender to be a person authorized to give such instructions on a
Borrower’s behalf.

4.2. Defaulting Lender. Notwithstanding anything herein to the contrary:

4.2.1. Reallocation of Pro Rata Share; Amendments. For purposes of determining
Lenders’ obligations or rights to fund, participate in or receive collections
with respect to Loans and Letters of Credit (including existing Swingline Loans,
Protective Advances and LC Obligations), Administrative Agent may in its
discretion reallocate Pro Rata shares by excluding a Defaulting Lender’s
Commitments and Loans from the calculation of shares. A Defaulting Lender shall
have no right to vote on any amendment, waiver or other modification of a Loan
Document, except as provided in Section 15.1.1(c).

4.2.2. Payments; Fees. To the extent the Borrowers are required to pay any
amounts to a Defaulting Lender hereunder, Administrative Agent may, in its
discretion, receive and retain any amounts payable to a Defaulting Lender under
the Loan Documents, and a Defaulting Lender shall be deemed to have assigned to
Administrative Agent such amounts until all Obligations owing to Administrative
Agent, non-Defaulting Lenders and other Secured Parties have been paid in full.
Administrative Agent may use such amounts to cover the Defaulting Lender’s
defaulted obligations, to Cash Collateralize such Lender’s Fronting Exposure, to
readvance the amounts to Borrowers or to repay Obligations. A Lender shall not
be entitled to receive any fees accruing hereunder while it is a Defaulting
Lender and its unfunded Commitment shall be disregarded for purposes of
calculating the unused line fee under Section 3.2.1, and the Borrowers shall not
be required to pay such unused line fee to such Defaulting Lender (or
Administrative Agent for the benefit of such Defaulting Lender). If any LC
Obligations owing to a Defaulting Lender are reallocated to other Lenders, fees
attributable to such LC Obligations under Section 3.2.2 shall be paid to such
Lenders. Administrative Agent shall be paid all fees attributable to LC
Obligations that are not reallocated.

4.2.3. Status; Cure. Administrative Agent may determine in its discretion that a
Lender constitutes a Defaulting Lender and the effective date of such status
shall be conclusive and binding on all parties, absent manifest error.
Borrowers, Administrative Agent and Issuing Bank may agree in writing that a
Lender has ceased to be a Defaulting Lender, whereupon Pro Rata shares shall be
reallocated without exclusion of the reinstated Lender’s Commitments and Loans,
and the Revolver Usage and other exposures under the Revolver Commitments shall
be reallocated among Lenders and settled by Administrative Agent (with
appropriate payments by the reinstated Lender, including payment of any breakage
costs for reallocated LIBOR Loans) in accordance with the readjusted Pro Rata
shares. Unless expressly agreed by Borrowers, Administrative Agent and Issuing
Bank, no reinstatement of a Defaulting Lender shall constitute a waiver or
release of claims against such Lender. The failure of any Lender to fund a Loan,
to make a payment in respect of LC Obligations or otherwise to perform
obligations hereunder shall not relieve any other Lender of its obligations
under any Loan Document. No Lender shall be responsible for default by another
Lender.

 

-45-



--------------------------------------------------------------------------------

4.3. Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus an
increment of $500,000 in excess thereof. No more than six (6) Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans having the same
length and beginning date of their Interest Periods shall be aggregated together
and considered one Borrowing for this purpose. Upon determining LIBOR for any
Interest Period requested by Borrowers, Administrative Agent shall promptly
notify Borrowers thereof by telephone or electronically and, if requested by
Borrowers, shall confirm any telephonic notice in writing.

4.4. Borrower Agent. Each Borrower hereby designates the Company (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for and receipt of Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrower Materials, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with Administrative Agent, any Issuing Bank or any
Lender. Borrower Agent hereby accepts such appointment. Administrative Agent and
Lenders shall be entitled to rely upon, and shall be fully protected in relying
upon, any notice or communication (including any notice of borrowing) delivered
by Borrower Agent on behalf of any Borrower. Administrative Agent and Lenders
may give any notice or communication with a Borrower hereunder to Borrower Agent
on behalf of such Borrower. Each of Administrative Agent, Issuing Bank and
Lenders shall have the right, in its discretion, to deal exclusively with
Borrower Agent for all purposes under the Loan Documents. Each Borrower agrees
that any notice, election, communication, delivery, representation, agreement,
action, omission or undertaking on its behalf by Borrower Agent shall be binding
upon and enforceable against it.

4.5. One Obligation. The Loans, LC Obligations and other Obligations constitute
one general obligation of Borrowers and are secured by Administrative Agent’s
Lien on all Collateral; provided, however, that Administrative Agent and each
Lender shall be deemed to be a creditor of, and the holder of a separate claim
against, each Borrower to the extent of any Obligations jointly or severally
owed by such Borrower.

4.6. Effect of Termination. On the effective date of the termination of all
Commitments, the Obligations shall be immediately due and payable, and each
Secured Bank Product Provider may terminate its Bank Products to the extent
permitted by the agreements covering such Bank Products. Until Full Payment of
the Obligations, all undertakings of Borrowers contained in the Loan Documents
shall continue, and Administrative Agent shall retain its Liens in the
Collateral and all of its rights and remedies under the Loan Documents.
Administrative Agent shall not be required to terminate its Liens unless it
receives Cash Collateral or a written agreement, in each case reasonably
satisfactory to it, protecting Administrative Agent and Lenders from dishonor or
return of any Payment Item previously applied to the Obligations. Sections 2.3,
3.4, 3.6, 3.7, 3.9, 5.5, 5.9, 5.10, 13, 15.2, this Section, and each indemnity
or waiver given by an Obligor or Lender in any Loan Document, shall survive Full
Payment of the Obligations.

SECTION 5. PAYMENTS

5.1. General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free and clear of
(and without deduction for) any Taxes, and in immediately available funds, not
later than 12:00 noon on the due date. Any payment after such time shall be
deemed made on the next Business Day. Any payment of a LIBOR Loan prior to the
end of its Interest Period shall be accompanied by all amounts due under
Section 3.9. Borrowers agree that after an Event of Default has occurred and is
continuing, Administrative Agent shall have the continuing, exclusive right to
apply and reapply payments and proceeds of Collateral against the Obligations,
in such manner as Administrative Agent deems advisable, but whenever possible,
any prepayment of Loans shall be applied first to Base Rate Loans and then to
LIBOR Loans.

 

-46-



--------------------------------------------------------------------------------

5.2. Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. Subject to Section 2.1.5, if an Overadvance exists at any time,
Borrowers shall, on the sooner of Administrative Agent’s demand or the first
Business Day after any Borrower has knowledge thereof, repay Revolver Loans in
an amount sufficient to reduce Revolver Usage to the Borrowing Base. If any
Asset Disposition includes the disposition of Accounts, Borrowers shall apply
Net Proceeds to repay Revolver Loans equal to the greater of (a) the net book
value of such Accounts, or (b) the reduction in Borrowing Base resulting from
the disposition.

5.3. [Reserved].

5.4. Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.

5.5. Marshaling; Payments Set Aside. None of Administrative Agent or Lenders
shall be under any obligation to marshal any assets in favor of any Obligor or
against any Obligations. If any payment by or on behalf of Borrowers is made to
Administrative Agent, any Issuing Bank or any Lender, or if Administrative
Agent, any Issuing Bank or any Lender exercises a right of setoff, and any of
such payment or setoff is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by Administrative Agent, an Issuing Bank or a Lender in its
discretion) to be repaid to a trustee, receiver or any other Person, then the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment or setoff had not occurred.

5.6. Application and Allocation of Payments.

5.6.1. Application. Payments made by Borrowers hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to Obligations then due
and owing; (b) third, to other Obligations specified by Borrowers; and
(c) fourth, as determined by Administrative Agent in its discretion.

5.6.2. Post-Default Allocation. Notwithstanding anything in any Loan Document to
the contrary, during an Event of Default, monies to be applied to the
Obligations, whether arising from payments by Obligors, realization on
Collateral, setoff or otherwise, shall be allocated as follows (subject to the
terms of the Intercreditor Agreement):

(a) first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Administrative Agent;

(b) second, to all amounts owing to Administrative Agent on Swingline Loans,
Protective Advances, and Loans and participations that a Defaulting Lender has
failed to settle or fund;

(c) third, to all amounts owing to Issuing Bank, ratably among each Issuing Bank
in proportion to the respective amounts described in this clause payable to it;

(d) fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;

(e) fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;

(f) sixth, to Cash Collateralize all LC Obligations;

 

-47-



--------------------------------------------------------------------------------

(g) seventh, to all Loans, and to Secured Bank Product Obligations arising under
Hedge Agreements (including Cash Collateralization thereof) up to the amount of
Reserves existing therefor;

(h) eighth, to all other Secured Bank Product Obligations; and

(i) last, to all remaining Obligations.

Amounts shall be applied to payment of each category of Obligations only after
Full Payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. Monies and proceeds
obtained from an Obligor shall not be applied to its Excluded Swap Obligations,
but appropriate adjustments shall be made with respect to amounts obtained from
other Obligors to preserve the allocations in any applicable category.
Administrative Agent shall have no obligation to calculate the amount of any
Secured Bank Product Obligation and may request a reasonably detailed
calculation thereof from a Secured Bank Product Provider. If the provider fails
to deliver the calculation within five days following request, Administrative
Agent may assume the amount is zero. The allocations set forth in this Section
are solely to determine the rights and priorities among Secured Parties, and may
be changed by agreement of the affected Secured Parties, without the consent of
any Obligor. This Section is not for the benefit of or enforceable by any
Obligor, and each Borrower irrevocably waives the right to direct the
application of any payments or Collateral proceeds subject to this Section.

5.6.3. Erroneous Application. Administrative Agent shall not be liable for any
application of amounts made by it in good faith and, if any such application is
subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by a Secured Party, the Secured Party agrees to return it).

5.7. Dominion Account. The ledger balance in the main Dominion Account as of the
end of a Business Day shall be applied to the Obligations at the beginning of
the next Business Day, during any Sweep Trigger Period. If a credit balance
results from such application, it shall not accrue interest in favor of
Borrowers and shall be made available to Borrowers as long as no Event of
Default exists.

5.8. Account Stated. Administrative Agent shall maintain, in accordance with its
customary practices, loan account(s) evidencing the Debt of Borrowers hereunder.
Any failure of Administrative Agent to record anything in a loan account, or any
error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder. Entries made in a loan account
shall constitute presumptive evidence of the information contained therein. If
any information contained in a loan account is provided to or inspected by any
Person, the information shall be conclusive and binding on such Person for all
purposes absent manifest error, except to the extent such Person notifies
Administrative Agent in writing within 30 days after receipt or inspection that
specific information is subject to dispute.

5.9. Taxes.

5.9.1. Payments Free of Taxes; Obligation to Withhold; Tax Payment.

(a) All payments of Obligations by Obligors shall be made without deduction or
withholding for any Taxes, except as required by Applicable Law. If Applicable
Law (as determined by Administrative Agent in its discretion) requires the
deduction or withholding of any Tax from any such payment by Administrative
Agent or an Obligor, then Administrative Agent or such Obligor shall be entitled
to make such deduction or withholding, taking into account information and
documentation provided pursuant to Section 5.10.

 

-48-



--------------------------------------------------------------------------------

(b) [Reserved].

(c) If Administrative Agent or any Obligor is required by any Applicable Law to
withhold or deduct Taxes from any payment, then (i) Administrative Agent or such
Obligor, to the extent required by Applicable Law, shall apply such withholding
or deduction and timely pay the full amount to be withheld or deducted to the
relevant Governmental Authority, and (ii) to the extent the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Obligor shall be increased as necessary so that the Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

5.9.2. Payment of Other Taxes. Without limiting the foregoing, Borrowers shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at Administrative Agent’s option, timely reimburse Administrative Agent
for payment of, any Other Taxes.

5.9.3. Tax Indemnification.

(a) Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by a Recipient or required to be withheld or deducted
from a payment to a Recipient, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. Each Borrower shall make payment within 10 days after
demand for any amount or liability payable under this Section. A certificate as
to the amount of such payment or liability delivered to Borrowers by a Lender or
an Issuing Bank (with a copy to Administrative Agent), or by Administrative
Agent on its own behalf or on behalf of any Recipient, shall be conclusive
absent manifest error.

(b) Each Lender and Issuing Bank shall indemnify and hold harmless, on a several
basis, (i) Administrative Agent against any Indemnified Taxes attributable to
such Lender or Issuing Bank (but only to the extent Borrowers have not already
paid or reimbursed Administrative Agent therefor and without limiting Borrowers’
obligation to do so), (ii) Administrative Agent and Obligors, as applicable,
against any Taxes attributable to such Lender’s failure to maintain a
Participant register as required hereunder, and (iii) Administrative Agent and
Obligors, as applicable, against any Excluded Taxes attributable to such Lender
or Issuing Bank, in each case, that are payable or paid by Administrative Agent
or an Obligor in connection with any Obligations, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. Each Lender and Issuing Bank shall make payment within 10 days after
demand for any amount or liability payable under this Section. A certificate as
to the amount of such payment or liability delivered to any Lender or any
Issuing Bank by Administrative Agent shall be conclusive absent manifest error.

5.9.4. Evidence of Payments. If Administrative Agent or an Obligor pays any
Taxes pursuant to this Section, then upon request, Administrative Agent shall
deliver to Borrower Agent or Borrower Agent shall deliver to Administrative
Agent, respectively, a copy of a receipt issued by the appropriate Governmental
Authority evidencing the payment, a copy of any return required by Applicable
Law to report the payment, or other evidence of payment reasonably satisfactory
to Administrative Agent or Borrower Agent, as applicable.

5.9.5. Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an Issuing Bank, nor have any obligation to pay
to any Lender or any Issuing Bank, any refund of Taxes withheld or deducted from
funds paid for the account of a Lender or an Issuing Bank. If a Recipient
determines in its discretion, exercised in good faith, that it has received a
refund of any Taxes

 

-49-



--------------------------------------------------------------------------------

as to which it has been indemnified by Borrowers or with respect to which a
Borrower has paid additional amounts pursuant to this Section, it shall pay
Borrowers an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by Borrowers with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by such Recipient, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that Borrowers agree, upon request by the Recipient, to repay the
amount paid over to Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Recipient if the
Recipient is required to repay such refund to the Governmental Authority.
Notwithstanding anything herein to the contrary, no Recipient shall be required
to pay any amount to Borrowers if such payment would place the Recipient in a
less favorable net after-Tax position than it would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. In no event shall
Administrative Agent or any Recipient be required to make its tax returns (or
any other information relating to its Taxes that it deems confidential)
available to any Obligor or other Person.

5.9.6. Survival. Each party’s obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of Administrative Agent or any assignment
of rights by or replacement of a Lender or an Issuing Bank, the termination of
the Commitments, and the repayment, satisfaction, discharge or Full Payment of
any Obligations.

5.10. Lender Tax Information.

5.10.1. Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Administrative Agent properly completed and executed
documentation reasonably requested by Borrowers or Administrative Agent as will
permit such payments to be made without or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by Borrowers or Administrative
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Borrowers or Administrative Agent to enable them to
determine whether such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding the foregoing, such documentation (other
than documentation described in Sections 5.10.2(a), (b) and (d)) shall not be
required if a Lender reasonably believes delivery of the documentation would
subject it to any material unreimbursed cost or expense or would materially
prejudice its legal or commercial position.

5.10.2. Documentation. Without limiting the foregoing, if any Borrower is a U.S.
Person,

(a) Any Lender that is a U.S. Person shall deliver to Borrowers and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Administrative Agent), executed originals of IRS Form W-9,
certifying that such Lender is exempt from U.S. federal backup withholding Tax;

(b) Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender hereunder (and from time to time thereafter upon
reasonable request of Borrowers or Administrative Agent), whichever of the
following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from or reduction of U.S.
federal withholding Tax pursuant to the “interest” article of such tax

 

-50-



--------------------------------------------------------------------------------

treaty, and (y) with respect to other payments under the Loan Documents, IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from or
reduction of U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate in form
satisfactory to Administrative Agent to the effect that such Foreign Lender is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (“U.S. Tax Compliance Certificate”), and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate in form satisfactory
to Administrative Agent, IRS Form W-9, and/or other certification documents from
each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner;

(c) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender hereunder (and from time to time thereafter upon the
reasonable request of Borrowers or Administrative Agent), executed originals of
any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit Borrowers or Administrative Agent to determine the withholding or
deduction required to be made; and

(d) if payment of an Obligation to a Recipient would be subject to U.S. federal
withholding Tax imposed by FATCA if such Recipient were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code), such Recipient shall deliver to
Borrowers and Administrative Agent at the time(s) prescribed by law and
otherwise as reasonably requested by Borrowers or Administrative Agent such
documentation prescribed by Applicable Law (including Section 1471(b)(3)(C)(i)
of the Code) and such additional documentation reasonably requested by Borrowers
or Administrative Agent as may be necessary for them to comply with their
obligations under FATCA and to determine that such Recipient has complied with
its obligations under FATCA or to determine the amount to deduct and withhold
from such payment. Solely for purposes of this clause (d), “FATCA” shall include
any amendments made to FATCA after the date hereof.

5.10.3. Administrative Agent Documentation On or before the date Bank of America
becomes the Administrative Agent hereunder, it shall (and any successor or
replacement Administrative Agent shall, on or before the date on which it
becomes the Administrative Agent hereunder), deliver to the Borrower Agent two
executed originals of either (i) IRS Form W-9, or (ii) IRS Form W-8ECI (with
respect to any payments to be received on its own behalf) and IRS Form W-8IMY
(for all other payments), establishing that the Borrowers can make payments to
the Administrative Agent without deduction or withholding of any Taxes imposed
by the United States, including Taxes imposed under FATCA.

 

-51-



--------------------------------------------------------------------------------

5.10.4. Redelivery of Documentation. If any form or certification previously
delivered by a Lender or Administrative Agent pursuant to this Section expires
or becomes obsolete or inaccurate in any respect, such Lender or Administrative
Agent, as applicable shall promptly update the form or certification or notify
Borrowers and Administrative Agent in writing of its inability to do so.

5.11. Nature and Extent of Each Borrower’s Liability.

5.11.1. Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to
Administrative Agent and Lenders the prompt payment and performance of, all
Obligations, except its Excluded Swap Obligations. Each Borrower agrees that its
guaranty obligations hereunder constitute a continuing guaranty of payment and
not of collection, that such obligations shall not be discharged until Full
Payment of the Obligations, and that such obligations are absolute and
unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Administrative
Agent or any Lender with respect thereto; (c) the existence, value or condition
of, or failure to perfect a Lien or to preserve rights against, any security or
guaranty for any Obligations or any action, or the absence of any action, by
Administrative Agent or any Lender in respect thereof (including the release of
any security or guaranty); (d) the insolvency of any Obligor; (e) any election
by Administrative Agent or any Lender in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or
grant of a Lien by any other Borrower, as debtor-in-possession under Section 364
of the Bankruptcy Code or otherwise; (g) the disallowance of any claims of
Administrative Agent or any Lender against any Obligor for the repayment of any
Obligations under Section 502 of the Bankruptcy Code or otherwise; or (h) any
other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, except Full Payment of
the Obligations.

5.11.2. Waivers.

(a) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel
Administrative Agent or Lenders to marshal assets or to proceed against any
Obligor, other Person or security for the payment or performance of any
Obligations before, or as a condition to, proceeding against such Borrower. Each
Borrower waives all defenses available to a surety, guarantor or accommodation
co-obligor other than Full Payment of Obligations and waives, to the maximum
extent permitted by law, any right to revoke any guaranty of Obligations as long
as it is a Borrower. It is agreed among each Borrower, Administrative Agent and
Lenders that the provisions of this Section 5.11 are of the essence of the
transaction contemplated by the Loan Documents and that, but for such
provisions, Administrative Agent and Lenders would decline to make Loans and
issue Letters of Credit. Each Borrower acknowledges that its guaranty pursuant
to this Section is necessary to the conduct and promotion of its business, and
can be expected to benefit such business.

(b) Administrative Agent and Lenders may, in their discretion, pursue such
rights and remedies as they deem appropriate, including realization upon
Collateral or any Real Estate by judicial foreclosure or nonjudicial sale or
enforcement, without affecting any rights and remedies under this Section 5.11.
If, in taking any action in connection with the exercise of any rights or
remedies, Administrative Agent or any Lender shall forfeit any other rights or
remedies, including the right to enter a deficiency judgment against any
Borrower or other Person, whether because of any Applicable Laws pertaining to
“election of remedies” or otherwise, each Borrower consents to such action and
waives any claim based upon it, even if the action may result in loss of any
rights of subrogation that any Borrower might otherwise have had. Any election
of remedies that results in denial or impairment of the right of Administrative
Agent or any Lender to seek a deficiency judgment against any Borrower shall not
impair

 

-52-



--------------------------------------------------------------------------------

any other Borrower’s obligation to pay the full amount of the Obligations. Each
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for Obligations,
even though that election of remedies destroys such Borrower’s rights of
subrogation against any other Person. Administrative Agent may bid Obligations,
in whole or part, at any foreclosure, trustee or other sale, including any
private sale, and the amount of such bid need not be paid by Administrative
Agent but shall be credited against the Obligations. The amount of the
successful bid at any such sale, whether Administrative Agent or any other
Person is the successful bidder, shall be conclusively deemed to be the fair
market value of the Collateral, and the difference between such bid amount and
the remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 5.11, notwithstanding
that any present or future law or court decision may have the effect of reducing
the amount of any deficiency claim to which Administrative Agent or any Lender
might otherwise be entitled but for such bidding at any such sale.

5.11.3. Extent of Liability; Contribution.

(a) Notwithstanding anything herein to the contrary, each Borrower’s liability
under this Section 5.11 shall not exceed the greater of (i) all amounts for
which such Borrower is primarily liable, as described in clause (c) below, and
(ii) such Borrower’s Allocable Amount.

(b) If any Borrower makes a payment under this Section 5.11 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, ratably based on their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.11 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law.

(c) Section 5.11.3(a) shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Person and then re-loaned or otherwise transferred to, or
for the benefit of, such Borrower), LC Obligations relating to Letters of Credit
issued to support its business, Secured Bank Product Obligations incurred to
support its business, and all accrued interest, fees, expenses and other related
Obligations with respect thereto, for which such Borrower shall be primarily
liable for all purposes hereunder. Administrative Agent and Lenders shall have
the right, at any time in their discretion, to condition Loans and Letters of
Credit upon a separate calculation of borrowing availability for each Borrower
and to restrict the disbursement and use of Loans and Letters of Credit to a
Borrower based on that calculation.

(d) Each Obligor that is a Qualified ECP when its guaranty of or grant of Lien
as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.

 

-53-



--------------------------------------------------------------------------------

5.11.4. Joint Enterprise. Each Borrower has requested that Administrative Agent
and Lenders make this credit facility available to Borrowers on a combined
basis, in order to finance Borrowers’ business most efficiently and
economically. Borrowers’ business is a mutual and collective enterprise, and the
successful operation of each Borrower is dependent upon the successful
performance of the integrated group. Borrowers believe that consolidation of
their credit facility will enhance the borrowing power of each Borrower and ease
administration of the facility, all to their mutual advantage. Borrowers
acknowledge that Administrative Agent’s and Lenders’ willingness to extend
credit and to administer the Collateral on a combined basis hereunder is done
solely as an accommodation to Borrowers and at Borrowers’ request.

5.11.5. Subordination. Each Borrower hereby subordinates any claims, including
any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of its
Obligations.

SECTION 6. CONDITIONS PRECEDENT

6.1. Conditions Precedent to Initial Loans. In addition to the conditions set
forth in Section 6.2, Lenders shall not be required to fund any requested Loan,
issue any Letter of Credit, or otherwise extend credit to Borrowers hereunder,
until the date (“Closing Date”) that each of the following conditions has been
satisfied (or waived in accordance with Section 15.1(d)(i) hereof):

(a) Each Loan Document shall have been duly executed and delivered to
Administrative Agent by each of the signatories thereto, and each Obligor shall
be in compliance with all terms thereof.

(b) Administrative Agent shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral (other than Real
Estate) or arrangements reasonably satisfactory to the Administrative Agent for
such filings and recordations shall have been made (and all filing and recording
fees and taxes in connection therewith shall have been duly paid or arrangements
reasonably satisfactory to the Administrative Agent for the payment of such fees
and taxes shall have been made), as well as UCC and Lien searches and other
evidence reasonably satisfactory to Administrative Agent that such Liens are the
only Liens upon such Collateral, except Permitted Liens.

(c) Administrative Agent shall have received Lien Waiver with respect to Real
Estate located at 1301 McKinney Street, Suite 1800, Houston, Texas 77010.

(d) Administrative Agent shall have received duly executed agreements
establishing each Dominion Account and related lockbox, in form and substance,
and with financial institutions, reasonably satisfactory to Administrative
Agent.

(e) Administrative Agent shall have received certificates, in form and substance
reasonably satisfactory to it, from a knowledgeable Senior Officer of each
Borrower certifying that, after giving effect to the initial Loans and
transactions hereunder, (i) the Borrowers and the Obligors, taken as a whole,
are Solvent; (ii) no Default exists; (iii) the representations and warranties
set forth in Section 9 are true and correct in all material respects (without
duplication of any materiality qualifier contained therein); and (iv) such
Borrower has complied with all agreements and conditions to be satisfied by it
under the Loan Documents.

 

-54-



--------------------------------------------------------------------------------

(f) Administrative Agent shall have received a certificate of a duly authorized
officer of each Obligor, certifying (i) that attached copies of such Obligor’s
Organic Documents are true and complete, and in full force and effect, without
amendment except as shown; (ii) that an attached copy of resolutions authorizing
execution and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) to the title, name and signature of
each Person authorized to sign the Loan Documents. Administrative Agent may
conclusively rely on this certificate until it is otherwise notified by the
applicable Obligor in writing.

(g) Administrative Agent shall have received a written opinion of Vinson &
Elkins LLP, as well as any local counsel to Borrowers, in form and substance
reasonably satisfactory to Administrative Agent.

(h) Administrative Agent shall have received copies of the charter documents of
each Obligor, certified by the Secretary of State or other appropriate official
of such Obligor’s jurisdiction of organization. Administrative Agent shall have
received good standing certificates for each Obligor, issued by the Secretary of
State or other appropriate official of such Obligor’s jurisdiction of
organization.

(i) Administrative Agent shall have received copies of policies or certificates
of insurance for the insurance policies carried by Borrowers as well as all
necessary endorsements naming Administrative Agent as an additional insured and
loss payee with respect to the Collateral, as the case may be, all in compliance
with the Loan Documents.

(j) No event shall have occurred or circumstance exist since December 31, 2014
that has or could reasonably be expected to have a Material Adverse Effect and
no material adverse change in the quality, quantity or value of any Collateral
shall have occurred since December 31, 2014. No changes or developments shall
have occurred, and no new or additional information, shall have been received or
discovered by Administrative Agent or the Lenders regarding the Obligors after
the date such due diligence investigation has completed that (A) either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or (B) purports to materially adversely affect the
Transactions, and nothing shall have come to the attention of the Lenders to
lead them to believe that (y) the Information Memorandum delivered in connection
with the Term Loan Credit Agreement was or has become misleading, incorrect or
incomplete in any material respect or (z) the Transactions will have a Material
Adverse Effect.

(k) Borrowers shall have paid all reasonable and documented fees and expenses to
be paid to Administrative Agent and Lenders on the Closing Date (provided that
invoices for expenses shall have been delivered to Borrower Agent one Business
Day prior to the Closing Date).

(l) Administrative Agent shall have received a Borrowing Base Report as of
April 30, 2015. Administrative Agent shall have received a certificate of a duly
authorized Senior Officer of each Borrower demonstrating that upon giving effect
to the initial funding of Loans, issuance of Letters of Credit and the funding
of the Term Loans, and the payment by Borrowers of all fees and expenses
incurred in connection herewith as well as any payables stretched beyond their
customary payment practices, Liquidity shall be at least $245,000,000; provided
that the aggregate amount of unrestricted cash and Cash Equivalent included in
clause (b) of the definition of “Liquidity” for the purposes of determining
Liquidity under this clause (l) shall not exceed $195,000,000.

(m) Administrative Agent shall have received evidence reasonably satisfactory to
Administrative Agent that Company shall have consummated the transactions
contemplated by the Term Loan Credit Agreement and that the proceeds of the Term
Loans received by the Company shall be in an aggregate amount not less than
$305,550,000.

 

-55-



--------------------------------------------------------------------------------

(n) Administrative Agent shall have received (i) pro forma consolidated
financial statements of the Company and its Consolidated Subsidiaries giving
effect to the initial funding of Loans, issuance of Letters of Credit and the
funding of the Term Loans on or before the Closing Date, and forecasts prepared
by management of the Company (each in form reasonably satisfactory to
Administrative Agent and evidencing Borrowers’ ability to comply with the
financial covenant set forth in Section 10.3) of balance sheets, income
statements and cash flow statements on a quarterly basis for the first year
following the Closing Date and on an annual basis for each year thereafter
during the term of this Agreement, (ii) the annual (or other audited) financial
statements of the Company and its Consolidated Subsidiaries for the Fiscal Years
ended 2012, 2013 and 2014 and all amendments thereto (Administrative Agent
acknowledges receipt of such annual audited financial statements without any
amendments thereto) and (iii) interim financial statements of the Company and
its Consolidated Subsidiaries dated the end of the most recent Fiscal Quarter
for which financial statements are available.

(o) [Reserved].

(p) Administrative Agent shall have received evidence that the Credit Agreement,
dated as of March 31, 2011, among the Company, as the borrower; each of the
lenders party hereto; JPMorgan Chase Bank, N.A., as administrative agent for the
lenders; Bank of America, N.A., as syndication agent for the lenders; and
Capital One, N.A., Wells Fargo Bank, N.A., Credit Agricole Corporate and
Investment Bank, and DnB NOR Bank ASA, as co-documentation agents for the
lenders (as amended, “Existing Credit Agreement”) has been, or concurrently with
the initial Loans on the Closing Date is being, terminated and all Liens
securing obligations under the Existing Credit Agreement have been, or
concurrently with the initial Loans on the Closing Date are being, released.

(q) Administrative Agent shall have received, at least three Business Days prior
to the Closing Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, that has been
reasonably requested in writing at least seven Business Days prior to the
Closing Date by the Lenders.

6.2. Conditions Precedent to All Credit Extensions. Administrative Agent,
Issuing Bank and Lenders shall not be required to fund any Loans or arrange for
issuance of any Letters of Credit to or for the benefit of Borrowers, unless the
following conditions are satisfied (or waived in accordance with Section 15.1(d)
hereof):

(a) No Default or Event of Default shall exist at the time of, or result from,
such funding or issuance;

(b) The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) on the date of, and upon giving effect
to, such funding or issuance (except for representations and warranties that
expressly relate to an earlier date);

(c) [Reserved.];

(d) No event shall have occurred or circumstance exist that has or could
reasonably be expected to have a Material Adverse Effect;

(e) With respect to issuance of a Letter of Credit, the Issuing Bank shall have
received an LC Request and LC Application at least three Business Days prior to
the requested date of issuance and the LC Conditions shall have been satisfied;
and

(f) Administrative Agent shall have received a Notice of Borrowing with respect
to the funding of any Loan.

Each request (or deemed request) by Borrowers for funding of a Loan or issuance
of a Letter of Credit shall constitute a representation by Borrowers that the
foregoing conditions are satisfied on the date of such request and on the date
of such funding or issuance.

 

-56-



--------------------------------------------------------------------------------

SECTION 7. COLLATERAL

7.1. Grant of Security Interest. To secure the prompt payment and performance of
its Obligations, each Obligor hereby grants to Administrative Agent, for the
benefit of Secured Parties, a continuing security interest in and Lien upon all
Property of such Obligor, including all of the following Property, whether now
owned or hereafter acquired, and wherever located:

(a) all Accounts;

(b) all Chattel Paper, including electronic chattel paper;

(c) all Commercial Tort Claims, including those shown on Schedule 7.4.1;

(d) all Deposit Accounts;

(e) all Documents;

(f) all General Intangibles, including Intellectual Property;

(g) all Goods, including Inventory, Equipment and fixtures;

(h) all Instruments;

(i) all Investment Property;

(j) all Letter-of-Credit Rights;

(k) all Supporting Obligations;

(l) all Vehicles;

(m) all monies, whether or not in the possession or under the control of
Administrative Agent, a Lender, or a bailee or Affiliate of Administrative Agent
or a Lender, including any Cash Collateral;

(n) all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral;

(o) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing; and

(p) all products and proceeds of the foregoing, in any form, including insurance
proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

Notwithstanding anything herein to the contrary, in no event shall the security
interest attach to, or the term “Collateral” be deemed to include any of the
Property set forth in Section 7.7.

 

-57-



--------------------------------------------------------------------------------

7.2. Lien on Deposit Accounts; Securities Accounts; Cash Collateral.

7.2.1. Deposit Accounts; Securities Accounts. To further secure the prompt
payment and performance of its Obligations, each Obligor hereby grants to
Administrative Agent a continuing security interest in and Lien upon all amounts
credited to any Deposit Account and Securities Account of such Obligor,
including sums in any blocked, lockbox, sweep or collection account; provided
that, subject to the Intercreditor Agreement, any security interest in the TL
Proceeds and Priority Collateral Account shall have second priority. Each
Obligor hereby authorizes and directs each bank or other depository or
securities intermediary to deliver to Administrative Agent, upon request of
Administrative Agent, all balances in any Deposit Account and Securities Account
maintained for such Obligor, without inquiry into the authority or right of
Administrative Agent to make such request. Administrative Agent hereby agrees
that it will not issue any such request unless an Event of Default has occurred
and is continuing.

7.2.2. Cash Collateral. Cash Collateral may be invested, at Administrative
Agent’s discretion (and with the consent of Borrower Agent, as long as no Event
of Default exists), but Administrative Agent shall have no duty to do so,
regardless of any agreement or course of dealing with any Obligor, and shall
have no responsibility for any investment or loss. As security for its
Obligations, each Obligor hereby grants to Administrative Agent a security
interest in and Lien upon all Cash Collateral held from time to time and all
proceeds thereof, whether held in a Cash Collateral Account or otherwise. After
an Event of Default has occurred and is continuing, Administrative Agent may
apply Cash Collateral to the payment of such Obligations as they become due, in
such order as Administrative Agent may elect. Each Cash Collateral Account and
all Cash Collateral shall be under the sole dominion and control of
Administrative Agent, and no Obligor or other Person shall have any right to any
Cash Collateral, until Full Payment of the Obligations.

7.3. Real Estate Collateral and Vehicles.

7.3.1. Lien on Real Estate. If any Obligor acquires Real Estate (other than Real
Estate constituting Excluded Property) hereafter (or if any Real Estate ceases
to be Excluded Property), Obligors shall, within 90 days (as may be extended by
Administrative Agent in its sole discretion), execute, deliver and record a
Mortgage sufficient to create a perfected Lien in favor of Administrative Agent
on such Real Estate, and shall deliver all Related Real Estate Documents.

7.3.2. Vehicles. If any Obligor acquires a Vehicle that does not constitute
Excluded Property or a Vehicle that is a Specified Vehicle (or if any Vehicle
ceases to be Excluded Property), Obligors shall, within 90 days (as may be
extended by Administrative Agent in its sole discretion), execute and deliver
such documents and take such actions (including notation on the certificate of
title) as Administrative Agent may reasonably request to create a perfected Lien
in favor of Administrative Agent on such Vehicle.

7.4. Other Collateral.

7.4.1. Commercial Tort Claims. Except as shown on Schedule 7.4.1, as of the
Closing Date, no Obligor has a Commercial Tort Claim (other than a Commercial
Tort Claim for less than $5,000,000). Obligors shall promptly notify
Administrative Agent in writing if any Obligor has a Commercial Tort Claim
(other than a Commercial Tort Claim for less than $5,000,000), shall promptly
amend Schedule 7.4.1 to include such claim, and shall take such actions as
Administrative Agent deems appropriate to subject such claim to a duly
perfected, first priority (or, subject to the Intercreditor Agreement, second
priority) Lien in favor of Administrative Agent.

7.4.2. Certain After-Acquired Collateral. Obligors shall promptly notify
Administrative Agent in writing if, after the Closing Date, any Borrower obtains
any interest in any Collateral consisting of (a) Deposit Accounts (other than an
Excluded Account), (b) Intellectual Property that is material to such Obligor’s
business or (c) Chattel Paper, Documents, Instruments or Investment

 

-58-



--------------------------------------------------------------------------------

Property, in each case with an individual value of or face amount in excess of
$1,000,000, and, upon Administrative Agent’s request, shall promptly take such
actions as Administrative Agent deems appropriate to effect Administrative
Agent’s duly perfected, first priority (or subject to the Intercreditor
Agreement, second priority) Lien upon such Collateral, including obtaining any
appropriate possession, control agreement or Lien Waiver. If any Collateral is
in the possession of a third party, at Administrative Agent’s request, Obligors
shall use commercially reasonable efforts to obtain an acknowledgment that such
third party holds the Collateral for the benefit of Administrative Agent.

7.5. Limitations. The Lien on Collateral granted hereunder is given as security
only and shall not subject Administrative Agent or any Lender to, or in any way
modify, any obligation or liability of Obligors relating to any Collateral. In
no event shall the grant of any Lien under any Loan Document secure an Excluded
Swap Obligation of the granting Obligor.

7.6. Further Assurances. All Liens granted to Administrative Agent under the
Loan Documents are for the benefit of Secured Parties. Promptly upon request,
Obligors shall deliver such instruments and agreements, and shall take such
actions, as Administrative Agent deems appropriate under Applicable Law to
evidence or perfect its Lien on any Collateral, or otherwise to give effect to
the intent of this Agreement. Each Obligor authorizes Administrative Agent to
file any financing statement that describes the Collateral as “all assets” or
“all personal property” of such Obligor, or words to similar effect, and
ratifies any action taken by Administrative Agent before the Closing Date to
effect or perfect its Lien on any Collateral.

7.7. Certain Limited Exclusions. (a) Notwithstanding Section 7.1, the Collateral
shall not include, and no Obligor shall be deemed to have granted a security
interest in, any of such Obligor’s right, title or interest in:

(i) any Excluded Property;

(ii) Letter-of-Credit Rights (other than to the extent such rights can be
perfected by filing a UCC financing statement);

(iii) any governmental licenses or state or local franchises, charters and
authorizations to the extent the granting of security interests therein are
prohibited or restricted thereby;

(iv) pledges and security interests prohibited or restricted by Applicable Law
(including any requirement to obtain the consent of any Governmental Authority,
unless such consent has been obtained (it being understood that there shall be
no obligation to obtain such consent)) (after giving effect to the applicable
anti-assignment provisions of the UCC, the assignment of which is expressly
deemed effective under the UCC or other applicable law notwithstanding such
prohibition);

(v) (1) Property subject to a purchase money security agreement or capital lease
agreement evidencing or governing purchase money and capital lease obligations
that are permitted to be incurred pursuant to the Loan Documents to the extent
the granting of a security interest therein is validly prohibited thereby or
otherwise requires consent (but only so long as such prohibition or consent
requirement was not created in contemplation or anticipation of the Collateral
requirements under the Loan Documents) and/or (2) any lease, license, permit or
agreement or any property subject to such agreement, in each case in existence
on the Closing Date or upon acquisition of the relevant Obligor party thereto,
to the extent that a grant of a security interest therein would violate or
invalidate such lease, license, permit or agreement or create a right of
termination in favor of any other party thereto or otherwise require consent
thereunder (after giving effect to the applicable anti-assignment provisions of
the UCC or other Applicable Law, the assignment of which is expressly deemed
effective under the UCC or other applicable law notwithstanding such
prohibition), but only so long as such restriction or consent requirement was
not created in contemplation or anticipation of the Collateral requirements
under the Loan Documents);

 

-59-



--------------------------------------------------------------------------------

(vi) any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law;

(vi) Equity Interests in captive insurance Subsidiaries;

(vii) interests in joint ventures and non-wholly owned Subsidiaries which cannot
be pledged without the consent of third parties (but only so long as such
consent requirement was not created in contemplation or anticipation of the
Collateral requirements under the Loan Documents);

(viii) payroll, withholding tax and other fiduciary deposit accounts;

(ix) voting Equity Interests in excess of 66% in any CFC that is directly owed
by one or more Domestic Subsidiaries;

(x) other Property to the extent the Administrative Agent determines that the
cost of obtaining or perfecting a lien or security interest therein is excessive
in relation to the benefit afforded to the Lenders thereby; and

(xi) any assets (including Equity Interests) owned by a Foreign Subsidiary.

(b) Obligors shall not be required to (i) take any action under the law of any
non-U.S. jurisdiction to create or perfect a security interest in such assets,
including any intellectual property registered in any non-U.S. jurisdiction (and
no security agreements or pledge agreements governed under the laws of any
non-U.S. jurisdiction shall be required) or (ii) deliver any leasehold mortgages
and shall only be required to use commercially reasonable efforts to deliver
landlord waivers, estoppels or collateral access letters to the extent
reasonably requested by Administrative Agent.

7.8. Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the liens and security interests granted to Administrative Agent pursuant to
this Agreement and the exercise of any right or remedy by Administrative Agent
hereunder are subject to the provisions of the Intercreditor Agreement. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

SECTION 8. COLLATERAL ADMINISTRATION

8.1. Borrowing Base Reports. Borrowers shall deliver to Administrative Agent
(and Administrative Agent shall promptly deliver same to Lenders) a Borrowing
Base Report (i) as of the close of business of the previous month by the 20th
day of each month, (ii) during any Reporting Trigger Period, as of the close of
business of the previous week by Wednesday of each week and (iii) at such other
times as Administrative Agent may request after a Default has occurred and is
continuing. All information (including calculation of Availability) in a
Borrowing Base Report shall be certified by Borrower Agent. Administrative Agent
may from time to time adjust any such report (a) to reflect Administrative
Agent’s reasonable estimate of declines in value of Collateral, due to
collections received in the Dominion Account or otherwise; (b) to adjust advance
rates to reflect changes in dilution, quality, mix and other factors affecting
Collateral; and (c) to the extent any information or calculation does not comply
with this Agreement.

 

-60-



--------------------------------------------------------------------------------

8.2. Accounts.

8.2.1. Records and Schedules of Accounts. Each Borrower shall keep accurate and
complete records, in all material respects, of its Accounts, including all
payments and collections thereon, and shall submit to Administrative Agent
sales, collection, reconciliation and other reports in form reasonably
satisfactory to Administrative Agent, on such periodic basis as Administrative
Agent may reasonably request. Each Borrower shall also provide to Administrative
Agent, on or before the 20th day of each month and, during any Reporting Trigger
Period, by Wednesday of each week, a detailed aged trial balance of all Accounts
as of the end of the preceding month and, during any Reporting Trigger Period,
as of the end of the preceding week, specifying each Account’s Account Debtor
name and address, amount, invoice date and due date, showing any discount,
allowance, credit, authorized return or dispute, and including such proof of
delivery, copies of invoices and invoice registers, copies of related documents,
repayment histories, status reports and other information as Administrative
Agent may reasonably request; provided that Administrative Agent and the Lenders
understand that information delivered during a Reporting Trigger Period may be
preliminary and subject to customary month-end adjustments. If any Account in an
aggregate face amount of $5,000,000 or more ceases to be an Eligible Account,
Borrowers shall notify Administrative Agent of such occurrence promptly (and in
any event within one Business Day) after any Borrower has knowledge thereof.

8.2.2. Taxes. If an Account of any Borrower includes a charge for any Taxes,
Administrative Agent is authorized, during the continuance of an Event of
Default, in its discretion, to pay the amount thereof to the proper taxing
authority for the account of such Borrower and to charge Borrowers therefor;
provided, however, that neither Administrative Agent nor Lenders shall be liable
for any Taxes that may be due from Borrowers or with respect to any Collateral.

8.2.3. Account Verification. After an Event of Default has occurred and is
continuing, Administrative Agent shall have the right at any time, in the name
of Administrative Agent, any designee of Administrative Agent or any Borrower,
to verify the validity, amount or any other matter relating to any Accounts of
Borrowers by mail, telephone or otherwise. Borrowers shall cooperate fully with
Administrative Agent in an effort to facilitate and promptly conclude any such
verification process.

8.2.4. Maintenance of Dominion Account. Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements acceptable to Administrative
Agent. Borrowers shall obtain an agreement (in form and substance reasonably
satisfactory to Administrative Agent) from each lockbox servicer and Dominion
Account bank, establishing Administrative Agent’s control over and Lien in the
lockbox or Dominion Account, which may be exercised by Administrative Agent
during any Sweep Trigger Period, requiring immediate deposit of all remittances
received in the lockbox to a Dominion Account, and waiving offset rights of such
servicer or bank, except for customary administrative charges. If a Dominion
Account is not maintained with Bank of America, Administrative Agent may, during
any Sweep Trigger Period, require immediate transfer of all funds in such
account to a Dominion Account maintained with Bank of America. Administrative
Agent and Lenders assume no responsibility to Borrowers for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any Payment Items accepted by any bank.

8.2.5. Proceeds of Collateral. Borrowers shall request in writing and otherwise
take all reasonably necessary steps to ensure that all payments on Accounts or
otherwise relating to the ABL Priority Collateral are made directly to a
Dominion Account (or a lockbox relating to a Dominion Account). If any Borrower
or Restricted Subsidiary receives cash or Payment Items with respect to any ABL
Priority Collateral, it shall hold same in trust for Administrative Agent and
promptly (not later than the next Business Day) deposit same into a Dominion
Account.

8.3. Proceeds of the Term Loans. Not later than the Business Day immediately
following the Closing Date, the Company will contribute to the capital of Key
Energy LLC the proceeds of the Term Loans not otherwise applied as permitted,
which proceeds Key Energy LLC shall deposit and at all times maintain in the
account #426807 at Bank of America and/or the account #5S5-01A74 at Merrill
Lynch, Pierce, Fenner & Smith Incorporated (collectively, the “TL Proceeds and
Priority Collateral Account”). The TL Proceeds and Priority Collateral Account
and funds on deposit therein shall at all

 

-61-



--------------------------------------------------------------------------------

times be subject to a Deposit Account Control Agreement and perfected Lien in
favor of Administrative Agent subject only to the prior Lien in favor of the
Term Loan Agent. Funds deposited in the TL Proceeds and Priority Collateral
Account on the Closing Date, together with proceeds of any Incremental Term
Loans, identifiable proceeds of Asset Dispositions of Term Priority Collateral,
and identifiable proceeds of insurance resulting from casualty of the Term
Priority Collateral and of awards arising from condemnation of the Term Priority
Collateral to the extent deposited in the TL Proceeds and Priority Collateral
Account, (i) may not be commingled with any other funds and (ii) shall at all
times remain segregated funds, separate and apart from any other funds of the
Borrowers and their Subsidiaries.

8.4. Equipment.

8.4.1. Records and Schedules of Equipment. Each Obligor shall keep accurate and
complete records of its Equipment, including kind, quality, quantity, cost,
acquisitions and dispositions thereof, and shall submit to Administrative Agent,
on such periodic basis as Administrative Agent may reasonably request, a current
schedule thereof, in form reasonably satisfactory to Administrative Agent.
Promptly upon request, Obligors shall deliver to Administrative Agent evidence
of their ownership or interests in any Equipment.

8.4.2. [Reserved.].

8.4.3. Condition of Equipment. With respect to the Obligors’ obligations in
connection with the operation of their business, the Equipment is in good
operating condition and repair, and all necessary replacements and repairs have
been made so that the value and operating efficiency of such Equipment is
preserved at all times, reasonable wear and tear excepted. Each Obligor shall
ensure that such Equipment is mechanically and structurally sound, and capable
of performing the functions for which it was designed, in accordance with
manufacturer specifications. No Borrower shall permit any Equipment having a
value in excess of $ 2,500,000 to become affixed to real Property unless any
landlord or mortgagee delivers a Lien Waiver.

8.5. Deposit Accounts. Schedule 8.5 sets forth all Deposit Accounts and
Securities Accounts maintained by Borrowers and other Obligors, including all
Dominion Accounts as of the Closing Date. Each Borrower and other Obligors shall
take all actions necessary to establish Administrative Agent’s control of each
such Deposit Account and Securities Account and each new Deposit Account and
Securities Account opened after the Closing Date (other than (a) an account
exclusively used for payroll, employee benefits, withholding tax and other
fiduciary deposit accounts and, to the extent an account is established to hold
cash pledged to Capital One, National Association, as long as the Lien on such
cash is permitted pursuant to Section 10.2.2(l)), such account and (b) accounts
containing not more than $2,500,000 for all such accounts at any time (each an
“Excluded Account” and collectively for all such accounts in clauses (a) and
(b) above, the “Excluded Accounts”). Each Borrower and each other Obligor shall
be the sole account holder of each Deposit Account and Securities Account and
shall not allow any other Person (other than Administrative Agent and, subject
to the Intercreditor Agreement, the Term Loan Agent) to have control over a
Deposit Account or a Securities Account or any Property deposited therein. Each
Borrower and each other Obligor shall promptly notify Administrative Agent of
any opening or closing of a Deposit Account or a Securities Account (other than
an Excluded Account) and, with the consent of Administrative Agent, will amend
Schedule 8.5 to reflect same. Each Borrower shall (i) request in writing and
otherwise take such reasonable steps to ensure that all Account Debtors forward
payment directly to lockboxes and Dominion Accounts maintained pursuant to and
in accordance with Section 8.2.4, and (ii) deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all cash, checks, drafts or other similar items of payment
relating to or constituting payments made in respect of any and all ABL Priority
Collateral (whether or not otherwise delivered to a lockbox) into one or more
Dominion Accounts. All Net Proceeds of the sale or other disposition of any ABL
Priority Collateral, shall be deposited directly into the applicable Dominion
Accounts.

 

-62-



--------------------------------------------------------------------------------

8.6. General Provisions.

8.6.1. Location of Collateral. All tangible items of Collateral, other than
Inventory in transit, shall at all times be kept by the Borrowers at locations
owned or leased by an Obligor, at customer locations or at manufacturer
locations or other locations for the purposes of repair or servicing of such
Collateral, except that the Borrowers may make sales or other dispositions of
Collateral in accordance with Section 10.2.9.

8.6.2. Insurance of Collateral; Condemnation Proceeds

(a) Each Obligor shall maintain insurance with respect to the Collateral in
accordance with Section 10.1.8. From time to time upon request, the Borrowers
shall provide Administrative Agent with reasonably detailed information as to
the insurance so carried. Unless Administrative Agent shall agree otherwise,
each policy shall include satisfactory endorsements (i) showing Administrative
Agent as loss payee in respect of the property insurance policies relating to
the Collateral and additional insured in respect of the liability insurance
policies, as applicable; (ii) requiring 30 days prior written notice to
Administrative Agent in the event of cancellation of the policy for any reason
whatsoever; and (iii) specifying that the interest of Administrative Agent shall
not be impaired or invalidated by any act or neglect of any Obligor or the owner
of the Property, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy. If any Borrower fails to provide and
pay for any insurance, Administrative Agent may, at its option, but shall not be
required to, procure the insurance and charge Borrowers therefor. While no Event
of Default exists, Borrowers may settle, adjust or compromise any insurance
claim, as long as the proceeds are, subject to the terms of the Intercreditor
Agreement, delivered to Administrative Agent. If an Event of Default exists,
subject to the terms of the Intercreditor Agreement, only Administrative Agent
shall be authorized to settle, adjust and compromise such claims.

(b) Subject to the terms of the Intercreditor Agreement, any proceeds of
insurance (other than proceeds from workers’ compensation or D&O insurance) and
any awards arising from condemnation of any Collateral shall be paid to
Administrative Agent. Subject to the terms of the Intercreditor Agreement and
following the Discharge of Term Obligations, subject to clause (c) below, any
proceeds or awards that relate to Equipment or Real Estate shall be applied
first to Revolver Loans and then to other Obligations.

(c) Following the Discharge of Term Obligations, if requested by Borrowers in
writing within 15 days after Administrative Agent’s receipt of any insurance
proceeds or condemnation awards relating to any loss or destruction of Equipment
or Real Estate, Borrowers may use such proceeds or awards to repair or replace
such Equipment or Real Estate (and until so used, the proceeds shall be held by
Administrative Agent as Cash Collateral) as long as (i) no Default exists;
(ii) such repair or replacement is promptly undertaken and concluded, in
accordance with plans satisfactory to Administrative Agent; (iii) replacement
buildings are constructed on the sites of the original casualties and are of
comparable size, quality and utility to the destroyed buildings; (iv) the
repaired or replaced Property is free of Liens, other than Permitted Liens that
are not Purchase Money Liens; and (v) Borrowers comply with disbursement
procedures for such repair or replacement as Administrative Agent may reasonably
require.

8.6.3. Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Administrative Agent to any Person to
realize upon any Collateral, shall be borne and paid by Obligors. Administrative
Agent shall not be liable or responsible in any way for the safekeeping of any
Collateral, for any loss or damage thereto (except for reasonable care in its
custody while Collateral is in Administrative Agent’s actual possession), for
any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency or other Person whatsoever, but the
same shall be at Borrowers’ sole risk.

 

-63-



--------------------------------------------------------------------------------

8.6.4. Defense of Title. Each Obligor shall defend its title to Collateral and
Administrative Agent’s Liens therein against all Persons, claims and demands,
except Permitted Liens.

8.7. Power of Attorney. Each Obligor hereby irrevocably constitutes and appoints
Administrative Agent (and all Persons designated by Administrative Agent) as
such Obligor’s true and lawful attorney (and agent-in-fact) for the purposes
provided in this Section. Administrative Agent, or Administrative Agent’s
designee, may, without notice and in either its or an Obligor’s name, but at the
cost and expense of Obligors and subject to the terms of the Intercreditor
Agreement:

(a) Endorse an Obligor’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Administrative
Agent’s possession or control; and

(b) During an Event of Default to the extent any of the following relate to the
ABL Priority Collateral, (i) notify any Account Debtors of the assignment of
their Accounts, demand and enforce payment of Accounts by legal proceedings or
otherwise, and generally exercise any rights and remedies with respect to
Accounts; (ii) settle, adjust, modify, compromise, discharge or release any
Accounts or other Collateral, or any legal proceedings brought to collect
Accounts or Collateral; (iii) sell or assign any Accounts and other Collateral
upon such terms, for such amounts and at such times as Administrative Agent
deems advisable; (iv) collect, liquidate and receive balances in Deposit
Accounts or investment accounts, and take control, in any manner, of proceeds of
Collateral; (v) prepare, file and sign an Obligor’s name to a proof of claim or
other document in a bankruptcy of an Account Debtor, or to any notice,
assignment or satisfaction of Lien or similar document; (vi) receive, open and
dispose of mail addressed to an Obligor, and notify postal authorities to
deliver any such mail to an address designated by Administrative Agent;
(vii) endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts, Inventory or other Collateral;
(viii) use an Obligor’s stationery and sign its name to verifications of
Accounts and notices to Account Debtors; (ix) use information contained in any
data processing, electronic or information systems relating to Collateral;
(x) make and adjust claims under insurance policies; (xi) take any action as may
be necessary or appropriate to obtain payment under any letter of credit,
banker’s acceptance or other instrument for which an Obligor is a beneficiary;
and (xii) take all other actions as Administrative Agent deems appropriate to
fulfill any Obligor’s obligations under the Loan Documents.

SECTION 9. REPRESENTATIONS AND WARRANTIES

9.1. General Representations and Warranties. To induce Administrative Agent and
Lenders to enter into this Agreement and to make available the Commitments,
Loans and Letters of Credit, each Borrower represents and warrants that:

9.1.1. Organization; Powers. Each Borrower and its Restricted Subsidiaries is a
legal entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.

9.1.2. Authority; Enforceability. The Transactions are within each Obligor’s
corporate, limited liability company or partnership powers, as applicable, and
have been duly authorized by all necessary corporate, limited liability company
or partnership, as applicable, and, if required, equity holder action
(including, without limitation, any action required to be taken by any class of
directors or

 

-64-



--------------------------------------------------------------------------------

other governing body of any Borrower or any other Person, whether interested or
disinterested, in order to ensure the due authorization of the Transactions).
Each Loan Document to which an Obligor is a party has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, as applicable, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

9.1.3. Approvals; No Conflicts. The Transactions (a) do not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or
other equity holders or any class of directors or other governing body, whether
interested or disinterested, of any Borrower or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Security Documents as required by this Agreement, and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, or could not reasonably be expected to have a Material Adverse
Effect, (b) will not violate any Sanctions and Applicable Law or any Organic
Documents of any Borrower or any Restricted Subsidiary, or any order of any
Governmental Authority, (c) will not violate or result in a default under any
Material Contract, or give rise to a right thereunder to require any payment to
be made by any Borrower or any Restricted Subsidiary and (d) will not result in
the creation or imposition of any Lien on any Property of any Borrower or any
Restricted Subsidiary (other than the Liens created by the Loan Documents).

9.1.4. Financial Condition; No Material Adverse Effect.

(a) The Borrowers have heretofore furnished to Administrative Agent and the
Lenders the consolidated balance sheet and statements of operations,
stockholders’ equity and cash flows of the Company and its Consolidated
Subsidiaries as of and for the Fiscal Year ended December 31, 2014, reported on
by Grant Thornton LLP, independent public accountants. Such financial statements
are prepared in accordance with GAAP and present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its Consolidated Subsidiaries as of such date and for such period in
accordance with GAAP.

(b) [Reserved.]

(c) Since December 31, 2014, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.

(d) Neither any Borrowers nor any Restricted Subsidiary has, on the date hereof
after giving effect to the Transactions, any Material Debt (including
Disqualified Capital Stock) or any contingent liabilities, off-balance sheet
liabilities or partnerships, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except for the outstanding Senior Notes, the Term Loans under the
Term Loan Credit Agreement, the outstanding Debt under that certain unsecured
$15,000,000 letter of credit facility dated as of November 7, 2013 by and among
the Company and HSBC Bank USA, N.A. or as referred to or reflected or provided
for in the financial statements delivered to Administrative Agent and Lenders as
set forth in Section 9.1.4(a).

9.1.5. Litigation. Other than the FCPA Matter, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Borrower, threatened in
writing against or affecting the Borrowers or any Restricted Subsidiary or any
of their respective Properties (i) that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve any Loan Document or the Transactions.

 

-65-



--------------------------------------------------------------------------------

9.1.6. Accounts. Administrative Agent may rely, in determining which Accounts
are Eligible Accounts, on all statements and representations made by Borrowers
with respect thereto. Borrowers warrant, with respect to each Account shown as
an Eligible Account in a Borrowing Base Report, that:

(a) it is genuine and in all material respects what it purports to be;

(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;

(c) it is for a sum certain, maturing as stated in the applicable invoice, a
copy of which has been furnished or is available to Administrative Agent on
request;

(d) it is not subject to any offset, Lien (other than Liens in favor of
Administrative Agent, the Term Loan Agent or holders of Permitted Junior
Priority Secured Debt), deduction, defense, dispute, counterclaim or other
adverse condition except as arising in the Ordinary Course of Business and
disclosed to Administrative Agent; and it is absolutely owing by the Account
Debtor, without contingency in any respect;

(e) no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Administrative Agent (regardless of whether, under
the UCC, the restriction is ineffective), and the applicable Borrower is the
sole payee or remittance party shown on the invoice;

(f) no extension, compromise, settlement, modification, credit, deduction or
return has been authorized or is in process with respect to the Account, except
discounts or allowances granted in the Ordinary Course of Business for prompt
payment that are reflected on the face of the invoice related thereto and in the
reports submitted to Administrative Agent hereunder; and

(g) to the Borrowers’ knowledge, (i) there are no facts or circumstances that
are reasonably likely to impair the enforceability or collectability of such
Account; (ii) the Account Debtor had the capacity to contract when the Account
arose, continues to meet the applicable Borrower’s customary credit standards,
is Solvent, is not contemplating or subject to an Insolvency Proceeding, and has
not failed, or suspended or ceased doing business; and (iii) there are no
proceedings or actions threatened or pending against any Account Debtor that
could reasonably be expected to have a material adverse effect on the Account
Debtor’s financial condition.

9.1.7. Environmental Matters. Except for such matters that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect:

(a) the Borrowers and the Subsidiaries and each of their respective Properties
and operations thereon are, and within all applicable statute of limitation
periods have been, in material compliance with applicable Environmental Laws;

(b) the Borrowers and the Subsidiaries have obtained Environmental Permits
required for their respective operations and each of their Properties, with such
Environmental Permits being currently in full force and effect, and none of the
Borrowers or the Subsidiaries has received any written notice or otherwise has
actual knowledge that any such existing Environmental Permit will be revoked or
that any application for any new Environmental Permit or renewal of any existing
Environmental Permit will be protested or denied;

 

-66-



--------------------------------------------------------------------------------

(c) there are no claims, demands, suits, orders, inquiries, investigations,
written requests for information or proceedings concerning any violation of, or
any liability (including as a potentially responsible party) under, any
applicable Environmental Law that is pending or, to any Borrower’s knowledge,
threatened against any Borrower or any Subsidiary or any of their respective
Properties or as a result of any operations at such Properties;

(d) none of the Properties of any Borrower or any Subsidiary contain or to any
Borrower’s knowledge have contained any: (i) underground storage tanks;
(ii) asbestos-containing materials; (iii) landfills or dumps; (iv) hazardous
waste management units as defined pursuant to RCRA or any comparable state law;
or (v) sites on or nominated for the National Priority List promulgated pursuant
to CERCLA or any state remedial priority list promulgated or published pursuant
to any comparable state law;

(e) there has been no Release or, to any Borrower’s knowledge, threatened
Release, of Hazardous Materials at, on, under or from any Borrower’s or any
Subsidiary’s Properties, there are no investigations, remediations, abatements,
removals, or monitorings of Hazardous Materials required under applicable
Environmental Laws at such Properties and, to the knowledge of the Borrowers,
none of such Properties are adversely affected by any Release or threatened
Release of a Hazardous Material originating or emanating from any other real
property in quantities or concentrations that would require remediation;

(f) neither any Borrower nor any Restricted Subsidiary has received any written
notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite any Borrower’s or any
Restricted Subsidiary’s Properties and, to the Borrowers’ actual knowledge,
there are no conditions or circumstances that could reasonably be expected to
result in the receipt of such written notice; and

(g) to the Borrowers’ knowledge there has been no exposure of any Person or
Property to any Hazardous Materials as a result of or in connection with the
operations and businesses of any of the Borrowers’ or the Subsidiaries’
Properties that could reasonably be expected to form the basis for a claim for
damages or compensation and, to the Borrowers’ knowledge, there are no
conditions or circumstances that could reasonably be expected to result in the
receipt of notice regarding such exposure.

9.1.8. Surety Obligations. No Borrower or Restricted Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.

9.1.9. Compliance with the Laws and Agreements; No Defaults.

(a) Each Borrower and each Restricted Subsidiary is in compliance, and its
Properties and business operations are in compliance, with all Applicable Law
(including ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, and laws
regarding collection and payment of Taxes), and all agreements and other
instruments binding upon it or its Property, and possesses all licenses,
permits, franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so (other than failure to comply with
Anti-Terrorism Laws), individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Except for the FCPA Matter,
there have been no citations, notices or orders of material noncompliance issued
to any Borrower or Subsidiary under any Applicable Law. No Inventory has been
produced in violation of the FLSA.

(b) None of the Borrowers or any Restricted Subsidiary is in default, nor has
any event or circumstance occurred which, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default or would require any Borrower or a Restricted Subsidiary to redeem or
make any offer to redeem under any material indenture, note, credit agreement or
instrument pursuant to which any Material Debt is outstanding or by which any
Borrower or any Restricted Subsidiary or any of their Properties is bound.

 

-67-



--------------------------------------------------------------------------------

(c) No Default has occurred and is continuing.

9.1.10. Investment Company Act, etc.. No Obligor is (i) an “investment company”
or a company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.

9.1.11. Taxes. Each Borrower and its Restricted Subsidiaries has timely filed or
caused to be filed all tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) to the extent being Properly Contested or (b) to the extent that failure to
do so could not reasonable be expected to result in a Material Adverse Effect.
The charges, accruals and reserves on the books of each Borrower and its
Restricted Subsidiaries in respect of Taxes and other governmental charges are,
in the reasonable opinion of such Borrower, adequate. No Lien relating to Taxes
described in the first sentence of this Section 9.1.11 has been filed and, to
the knowledge of the Borrowers, no claim is being asserted with respect to any
such Tax or other such governmental charge.

9.1.12. ERISA. Except for such matters that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect:

(a) The Borrowers, the Subsidiaries and each ERISA Affiliate have complied with
ERISA and, where applicable, the Code regarding each Plan.

(b) Each Plan is, and has been, established and maintained in compliance with
its terms, ERISA and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on any Borrower, any Subsidiary or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA.

(d) Full payment when due has been made of all amounts which the Borrowers, the
Subsidiaries or any ERISA Affiliate is required under the terms of each Plan or
applicable law to have paid as contributions to such Plan as of the date hereof.

(e) Neither the Borrowers, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by a Borrower, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any material liability.

(f) Neither the Borrowers, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any employee pension
benefit plan, as defined in section 3(2) of ERISA, that is subject to Title IV
of ERISA, section 302 of ERISA or section 412 of the Code.

 

-68-



--------------------------------------------------------------------------------

9.1.13. Governmental Approvals. Each Borrower and Restricted Subsidiary has, is
in compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except as could not reasonably be expected to result in a Material
Adverse Effect. All necessary import, export or other licenses, permits or
certificates for the import or handling of any goods or other Collateral have
been procured and are in effect, and Borrowers and Restricted Subsidiaries have
complied with all foreign and domestic laws with respect to the shipment and
importation of any goods or Collateral, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect.

9.1.14. Disclosure; No Material Misstatements. The Borrowers have disclosed or
made available for disclosure to Administrative Agent and the Lenders all
material agreements, instruments and corporate or other restrictions to which it
or any of its Restricted Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Borrowers or
any Restricted Subsidiary to Administrative Agent or any Lender or any of their
Affiliates in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

9.1.15. Insurance. The Borrowers have, and have caused all of their Subsidiaries
to maintain, with financially sound and reputable insurance companies, insurance
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations (including hazard insurance). Administrative Agent has been
named as additional insured in respect of such liability insurance policies, and
Administrative Agent has been named as loss payee with respect to property loss
insurance for all items of Collateral.

9.1.16. Burdensome Contracts. As of the Closing Date, no Borrower or Restricted
Subsidiary is party or subject to any Restrictive Agreement, except as shown on
Schedule 9.1.16 or with respect to any Borrowed Money permitted hereunder that
is incurred after the Closing Date. No such Restrictive Agreement prohibits the
execution, delivery or performance of any Loan Document by an Obligor.

9.1.17. Restriction on Liens. Neither any Borrower nor any of the Restricted
Subsidiaries is a party to any material agreement or arrangement (other than
(a) Purchase Money Debt permitted by Section 10.2.1(c), but then only on the
Property subject of such Purchase Money Debt, and (b) restrictions under
instruments creating Permitted Liens, but then only on the Property subject of
such Lien), or subject to any order, judgment, writ or decree, which either
restricts or purports to restrict its ability to grant Liens to Administrative
Agent on or in respect of their Properties to secure the Obligations and the
Loan Documents.

9.1.18. Capital Structure. Schedule 9.1.18 shows, for each Borrower and each of
its Subsidiaries, its jurisdiction of organization, authorized and issued Equity
Interests, holders of its Equity Interests (other than the holders of the Equity
Interests in the Company), and agreements binding on such holders with respect
to such Equity Interests, in each case as of the Closing Date. Except as
disclosed on Schedule 9.1.18, in the five years preceding the Closing Date, no
Borrower or Restricted Subsidiary has acquired any substantial assets from any
other Person nor been the surviving entity in a merger or combination. Each
Borrower has good title to its Equity Interests in its Restricted Subsidiaries,
subject only to Administrative Agent’s and the Term Loan Agent’s Lien and any
Liens securing holders of Permitted Junior Priority Secured Debt (or their
representative), and all such Equity Interests are duly issued, fully paid and
non-assessable. As of the Closing Date, there are no outstanding purchase
options, warrants, subscription rights, agreements to issue or sell, convertible
interests, phantom rights or powers of attorney relating to Equity Interests of
any Borrower or Restricted Subsidiary (other than relating to Equity Interests
in the Company).

 

-69-



--------------------------------------------------------------------------------

9.1.19. Location of Business and Offices. Schedule 9.1.19 shows, as of the
Closing Date, the name of each Obligor as listed in the public records of its
jurisdiction of organization, such Obligor’s organizational identification
number in its jurisdiction of organization, and the address for such Obligor’s
principal place of business and chief executive office.

9.1.20. Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between the Borrowers
and their Restricted Subsidiaries, taken as a whole on one hand, and any
customer or supplier, or any group of customers or suppliers, on the other hand,
who individually or in the aggregate are material to the business of such
Borrower and its Restricted Subsidiaries, taken as a whole, except in each case,
as could not reasonably be expected to result in a Material Adverse Effect.
There exists no condition or circumstance that could reasonably be expected to
materially impair the ability of any Borrower or Restricted Subsidiary to
conduct its business at any time hereafter in substantially the same manner as
conducted on the Closing Date.

9.1.21. Properties; Titles, Intellectual Property; Licenses; Etc..

(a) Each Borrower and each Restricted Subsidiary has good and valid title to,
valid leasehold interests in, or valid easements, rights of way or other
property interests in all of its material real and personal Property free and
clear of all Liens except Permitted Liens. All Liens of Administrative Agent in
the Collateral are duly perfected, first priority Liens (or subject to the
Intercreditor Agreement, second priority), subject only to Permitted Liens that
are expressly allowed to have priority over Administrative Agent’s Liens.

(b) All material leases, easements, rights of way and other agreements necessary
for the conduct of the business of the Borrowers and the Restricted Subsidiaries
are valid and subsisting, in full force and effect, and there exists no default
or event or circumstance which with the giving of notice or the passage of time
or both would give rise to a default under any such lease or leases, which could
reasonably be expected to result in a Material Adverse Effect.

(c) Each Borrower and each Restricted Subsidiary owns, or is licensed to use,
all Intellectual Property material to its business, and to the Borrowers’
knowledge, the use thereof by such Borrower and such Restricted Subsidiary, as
applicable, does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. There is no
pending or, to any Borrower’s knowledge, threatened Intellectual Property Claim
with respect to any Borrower, any Restricted Subsidiary or any of their Property
(including any Intellectual Property) that could reasonably be expected to
result in a Material Adverse Effect. All Intellectual Property owned, used or
licensed by, or otherwise subject to any interests of, any Borrower or
Restricted Subsidiary as of the Closing Date is shown on Schedule 9.1.21.

9.1.22. Maintenance of Properties. Except for such acts or failures to act as
could not be reasonably expected to have a Material Adverse Effect, the
Properties owned, leased or used by the Borrowers and their Restricted
Subsidiaries that are necessary to the conduct of their businesses, in the
aggregate, are in good operating condition and repair, subject to ordinary wear
and tear.

9.1.23. Payable Practices. No Borrower or Restricted Subsidiary has made any
material change in its historical accounts payable practices from those in
effect on the Closing Date.

9.1.24. Hedging Agreements. Schedule 9.1.24, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrowers pursuant
to Section 10.1.2(f), sets forth, a true and complete list of all Hedging
Agreements of the Borrowers and each Restricted Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value thereof, all credit support
agreements relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.

 

-70-



--------------------------------------------------------------------------------

9.1.25. Security Documents.

(a) The provisions of this Agreement are effective to create, in favor of the
Administrative Agent for the benefit of the Secured Parties, a legal, valid and
enforceable Lien on, and security interest in, all of the Collateral described
herein, and (i) when financing statements and other filings in appropriate form
are filed in the offices set forth on Schedule 9.1.25(a) and (ii) upon the
taking of possession or control by Administrative Agent (or by the Term Loan
Agent subject to the terms of the Intercreditor Agreement) of the Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to Administrative Agent (or
the Term Loan Agent subject to the terms of the Intercreditor Agreement) to the
extent possession or control by Administrative Agent is required by this
Agreement), the Liens created by this Agreement shall constitute fully perfected
first priority (or, subject to the Intercreditor Agreement, second priority)
Liens on, and security interests in, all right, title and interest of the
Obligors in the Collateral covered thereby (other than such Collateral in which
a security interest cannot be perfected under the Uniform Commercial Code as in
effect at the relevant time in the relevant jurisdiction), in each case free of
all Liens other than Permitted Liens, and prior and superior to all other Liens
other than such Liens and, subject to the terms of the Intercreditor Agreement,
the Liens in favor of the Term Loan Agent.

(b) If and when executed and delivered, each Mortgage will be effective to
create, in favor of Administrative Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, all of the
Mortgaged Property and the proceeds thereof, subject only to Permitted Liens,
and when any Mortgage is executed and delivered after the date hereof in
accordance with the provisions of Section 7.3.1 and filed in the appropriate
offices), the Mortgages shall constitute fully perfected first priority (or,
subject to the Intercreditor Agreement, second priority) Liens on, and security
interests in, all right, title and interest of the Obligors in the Real Estate
subject to such Mortgage and the proceeds thereof, in each case prior and
superior in right to any other person, other than Liens permitted by such
Mortgage and, subject to the terms of the Intercreditor Agreement, the Liens in
favor of the Term Loan Agent.

(c) Each Security Document delivered pursuant to Section 7.4, Section 7.6 or
Section 10.1.13, upon execution and delivery thereof, is effective to create in
favor of Administrative Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Collateral
thereunder, and when all appropriate filings or recordings are made in the
appropriate offices as may be required under Applicable Law or possession or
control is conferred to Administrative Agent, such Security Document will
constitute fully perfected first priority (or, subject to the Intercreditor
Agreement, second priority) Liens on, and security interests in, all right,
title and interest of the Obligors in such Collateral, in each case with no
other Liens except for Permitted Liens.

9.1.26. Use of Loans and Letters of Credit. The proceeds of the Loans and the
Letters of Credit shall be used to pay fees and transaction expenses in
connection with the Transactions, to refinance the existing Debt of the
Borrowers and their Subsidiaries and for ongoing working capital and for other
lawful, general corporate, limited liability company or partnership purposes of
Borrowers and their Subsidiaries, including without limitation to finance
permitted restricted payments, share repurchases, acquisitions, permitted
Capital Expenditures and other Investments of Borrowers and their Subsidiaries.
The Borrowers and their Subsidiaries are not engaged principally, or as one of
its or their important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock. No part of the proceeds of any Loan or Letter of Credit will be used,
whether immediate, incidental or ultimate, to buy or carry, or to reduce or
refinance any Debt incurred to buy or carry, Margin Stock or for any related
purpose governed by Regulations T, U or X of the Board of Governors.

9.1.27. Solvency. Each Obligor is Solvent. No Obligor is planning to take any
action described in Section 12.1(h).

 

-71-



--------------------------------------------------------------------------------

9.1.28. Common Enterprise. Each Borrower and Restricted Subsidiary and their
business operations are closely integrated with one another into a single,
interdependent and collective, common enterprise so that any benefit received by
any one of them from the financial accommodations provided under this Agreement
will be to the direct benefit of the others. The Borrowers and their Restricted
Subsidiaries intend to render services to or for the benefit of each other, to
purchase or sell and supply goods to or from or for the benefit of each other,
to make loans, advances and provide other financial accommodations to or for the
benefit of each other and to provide administrative, marketing, payroll and
management services to or for the benefit of each other (in each case, except as
may be prohibited by this Agreement).

9.1.29. Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable by any Borrower or any Restricted Subsidiary with
respect to the Transactions.

9.1.30. Employee Matters. As of the Closing Date, (a) neither any Borrower nor
any Restricted Subsidiary, nor any of their respective employees, is subject to
any collective bargaining agreement, (b) no petition for certification or union
election is pending or, to the knowledge of any Borrower or any Restricted
Subsidiary, contemplated with respect to the employees thereof and no union or
collective bargaining unit has sought such certification or recognition with
respect to the employees of any Borrower or any Restricted Subsidiary, and
(c) there are no strikes, slowdowns, work stoppages or controversies pending or,
to the knowledge of any Borrower, threatened between any Borrower or any
Restricted Subsidiary and its respective employees.

9.1.31. Anti-Corruption Laws. The Borrowers have developed and implemented and
maintain in effect internal controls, policies and procedures, management
oversight, monitoring, audit and training designed to ensure compliance by the
Borrowers, their Subsidiaries and their respective directors, officers,
employees and agents with applicable Anti-Corruption Laws and applicable
Sanctions. The Borrowers, their Subsidiaries and, to the knowledge of the
Borrowers, their respective officers, employees, directors and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. For the avoidance of doubt, the Borrowers make no representation with
respect to the FCPA Matter. The Borrowers and their Subsidiaries have, however,
taken or will take reasonable steps necessary to remediate any control
deficiencies identified in the FCPA Matter. None of (a) the Borrowers, any
Subsidiary or any of their respective directors or officers, or (b) to the
knowledge of any Borrower, any employee or agent of the Borrowers or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person or otherwise subject
to Sanctions. No Borrowing or Letter of Credit, use of proceeds or other
transaction will violate Anti-Corruption Laws or applicable Sanctions.

9.1.32. OFAC. None of the Borrowers or their Subsidiaries or, to the knowledge
of any Borrower or such Subsidiary, any director, officer, employee, agent,
affiliate or representative thereof, is or is owned or controlled by any
individual or entity that is currently the subject or target of any Sanction or
is located, organized or resident in a Designated Jurisdiction.

9.2. Complete Disclosure. No Loan Document or financial statement delivered to
Administrative Agent and the Lenders contains any untrue statement of a material
fact, nor fails to disclose any material fact necessary to make the statements
contained therein not materially misleading. There is no fact or circumstance
that any Obligor has failed to disclose to Administrative Agent in writing that
could reasonably be expected to have a Material Adverse Effect. The consolidated
balance sheet and statements of operations, stockholders’ equity and cash flows
of the Company and its Consolidated Subsidiaries hereafter delivered to
Administrative Agent and Lenders are prepared in accordance with GAAP and
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its Consolidated Subsidiaries as of
the date and for the period set forth therein in accordance with GAAP. All
projections delivered from time to time to Administrative Agent and

 

-72-



--------------------------------------------------------------------------------

Lenders have been prepared in good faith, based on assumptions believed by
management of the Borrowers to be reasonable at the time made, it being
recognized by Administrative Agent and the Lenders that such projections as they
relate to future events are not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

SECTION 10. COVENANTS AND CONTINUING AGREEMENTS

10.1. Affirmative Covenants. Until Full Payment of all Obligations, each
Borrower (on behalf of itself and its Restricted Subsidiaries) and each
Guarantor by its execution of this Agreement, covenants and agrees with the
Administrative Agent, Issuing Banks and the Lenders that:

10.1.1. Inspections; Appraisals.

(a) Each Borrower shall, and shall cause each Restricted Subsidiary to, permit
Administrative Agent from time to time, subject (except when an Event of Default
exists) to reasonable notice and normal business hours, to visit and inspect the
Properties of any Borrower or any Restricted Subsidiary, inspect, audit and make
extracts from any Borrower’s or Restricted Subsidiary’s books and records, and
discuss with its officers, employees, agents, advisors and independent
accountants such Borrower’s or Restricted Subsidiary’s business, financial
condition, assets, prospects and results of operations. Lenders may participate
in any such visit or inspection, at their own expense. Neither Administrative
Agent nor any Lender shall have any duty to any Borrower to make any inspection,
nor to share any results of any inspection, appraisal or report with any
Borrower or any of its Subsidiaries. Borrowers acknowledge that all inspections,
appraisals and reports are prepared by Administrative Agent and Lenders for
their purposes, and Borrowers shall not be entitled to rely upon them.

(b) Each Borrower shall, and shall cause each Restricted Subsidiary to, permit
Administrative Agent to (i) examine any Obligor’s books and records or any other
financial or Collateral matters as Administrative Agent deems appropriate, which
examinations shall be limited to (x) two times per Loan Year or (y) three times
per Loan Year if the third examination is initiated on the day that Availability
is less than the greater of (X) $25,000,000 and (Y) 25% of the aggregate amount
of Revolver Commitments on such day; and (ii) if PP&E Value Reports are no
longer required to be delivered pursuant to the Term Loan Credit Agreement, one
field examination of the PP&E Value and one desktop appraisal of the PP&E Value
per Loan Year; provided, however, that none of the foregoing limits shall apply
if an examination or appraisal is initiated during a Default. Each Borrower
shall, and shall cause each Restricted Subsidiary to, reimburse Administrative
Agent for all reasonable and documented charges, costs and expenses of
Administrative Agent in connection with foregoing examinations and appraisals,
and Borrowers agree to pay Administrative Agent’s then standard charges for
examination activities, including reasonable and documented charges for
Administrative Agent’s internal examination and appraisal groups, as well as the
reasonable and documented charges of any third party used for such purposes. No
Borrowing Base calculation shall include Collateral acquired in a Permitted
Acquisition or otherwise outside the Ordinary Course of Business until
completion of applicable field examinations and appraisals (which shall not be
included in the limits provided above) reasonably satisfactory to Administrative
Agent.

10.1.2. Financial Statements; Other Information. The Borrowers will furnish to
Administrative Agent and, with respect to clause (n) below, the Co-Collateral
Agents (the documents required to be delivered pursuant to clauses (a), (b) and
(i) below shall be deemed to have been delivered on the date on which such
documents are posted on the Securities and Exchange Commission’s website at
www.sec.gov):

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then Applicable Law and not later than seventy-five (75) days
after the end of each Fiscal Year of the Company, its audited consolidated
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all reported on by
Grant Thornton LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Company and its Consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied.

 

-73-



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then Applicable Law and not later than forty-five (45) days
after the end of each of the first three Fiscal Quarters of each Fiscal Year of
the Company, its consolidated balance sheet and related statements of operations
and cash flows as of the then elapsed portion of the Fiscal Year, setting forth
in each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by a Senior Officer of the Company as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied or as prepared in accordance
with the requirements of the SEC, subject to normal year-end audit adjustments
and the absence of footnotes.

(c) Monthly Financial Statements. During the Reporting Trigger Period, as soon
as available, but in any event not later than thirty (30) days after the end of
each month of each Fiscal Year of the Company, its consolidated balance sheet
and related statements of operations and cash flows as of the then elapsed
portion of the Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous Fiscal Year, all certified by a
Senior Officer of the Company as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied or as prepared in accordance with the requirements of the
SEC, subject to normal year-end audit adjustments and the absence of footnotes.

(d) Annual Financial Projections. Concurrently with any delivery of financial
statements under Section 10.1.2(a), projections of Company’s consolidated
balance sheets, related statements of operations, cash flow and Availability for
the next Fiscal Year, quarter by quarter.

(e) Certificate of Senior Officer – Compliance. Concurrently with any delivery
of financial statements under Section 10.1.2(a), Section 10.1.2(b) and, if
applicable, Section 10.1.2(c), a Compliance Certificate.

(f) Certificate of Senior Officer – Hedging Agreements. Concurrently with any
delivery of financial statements under Section 10.1.2(a), Section 10.1.2(b) and,
if applicable, Section 10.1.2(c), a certificate of a Senior Officer of Borrower
Agent, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth as of the last Business Day of such month, Fiscal Quarter
or Fiscal Year, as applicable, a true and complete list of all Hedging
Agreements of each Borrower and each Restricted Subsidiary, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark-to-market value therefor, any new credit
support agreements relating thereto, any margin required or supplied under any
credit support document, and the counterparty to each such agreement.

(g) Certificate of Insurer/Broker – Insurance Coverage. Concurrently with any
delivery of financial statements under Section 10.1.2(a), a certificate of
insurance coverage from each insurer or insurance broker with respect to the
insurance required by Section 10.1.8, in form and substance reasonably
satisfactory to the Administrative Agent.

 

-74-



--------------------------------------------------------------------------------

(h) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter (except standard and customary correspondence) submitted
to any Borrower or any Restricted Subsidiaries by independent accountants in
connection with any annual, interim or special audit made by them of the books
of any such Borrower or any such Restricted Subsidiary, and a copy of any
response by any such Borrower or any such Restricted Subsidiary, or the board of
directors or other governing body, as applicable, of any such Borrower or any
such Restricted Subsidiary, to such letter or report.

(i) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Company or any Restricted Subsidiary
with the SEC, or with any national or foreign securities exchange (except
standard and customary correspondence), or distributed by the Company to its
shareholders generally, as the case may be.

(j) Default Notices Under Material Contracts. Promptly after the furnishing
thereof, copies of any notice of Default furnished to or by any Person pursuant
to the terms of any Material Contract.

(k) Information Regarding Obligors. Prompt written notice (and in any event not
more than ten (10) Business Days prior thereto) of any change (i) in any
Obligor’s corporate name or in any trade name used to identify such Person in
the conduct of its business or in the ownership of its Properties, (ii) in the
location of any Obligor’s chief executive office or principal place of business,
(iii) in any Obligor’s identity or corporate structure, (iv) in any Obligor’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in any Obligor’s federal
taxpayer identification number.

(l) Notices of Certain Changes. Promptly, but in any event within ten
(10) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other Organic Document of any
Borrower or any Restricted Subsidiary.

(m) Trade Payables. At Administrative Agent’s request, a listing of each
Borrower’s trade payables specifying the trade creditor and balance due, and a
detailed trade payable aging, all in form satisfactory to Administrative Agent.

(n) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs, Collateral and
financial condition of any Borrower or any Restricted Subsidiary or any other
Obligor (including, without limitation, any Plan and any reports or other
information required to be filed with respect thereto under the Code or under
ERISA), or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any of the Co-Collateral Agents may
reasonably request.

10.1.3. Notices of Material Events. The Borrowers will furnish to Administrative
Agent prompt and, in any event, within ten (10) Business Days after acquiring
knowledge thereof, written notice of the following:

(a) the occurrence of any Default of which any Borrower has knowledge;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting any Borrower or any Affiliate
thereof not previously disclosed in writing to Administrative Agent or any
material adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Administrative Agent)
that, in either case, could reasonably be expected to result in a Material
Adverse Effect;

 

-75-



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $10,000,000;

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(e) the filing by any Borrower or any Restricted Subsidiary with the SEC of any
document that contains information that modifies the existing disclosure
regarding the FCPA Matter or makes additional disclosure regarding the FCPA
Matter.

Each notice delivered under this Section 10.1.3 shall be accompanied by a
statement of a Senior Officer of the Borrowers setting forth the details of the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto.

10.1.4. Existence; Conduct of Business. Each Borrower will, and will cause each
Restricted Subsidiary to, do or cause to be done all things reasonably necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, consents, privileges and franchises material to the
conduct of its business and maintain, including, if necessary, its qualification
to do business in each other jurisdiction in which its Properties are located or
the ownership of its Properties requires such qualification, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 10.2.8.

10.1.5. Payment of Tax Liabilities. Each Borrower will, and will cause each
Restricted Subsidiary to, pay its Tax liabilities before the same shall become
delinquent or in default, except where such Tax liabilities are being Properly
Contested.

10.1.6. Performance of Obligations under Loan Documents. The Borrowers will
repay the Loans according to the reading, tenor and effect thereof, and each
Borrower will, and will cause each Restricted Subsidiary to, do and perform
every act and discharge all of the obligations to be performed and discharged by
them under the Loan Documents, including, without limitation, this Agreement, at
the time or times and in the manner specified.

10.1.7. Operation and Maintenance of Properties. Except, in each case, where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect, each Borrower, at its own expense, will, and will cause each Restricted
Subsidiary to:

(a) operate its Properties or cause such Properties to be operated in a careful
and efficient manner in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance with
all Applicable Law, including, without limitation, applicable Environmental
Laws; and

(b) preserve, maintain and keep in good repair, condition and working order
(ordinary wear and tear excepted) all Property material to the conduct of its
business, including, without limitation, all equipment, machinery and
facilities.

 

-76-



--------------------------------------------------------------------------------

10.1.8. Insurance.

(a) The Borrowers will, and will cause each Restricted Subsidiary to, maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations (including hazard insurance). The loss payable clauses or provisions
in any insurance policy or policies insuring any of the Collateral for the Loans
shall be endorsed in favor of and made payable to Administrative Agent as its
interests may appear and such policies shall name Administrative Agent as an
“additional insured” and “loss payee”, as applicable, and provide that the
insurer will give at least thirty (30) days’ prior notice of any cancellation to
Administrative Agent.

(b) If any building that forms a part of Mortgaged Property is located in an
area designated a “flood hazard area” in any Flood Insurance Rate Map published
by the Federal Emergency Management Agency (or any successor agency), obtain
flood insurance in such reasonable total amount as the Administrative Agent may
from time to time reasonably require, and otherwise to ensure compliance with
Applicable Law (including any applicable Flood Laws).

10.1.9. Books and Records. Each Borrower will, and will cause each Restricted
Subsidiary to, keep proper books of record and account in which full, true and
correct entries in all material respects are made of all dealings and
transactions in relation to its business and activities.

10.1.10. Compliance with Laws. The Borrowers will, and will cause each
Subsidiary to, comply with all Applicable Laws, including FLSA, OSHA,
Environmental Laws, and laws regarding collection and payment of Taxes, and
maintain all Governmental Approvals necessary to the ownership of its Properties
or conduct of its business, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The Borrowers will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrowers, their Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

10.1.11. Compliance with Material Contracts. Each Borrower will, and will cause
each Restricted Subsidiary to, comply with all Material Contracts, except to the
extent that such noncompliance could not reasonably be expected to have a
Material Adverse Effect.

10.1.12. Environmental Matters.

(a) Except for matters that individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, each Borrower shall at
its sole expense: (i) comply, and shall cause its Properties and operations and
each Restricted Subsidiary and each Restricted Subsidiary’s Properties and
operations to comply, with applicable Environmental Laws; (ii) not Release or
threaten to Release, and shall cause each Restricted Subsidiary not to Release
or threaten to Release, any Hazardous Material on, under, about or from any of
such Borrower’s or its Restricted Subsidiaries’ Properties to the extent caused
by such Borrower’s or any of its Restricted Subsidiaries’ operations except in
compliance with applicable Environmental Laws; (iii) timely obtain or file, and
shall cause each Restricted Subsidiary to timely obtain or file, Environmental
Permits, if any, required under applicable Environmental Laws to be obtained or
filed in connection with the operation or use of such Borrower’s or its
Restricted Subsidiaries’ Properties; (iv) promptly commence and diligently
prosecute to completion, and shall cause each Restricted Subsidiary to promptly
commence and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) in
the event any Remedial Work is required under applicable Environmental Laws
because of or in connection with the actual or suspected past, present or future
Release or threatened Release of any Hazardous Material on, under, about or from
any of the Borrower’s or its Restricted Subsidiaries’ Properties; and
(v) conduct, and cause each of its Restricted Subsidiaries to conduct, their
respective operations and businesses in a manner that will not expose any
Property or Person to Hazardous Materials that could reasonably be expected to
form the basis for a claim for damages or compensation.

 

-77-



--------------------------------------------------------------------------------

(b) The Borrowers will promptly, but in no event later than ten (10) Business
Days after the receipt of notice by any member of the executive management team
of the occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any Person against
any Borrower or any Restricted Subsidiary or their Properties of which any
Borrower has knowledge in connection with any Environmental Laws if any Borrower
could reasonably anticipate that such action will result in liability (whether
individually or in the aggregate) in excess of $10,000,000, not fully covered by
insurance, subject to normal deductibles.

10.1.13. Future Subsidiaries; Subsidiary No Longer Immaterial Domestic
Subsidiaries. The Borrowers will promptly notify Administrative Agent upon any
Person becoming a Subsidiary (and upon any Subsidiary that is an Immaterial
Domestic Subsidiary ceasing to be an Immaterial Domestic Subsidiary) and, if
such Person is not an Excluded Subsidiary, cause it (and cause any Subsidiary
that is an Immaterial Domestic Subsidiary that ceased to be an Immaterial
Domestic Subsidiary) to guaranty the Obligations in a manner reasonably
satisfactory to Administrative Agent, and to execute and deliver such documents,
instruments and agreements and to take such other actions as Administrative
Agent shall reasonably require to evidence and perfect a Lien in favor of
Administrative Agent on the Collateral of such Person, including delivery of
such legal opinions, in form and substance reasonably satisfactory to
Administrative Agent, as it shall deem appropriate.

10.1.14. ERISA Compliance.

(a) The Borrowers will promptly furnish and will cause the Subsidiaries and any
ERISA Affiliate to promptly furnish to the Administrative Agent immediately upon
becoming aware of the occurrence of any “prohibited transaction,” as described
in section 406 of ERISA or in section 4975 of the Code, in connection with any
Plan or any trust created thereunder, a written notice signed by a Senior
Officer of the Borrower, such Restricted Subsidiary or such ERISA Affiliate, as
the case may be, specifying the nature thereof, what action the Borrower, such
Subsidiary or such ERISA Affiliate is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service or the Department of Labor with respect thereto.

(b) Except for such matters that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, each Borrower will
ensure that neither it nor any of its Subsidiaries, at any time:

(i) engages in, or permits any ERISA Affiliate to engage in, any transaction in
connection with which a Borrower, a Subsidiary or any ERISA Affiliate could be
subjected to either a civil penalty assessed pursuant to subsections (c), (i),
(l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code.

(ii) fails to make, or permits any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, a Borrower, a Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto.

(iii) contributes to or assumes an obligation to contribute to, or permits any
ERISA Affiliate to contribute to or assume an obligation to contribute to
(i) any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability, or (ii) any
employee pension benefit plan, as defined in section 3(2) of ERISA, that is
subject to Title IV of ERISA, section 302 of ERISA or section 412 of the Code.

 

-78-



--------------------------------------------------------------------------------

10.1.15. Compliance with Terms of Leaseholds. Each Borrower will, and will cause
all of its Restricted Subsidiaries to, make all payments and otherwise perform
all obligations in respect of all material leases of real property to which any
Borrower or any of its Restricted Subsidiaries is or is to be a party, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Restricted Subsidiaries to do so, except, in
any case, where the failure to do so, either individually or in the aggregate,
could not be reasonably likely to have a Material Adverse Effect.

10.1.16. [Reserved.]

10.1.17. PP&E Value Reports. Borrowers will deliver within five (5) Business
Days after delivering a PP&E Value Report to the Term Loan Agent pursuant to the
Term Loan Credit Agreement a copy of such PP&E Value Report to Administrative
Agent.

10.1.18. Settlement Payment Certificate. On each day that any Borrower or any
Subsidiary makes a cash payment of a settlement of, or fine in connection with,
the FCPA Matter, Borrower Agent will deliver to Administrative Agent on such day
a certificate of a Senior Officer of the Borrower Agent (each, a “Settlement
Payment Certificate”), re-calculating (in reasonable detail) Liquidity and
EBITDA to give effect to any reduction in EBITDA pursuant to clause (c) of the
definition of “EBITDA” on account of such payment and re-calculating the Fixed
Charge Coverage Ratio as a result thereof.

10.1.19. Licenses Affecting Collateral. Borrowers will (a) keep each License
affecting any Collateral (including the manufacture, distribution or disposition
of Inventory) or any other material Property of each Borrower and its
Subsidiaries in full force and effect, except where failure to have such License
in full force and effect could not reasonably be expected to have a Material
Adverse Effect; (b) promptly notify Administrative Agent of any proposed
modification to any such License, or entry into any new License, in each case at
least 12 days prior to its effective date; (c) pay all Royalties when due except
to the extent they are being Properly Contested; and (d) notify Administrative
Agent of any default or breach asserted by any Person to have occurred under any
License.

10.1.20. Post-Closing Undertakings. Borrowers will, and will cause each other
Obligor to, comply with the requirements set forth on Schedule 10.1.20 within
the time periods set forth therein (as any such period may be extended by
Administrative Agent in its sole discretion).

10.2. Negative Covenants. Until Full Payment of all Obligations, each Borrower
(on behalf of itself and its Restricted Subsidiaries) and each Guarantor by its
execution of this Agreement, covenants and agrees with the Administrative Agent,
Issuing Banks and the Lenders that:

10.2.1. Debt. It will not, and will not permit any Restricted Subsidiary to,
directly or indirectly, create, incur, guarantee or suffer to exist any Debt,
except:

(a) the Obligations arising under the Loan Documents or any guaranty of or
suretyship arrangement for the Obligations arising under the Loan Documents;

(b) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the Ordinary Course of Business to the extent, in each case, not
past due for more than ninety (90) days after the date on which such accounts
payable, accrued expenses, liabilities or other obligations were created or
incurred unless being contested in good faith by appropriate action and for
which adequate reserves have been maintained in accordance with GAAP;

 

-79-



--------------------------------------------------------------------------------

(c) Permitted Purchase Money Debt;

(d) Debt arising from performance or appeal bonds or surety obligations required
by Applicable Law in connection with the operation of the Properties of any
Borrower or any Restricted Subsidiary and in the Ordinary Course of Business;

(e) to the extent permitted by Section 10.2.4(d) and with respect to Foreign
Subsidiaries, Section 10.2.4(l), (X) intercompany Debt between the Borrowers,
between any Borrower and any Restricted Subsidiary or between Restricted
Subsidiaries; provided, that all such Debt shall be (i) evidenced by a master
intercompany note, in form and substance reasonably satisfactory to
Administrative Agent (the “Intercompany Note”), and, if owed to an Obligor,
which shall be subject to a first priority (or, subject to the Intercreditor
Agreement, second priority) perfected Lien in favor of Administrative Agent
pursuant to the Loan Documents, and (ii) unsecured and subordinated in right of
payment to the payment in full of the Obligations pursuant to the terms of the
Intercompany Note and (Y) intercompany Debt owing by any Borrower or any
Restricted Subsidiary to any Excluded Subsidiary, provided that such Debt is
evidenced by the Intercompany Note to which such Excluded Subsidiary is a party
and is unsecured and subordinated in right of payment to the payment in full of
the Obligations pursuant to the terms of the Intercompany Note;

(f) Debt with respect to Senior Notes in an aggregate principal amount not to
exceed $675,000,000 at any time outstanding;

(g) Debt issued to insurance companies, or their affiliates, to finance
insurance premiums payable to such insurance companies in connection with
insurance policies purchased by a Obligor in the Ordinary Course of Business;

(h) Debt (i) with respect to (X) the Term Loans made on the Closing Date
pursuant to the Term Loan Credit Agreement in an aggregate principal amount not
to exceed $315,000,000 at any time outstanding plus (Y) additional Incremental
Term Loans such that the aggregate principal amount of all outstanding Term
Loans after giving effect to such Incremental Term Loans does not exceed
$400,000,000 and (ii) incurred in connection with any financing from any lender
in respect of the Term Loans under Section 364 of the Bankruptcy Code to the
extent permitted pursuant to the Intercreditor Agreement;

(i) Debt with respect to Permitted Junior Priority Secured Debt (and any
Permitted Junior Priority Secured Debt or Permitted Unsecured Debt which
refinances or replaces such Permitted Junior Priority Secured Debt) in an
aggregate principal amount not to exceed $200,000,000 at any time outstanding
for all such Debt (including any such refinancing or replacement Debt) that is
incurred in reliance on this Section 10.2.1(i);

(j) Debt with respect to Permitted Junior Priority Secured Debt to the extent
the proceeds of such Debt are used to refinance, in whole or in part, the Senior
Notes (and thereafter any Permitted Junior Priority Secured Debt which
refinances or replaces such Permitted Junior Priority Secured Debt) as long as
(i) such Debt (other than any refinancing or replacement Debt) constitutes
Refinancing Debt (other than with respect to clause (e) of the definition of
“Refinancing Conditions”) permitted by Section 10.2.1(p) and (ii) after giving
effect to the incurrence of such Debt (including any such refinancing or
replacement Debt), the ratio of (X) the PP&E Value to (Y) the aggregate
principal amount of Debt permitted by Section 10.2.1(h) that is outstanding on
such date and all Permitted Junior Priority Secured Debt incurred prior to the
date of determination in reliance on this Section 10.2.1(j) is at least 1.50 to
1.00 and Administrative Agent receives a certificate of a Senior Officer, in
form and substance reasonably satisfactory to Administrative Agent, certifying
that all of the requirements set forth in this clause (ii) have been satisfied
or will be satisfied on or prior to the incurrence of such Debt;

 

-80-



--------------------------------------------------------------------------------

(k) Debt with respect to Borrowed Money owing by Foreign Subsidiaries to
non-Affiliates in an aggregate principal amount not to exceed $10,000,000 as
long as (a) no Obligor (i) provides any guarantee or credit support of any kind
(including any undertaking, guarantee, indemnity, agreement or instrument that
would constitute Debt) or (ii) is directly or indirectly liable (as a guarantor
or otherwise) for such Debt; (b) the incurrence of which will not result in any
recourse against any of the assets of any Obligor and (c) no default with
respect to which would permit (upon notice, lapse of time or both) any holder of
any other Debt of any Obligor to declare pursuant to the express terms governing
such Debt a default on such other Debt or cause the payment thereof to be
accelerated or payable prior to its stated maturity;

(l) Borrowed Money (other than the Obligations, Term Loans and Permitted
Purchase Money Debt) set forth on Schedule 10.2.1(l), but only to the extent
outstanding on the Closing Date and not satisfied with proceeds of the initial
Loans;

(m) Debt with respect to Bank Products incurred in the Ordinary Course of
Business;

(n) Debt that is in existence when a Person becomes a Restricted Subsidiary or
that is secured by an asset (other than Accounts) when acquired by a Borrower or
a Restricted Subsidiary, as long as such Debt was not incurred in contemplation
of such Person becoming a Subsidiary or such acquisition; provided that, after
giving pro forma effect to such incurrence of Debt and acquisition of such
Restricted Subsidiary or asset pursuant to this clause (n), (i) the Fixed Charge
Coverage Ratio (x) for the four-Fiscal Quarter period ending on the last day of
the most recent Fiscal Quarter or (y) during the Reporting Trigger Period, for
the 12-month period ending on the last day of the most recent month, prior to
the date of such payment or transaction, in each case for which Administrative
Agent has received financial statements in accordance with Section 10.1.2(a),
10.1.2(b) or 10.1.2(c), is at least 1.00 to 1.00 and (ii) the Asset Coverage
Ratio (which shall be calculated excluding the value of the assets acquired that
are subject to Liens, to the extent of the amount of the obligation secured by
such Liens) exceeds the Asset Coverage Ratio calculated immediately prior to
such incurrence of Debt and acquisition of such Restricted Subsidiary or asset
pursuant to this clause (n);

(o) Permitted Contingent Obligations;

(p) Refinancing Debt as long as each Refinancing Condition is satisfied;

(q) Permitted Unsecured Debt that is not included in any of the preceding
clauses of this Section so long as, giving pro forma effect to any incurrence of
Debt pursuant to this clause (q), the Fixed Charge Coverage Ratio (x) for the
four-Fiscal Quarter period ending on the last day of the most recent Fiscal
Quarter or (y) during the Reporting Trigger Period, for the 12-month period
ending on the last day of the most recent month, prior to the date of such
payment or transaction, in each case for which Administrative Agent has received
financial statements in accordance with Section 10.1.2(a), 10.1.2(b) or
10.1.2(c), is at least 1.00 to 1.00; and

(r) Debt with respect to Hedging Agreements entered into in compliance with
Section 10.2.14.

10.2.2. Liens. Each Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except the following
(collectively, “Permitted Liens”):

(a) Liens securing the payment of any Obligations pursuant to the Loan
Documents;

(b) Excepted Liens;

(c) Purchase Money Liens securing Permitted Purchase Money Debt;

 

-81-



--------------------------------------------------------------------------------

(d) licenses of Oilfield Intellectual Property in the Ordinary Course of
Business;

(e) Liens on property (other than Accounts) existing at the time such property
is acquired by a Borrower or a Restricted Subsidiary of a Borrower; provided
that (i) such Liens were not created in contemplation of such acquisition,
(ii) such Liens do not extend to any assets other than those being acquired by
such Borrower or such Restricted Subsidiary and (iii) the applicable Debt
secured by such Lien is permitted under Section 10.2.1(n);

(f) any interest or title of a lessor under any lease entered into by any
Borrower or any Restricted Subsidiary in the Ordinary Course of Business and
covering only the assets so leased;

(g) Liens on the assets of any Foreign Subsidiary which secure Debt permitted
pursuant to Section 10.2.1(k);

(h) Liens on unearned premiums in respect of insurance policies securing
insurance premium financing permitted under Section 10.2.1(g);

(i) subject to the terms of the Intercreditor Agreement, Liens securing Debt
permitted by Section 10.2.1(h);

(j) subject to the terms of the applicable intercreditor agreement, Liens
securing Permitted Junior Priority Secured Debt to the extent permitted by
Section 10.2.1(i) or Section 10.2.1(j);

(k) subject to the terms of the Intercreditor Agreement, Liens securing Debt
permitted by Section 10.2.1(m);

(l) Liens not otherwise permitted by this Section 10.2.2 so long as securing
obligations other than Borrowed Money and neither (i) the aggregate outstanding
principal amount of the obligations secured thereby nor (ii) the aggregate book
value (determined, in the case of each such Lien, as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrowers and all
Restricted Subsidiaries) $15,000,000 at any one time, provided that no such Lien
shall extend to or cover any Collateral (other than cash); and

(m) Liens with respect to Hedging Agreements entered into in compliance with
Section 10.2.14.

10.2.3. Distributions; Upstream Payments. The Borrowers will not, and will not
permit any of their Restricted Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Distributions except Upstream Payments, and
except:

(a) the Company may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);

(b) the Borrowers and each Restricted Subsidiary may purchase, redeem or
otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issue of new common Equity Interests;

(c) if no Event of Default then exists or would result from the making of such
Distribution, the Company may repurchase or redeem its Equity Interests owned by
employees, officers or directors of the Company or its Subsidiaries or make
payments to employees, officers or directors of the Company or its Subsidiaries
upon termination of employment or service in connection with the exercise of
stock options, stock appreciation rights or similar equity incentives or equity
based incentives pursuant to management incentive plans or in connection with
the death or disability of such employees, officers or directors in an aggregate
amount not to exceed $2,500,000 in any Fiscal Year (with unused

 

-82-



--------------------------------------------------------------------------------

amounts in any Fiscal Year being carried over to succeeding calendar years, but
not to exceed $5,000,000 of repurchases or redemptions in any Fiscal Year):

(d) the Company may repurchase its Equity Interests in connection with the
administration of its equity-based compensation plans from time to time in
effect in connection with the repurchase of Equity Interests from employees,
directors and other such recipients to satisfy federal, state or local tax
withholding obligations of such employees, directors and other recipients with
respect to income deemed earned as the result of options, stock grants or other
awards made under such plans; and

(e) other Distributions (other than repurchases or redemptions of Equity
Interests or cash distributions to holders of Equity Interests) in an aggregate
amount not to exceed $15,000,000 during the term of this Agreement.

10.2.4. Investments, Loans and Advances. The Borrowers will not, and will not
permit any Restricted Subsidiary to, make or permit to remain outstanding any
Investments in or to any Person, except:

(a) Investments in Restricted Subsidiaries or disclosed on Schedule 10.2.4, in
each case to the extent existing on the Closing Date;

(b) Accounts arising in the Ordinary Course of Business;

(c) Cash Equivalents;

(d) Investments (i) made by any Borrower in or to any Guarantors or another
Borrower, (ii) made by any Restricted Subsidiary in or to any Borrower or any
Guarantor, or (iii) made by any Excluded Subsidiary in or to another Subsidiary
or a Borrower;

(e) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under Section 10.2.4(b) owing to any
Borrower or any Restricted Subsidiary as a result of a bankruptcy or other
insolvency proceeding of the obligor in respect of such debts or upon the
enforcement of any Lien in favor of any Borrower or any of its Restricted
Subsidiaries; provided that the Borrower Agent shall give Administrative Agent
prompt written notice in the event that the aggregate amount of all Investments
held at any one time under this Section 10.2.4(e) exceeds $10,000,000;

(f) Investments received in consideration for any Asset Disposition permitted
under Section 10.2.9; provided that the Obligors shall take appropriate steps to
grant a first priority (or, subject to the Intercreditor Agreement, second
priority) perfected Lien in such Investments in favor of Administrative Agent
for the benefit of the Secured Parties;

(g) advances to officers, directors and employees of the Borrowers and their
Restricted Subsidiaries in an aggregate amount not to exceed $10,000,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(h) any purchases of Equity Interests permitted under Section 10.2.3;

(i) Investments by Foreign Subsidiaries in the Ordinary Course of Business;

(j) after the FCPA Matter has been resolved in its entirety and, in the event of
any settlement or other resolution of the FCPA Matter, payments of the entire
settlement amount (or other amount required to resolve such FCPA Matter) have
been made, Permitted Acquisitions (or, if consideration therefor consists solely
of the proceeds of Equity Interests issued by the Company, Permitted
Acquisitions for which clauses (a), (b), (c)(i) and (e) of the definition of
“Permitted Acquisitions” are satisfied);

 

-83-



--------------------------------------------------------------------------------

(k) Investments (including Debt and other obligations) received in connection
with the bankruptcy or reorganization of suppliers or in settlement of
delinquent obligations of, and other disputes with, suppliers in the Ordinary
Course of Business; and

(l) other Investments (including controlling interests in Persons in the same or
a similar line of business as the Borrower) not to exceed $25,000,000 in the
aggregate at any time, provided that (i) after giving effect to such Investment,
no Default would exist and (ii) no more than $5,000,000 in the aggregate under
this Section 10.2.4(l) may be used for Investments in Foreign Subsidiaries.

10.2.5. Fundamental Changes. Each Borrower will not, and will not permit any
Restricted Subsidiary to, (a) engage (directly or indirectly) in any business
other than those businesses in which the Borrowers and their Restricted
Subsidiaries are engaged on the Closing Date (or which are reasonably related
thereto or are reasonable extensions thereof but not any trading business or
similar activities) or allow any material change to be made in the character of
its business; (b) change its name or conduct business under any fictitious name;
(c) change its tax, charter or organizational identification number; or
(d) change its form or state of organization; provided, in the case of clause
(b), (c), and (d), Borrowers have (i) complied with Section 10.1.2(k) and given
written notice of such change in accordance therewith and (ii) have taken all
actions necessary or advisable to maintain the continuous validity, perfection
and the same or better priority of Administrative Agent’s security interest in
the Collateral granted or intended to be granted and agreed to hereby or as
Administrative Agent may reasonably request.

10.2.6. Proceeds of Loans. Each Borrower will not permit the proceeds of the
Loans to be used for any purpose other than those permitted by Section 9.1.26.
Neither any Borrower nor any Person acting on behalf of any Borrower has taken
or will take any action which might cause any of the Loan Documents to violate
Regulations T, U or X or any other regulation of the Board of Governors or to
violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect. Borrowers shall not, directly or indirectly, use any
Letter of Credit or Loan proceeds, nor use, lend, contribute or otherwise make
available any Letter of Credit or Loan proceeds to any Subsidiary, joint venture
partner or other Person, (i) to fund any activities of or business with any
Person, or in any Designated Jurisdiction, that, at the time of issuance of the
Letter of Credit or funding of the Loan, is the subject of any Sanction; (ii) in
any manner that would result in a violation of a Sanction by any Person
(including any Secured Party or other individual or entity participating in a
transaction); or (iii) for any purpose that would breach the U.S. Foreign
Corrupt Practices Act of 1977, UK Bribery Act 2010 or similar law in any
jurisdiction.

10.2.7. [Reserved.]

10.2.8. Mergers, Etc. Each Borrower will not, and will not permit any Restricted
Subsidiary to, merge into or with or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property to any other Person
(whether now owned or hereafter acquired) (any such transaction, a
“consolidation”), or liquidate or dissolve; except that (a) any Restricted
Subsidiary of a Borrower may participate in a consolidation with any other
Restricted Subsidiary of a Borrower or a Borrower (provided that if a Borrower
or Guarantor is consolidated with such Restricted Subsidiary, such Borrower or
such Guarantor, as applicable, shall be the continuing or surviving corporation
and if a Borrower is consolidated with a Guarantor, such Borrower shall be the
continuing or surviving corporation) and (b) any Excluded Subsidiary may
participate in a consolidation with any other Subsidiary of a Borrower or a
Borrower (provided that if a Borrower, a Guarantor or a Restricted Subsidiary is
consolidated with such Excluded Subsidiary, such Borrower, such Guarantor or
such Restricted Subsidiary shall be the continuing or surviving corporation).

 

-84-



--------------------------------------------------------------------------------

10.2.9. Sales of Properties. The Borrowers will not, and will not permit any
Restricted Subsidiary to make any Asset Disposition except for:

(a) the sale of Inventory in the Ordinary Course of Business;

(b) the sale or transfer of Equipment or other goods that is obsolete, worn out
or no longer necessary for, or used or useful in, the business of the Borrowers
or such Restricted Subsidiary or is replaced by Equipment or other goods;

(c) any Asset Disposition (other than an Asset Disposition of Accounts) the
consideration for which is at least equal to the fair market value thereof and
(i) at least 75% of such consideration received is in the form of cash, Cash
Equivalents or Deemed Cash Equivalents and (ii) the fair market value of all
forms of consideration other than cash or Cash Equivalents or Deemed Cash
Equivalents received for such Asset Disposition does not exceed $15,000,000 in
the aggregate for all such dispositions;

(d) the transfer of Property by a Subsidiary or a Guarantor to a Borrower or
another Guarantor;

(e) the sale of the Borrowers’ treasury stock and the sale or issuance of any
Subsidiary’s Equity Interests to a Borrower or any Guarantor;

(f) an exchange or “swap” of assets of any Borrower or any Restricted Subsidiary
for the assets of a Person other than a Borrower or any Restricted Subsidiary in
the Ordinary Course of Business, provided that (i) the assets received will be
used or useful in its business, (ii) such Borrower or such Restricted
Subsidiary, as applicable, shall have received reasonably equivalent value for
such assets, such value to be demonstrated to the reasonable satisfaction of
Administrative Agent;

(g) Asset Dispositions constituting Investments permitted under Section 10.2.4
or constituting Distributions permitted by Section 10.2.3;

(h) licenses of Oilfield Intellectual Property;

(i) Asset Dispositions of drill pipe or down hole equipment lost, abandoned or
destroyed in the Ordinary Course of Business;

(j) Asset Dispositions of Accounts obtained by any Borrower or any Restricted
Subsidiary out of the Ordinary Course of Business or the settlement of joint
interest billing accounts in the Ordinary Course of Business or discounts
granted to settle collection of Accounts or the sale of defaulted Accounts
arising in the Ordinary Course of Business in connection with the compromise or
collection thereof and not in connection with any financing transaction as long
as (i) such Accounts are not Eligible Accounts and (ii) the aggregate amount of
all such Accounts so disposed does not exceed $5,000,000 in any Fiscal Year; and

(k) Asset Dispositions of tangible Property to the extent located outside of the
United States on the Closing Date and Equity Interests in Foreign Subsidiaries
or non-Affiliates in existence on the Closing Date.

10.2.10. Transactions with Affiliates. The Borrowers will not, and will not
permit any Restricted Subsidiary to, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any

 

-85-



--------------------------------------------------------------------------------

Affiliate of the Company (other than the Company or another Restricted
Subsidiary) (each, an “Affiliate Transaction”), involving aggregate
consideration in excess of $1,000,000, unless:

(a) the Affiliate Transaction is on terms that taken as a whole are not
materially less favorable to the Company or the relevant Restricted Subsidiary
than those that would have been obtained in a comparable transaction by a
Borrower or such Restricted Subsidiary with an unrelated Person; and

(b) the Borrower Agent delivers to the Administrative Agent with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $40,000,000, a resolution of the board of
directors of the Borrower Agent certifying that such Affiliate Transaction
complies with this covenant and that such Affiliate Transaction has been
approved by a majority of the disinterested members, if any, of the board of
directors of the Borrower Agent.

10.2.11. Subsidiaries. Each Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary unless such Borrower
gives prior written notice to the Administrative Agent of such creation or
acquisition and complies with Section 10.1.13. Each Borrower shall not, and
shall not permit any Restricted Subsidiary to, sell, assign or otherwise dispose
of any Equity Interests in any Subsidiary except in compliance with
Section 10.2.9(c) and except that Equity Interests in Foreign Subsidiaries owned
on the Closing Date may be sold, assigned or otherwise disposed of in connection
with Asset Dispositions permitted by Section 10.2.9(k) .

10.2.12. Limitation on Issuance of Equity Interests. Each Borrower shall not
permit any Restricted Subsidiary to issue any Equity Interest (including by way
of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, any Equity Interest, except for Equity Interest
issued to an Obligor or another Restricted Subsidiary. The Borrowers and the
Subsidiaries shall comply with Section 10.1.13 with respect to any such issued
Equity Interests.

10.2.13. Restrictive Agreements. Each Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or suffer to exist any
Restrictive Agreement (other than this Agreement, the Security Documents,
documents governing Purchase Money Liens securing Permitted Purchase Money Debt,
the Term Loan Credit Agreement or documents governing Permitted Junior Priority
Secured Debt and other Debt permitted hereunder).

10.2.14. Hedging Agreements. Each Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Hedging Agreements except to hedge
risks arising in the Ordinary Course of Business and not for speculative
purposes.

10.2.15. Sale and Leaseback. Each Borrower shall not, and shall not permit any
Restricted Subsidiary to, enter into any arrangement, directly or indirectly,
with any Person whereby it shall sell or transfer any Property, whether now
owned or hereafter acquired, and thereafter rent or lease such Property which it
intends to use for substantially the same purpose or purposes as the Property
being sold or transferred.

10.2.16. Amendments to Organic Documents or Fiscal Year End; Prepayments of
Senior Notes.

(a) Each Borrower shall not, and shall not permit any Restricted Subsidiary to,
amend, supplement or otherwise modify (or permit to be amended, supplemented or
modified) its Organic Documents in a manner that would be adverse to the Lenders
in any material respect.

(b) Each Borrower shall not, and shall not permit any Restricted Subsidiary to,
(i) change the last day of its Fiscal Year from December 31 of each year, or the
last days of the first three Fiscal Quarters in each of its Fiscal Years from
March 31, June 30 and September 30 of each year, respectively or (ii) make any
material change in accounting treatment or reporting practices, except as
required by GAAP.

 

-86-



--------------------------------------------------------------------------------

(c) Each Borrower shall not, and shall not permit any Restricted Subsidiary to,
prior to the date that is ninety-one (91) days after the Revolver Termination
Date: (i) call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily redeem (whether in whole or in part) the
Senior Notes; provided that the Company may redeem any Senior Notes in a
principal amount not exceeding the cash proceeds of any sale of Equity Interests
(other than Disqualified Capital Stock) of the Company or with the aggregate
principal amount of Permitted Junior Priority Secured Debt to the extent
permitted by Section 10.2.1(j), (ii) amend, modify, waive or otherwise change,
consent or agree to any amendment, supplement, modification, waiver or other
change to, any of the terms of the Senior Notes or any Senior Note Indenture if
the effect thereof would be to shorten its maturity or average life or increase
the amount of any payment of principal thereof or increase the rate or shorten
any period for payment of interest thereon, provided that the foregoing shall
not prohibit the execution of supplemental indentures to add guarantors if
required by the terms of any Senior Indenture provided such Person complies with
Section 10.1.13 or (iii) (x) make any optional or voluntary repayment of the
Term Loans unless the Payment Conditions are satisfied or (y) amend, modify,
waive or otherwise change, consent or agree to any amendment, supplement,
modification, waiver or other change to, any of the terms of the Term Loan
Credit Agreement to (1) shorten or hasten the maturity date of the Term Loan
Credit Agreement, (2) shorten or hasten the date scheduled for any principal
payment thereunder, or (3) increase the amount of any required principal payment
thereunder (or change the methodology by which any such principal amount is
determined, unless the same shall have in all cases the effect of reducing the
amount of any required principal payment thereunder or extending the date on
which such required principal payment becomes due).

10.2.17. Tax Consolidation. Each Borrower shall not, and shall not permit any
Restricted Subsidiary to, file or consent to the filing of any consolidated
income tax return with any Person other than the Borrowers and their Restricted
Subsidiaries.

10.2.18. Plans. Each Borrower shall not, and shall not permit any Restricted
Subsidiary to, become a party to any Multiemployer Plan or Foreign Plan, other
than any in existence on the Closing Date, except where becoming such a party
could not reasonably be expected to have a Material Adverse Effect.

10.2.19. Additional Deposits in the TL Proceeds and Priority Collateral Account
Prohibited. Each Borrower shall not, and shall not permit any Restricted
Subsidiary to, deposit any funds or other Property in, or credit any funds or
other Property to, the TL Proceeds and Priority Collateral Account other than
proceeds of the Term Loan deposited therein pursuant to Section 8.3 on the
Closing Date, proceeds of any Incremental Term Loans, identifiable proceeds of
Asset Dispositions of Term Priority Collateral, and identifiable proceeds of
insurance resulting from casualty of the Term Priority Collateral and of awards
arising from condemnation of the Term Priority Collateral.

10.3. Financial Covenants. As long as any Commitments or Obligations are
outstanding, Borrowers shall:

10.3.1. Fixed Charge Coverage Ratio. Have a Fixed Charge Coverage Ratio as of
the last day of each Fiscal Quarter for the four-Fiscal Quarter period then
ending (or, during the Reporting Trigger Period, as of the last day of each
month for the 12-month period then ending) of at least 1.00 to 1.00 while a
Covenant Trigger Period is in effect, measured for the most recent period for
which financial statements were delivered hereunder prior to the Covenant
Trigger Period and as of the last day of each four-Fiscal Quarter period (or,
during the Reporting Trigger Period, as of the last day of each month for the
12-month period) ending thereafter until the Covenant Trigger Period is no
longer in effect.

 

-87-



--------------------------------------------------------------------------------

10.3.2. Asset Coverage Ratio. Not permit the Asset Coverage Ratio to be less
than 1.50 to 1.00 as of the last day of any Fiscal Quarter; provided that, in
the event the Asset Coverage Ratio as of the last day of any Fiscal Quarter is
less than 1.50 to 1.00 and Borrowers have taken one or more of the following
actions at any time during the period (the “Cure Period”) beginning on the last
day of the Fiscal Quarter and ending on the date Borrowers deliver the
Compliance Certificate for such period in accordance with Section 10.1.2(e),
then for purposes of determining compliance with this Section 10.3.2, Borrowers
shall be permitted to calculate the Asset Coverage Ratio after giving pro forma
effect to such action(s) (and, for the avoidance of doubt, in no event shall
Borrowers be deemed to be in Default with respect to this Section 10.3.2 until
the expiration of the Cure Period):

(a) taking all steps necessary to grant a first priority (or subject to, the
Intercreditor Agreement, second priority) perfected Lien in additional Term
Priority Collateral in favor of Administrative Agent and Term Administrative
Agent such that after giving pro forma effect to such increase in Term Priority
Collateral, Borrowers are in compliance with the Asset Coverage Ratio at such
time; and/or

(b) prepaying Term Loans in accordance with Section 5.3.1 of the Term Loan
Credit Agreement in an amount such that after giving effect to the reduction in
the Debt outstanding under the Term Loan Documents, Borrowers are in compliance
at such time;

provided, further that Borrowers shall be entitled to calculate the Asset
Coverage Ratio on a pro forma basis pursuant to the foregoing proviso (x) not
more than once in any two Fiscal Quarter period, (y) not more than twice in any
four Fiscal Quarter period, and (z) not more than five times during the term of
this Agreement.

10.3.3. Liquidity. Not permit Liquidity to be less than $100,000,000 as of the
last day of any Fiscal Quarter or immediately after any cash payment of a
settlement of, or fine in connection with, the FCPA Matter.

SECTION 11. GUARANTY

11.1. Guaranty. For value received, the sufficiency of which is hereby
acknowledged, and in consideration of credit and/or financial accommodation
heretofore or hereafter from time to time made or granted to the Borrowers by
the Secured Parties, each Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to Administrative Agent, for the ratable benefit of the
Secured Parties, the full and prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of the Guaranteed Obligations (as hereafter defined) and
the punctual performance of all of the terms contained in the documents executed
by one or more Borrowers in favor of one or more Secured Parties in connection
with the Guaranteed Obligations. This Guaranty is a guaranty of payment and
performance and is not merely a guaranty of collection. As used herein, the term
“Guaranteed Obligations” means any and all existing and future Obligations of
any Borrower to any Secured Party, whether associated with any credit or other
financial accommodation made to or for the benefit of any Borrower by any
Secured Party or otherwise and whenever created, arising, evidenced or acquired
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Secured Parties in connection with the collection or enforcement thereof);
provided, however, that the definition of “Guaranteed Obligations” shall not
create any guarantee by any Guarantor of (or grant of security interest by any
Guarantor to support, as applicable) any Excluded Swap Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor. Without
limiting the generality of the foregoing, the Guaranteed Obligations shall
include any such indebtedness, obligations, and liabilities which may be or
hereafter become unenforceable or shall be an allowed or disallowed claim under
any proceeding or case commenced by or against any Guarantor or any Borrower
under the Bankruptcy Code, any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of

 

-88-



--------------------------------------------------------------------------------

creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”), and shall include interest that
accrues after the commencement by or against any Borrower of any proceeding
under any Debtor Relief Laws. Anything contained herein to the contrary
notwithstanding, the obligations of each Guarantor hereunder at any time shall
be limited to an aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of the Bankruptcy Code or any comparable
provisions of any similar federal or state law.

11.2. No Setoff or Deductions; Taxes; Payments. Each Guarantor shall make all
payments hereunder without setoff or counterclaim and free and clear of and
without deduction for any levies, imposts, duties, charges, fees, deductions,
withholdings, compulsory loans, restrictions or conditions of any nature (other
than Taxes, which shall be governed by Section 5.9) now or hereafter imposed or
levied by any jurisdiction or any political subdivision thereof or authority
therein unless such Guarantor is compelled by law to make such deduction or
withholding. If any such obligation (other than one arising with respect to
Taxes) is imposed upon a Guarantor with respect to any amount payable by it
hereunder, such Guarantor will pay to the applicable Secured Party, on the date
on which such amount is due and payable hereunder, such additional amount in
U.S. dollars as shall be necessary to enable such Secured Party to receive the
same net amount which such Secured Party would have received on such due date
had no such obligation been imposed upon such Guarantor. Each Guarantor will
deliver promptly to such Secured Party certificates or other valid vouchers for
all charges deducted from or paid with respect to payments made by such
Guarantor hereunder. The obligations of each Guarantor under this paragraph
shall survive the payment in full of the Guaranteed Obligations and termination
of this Guaranty.

11.3. Rights of Secured Parties. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend (including increase), modify, extend, renew, compromise,
discharge, accelerate or otherwise change the time for payment or the terms of
the Guaranteed Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Guaranteed Obligations;
(c) apply such security and direct the order or manner of sale thereof as the
Secured Parties in their sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Guarantor consents to the taking of, or failure to take, any action which might
in any manner or to any extent vary the risks of such Guarantor under this
Guaranty or which, but for this provision, might operate as a discharge of such
Guarantor.

11.4. Certain Waivers. Each Guarantor waives to the fullest extent permitted by
law (a) any defense arising by reason of any disability or other defense of any
Borrower or any other guarantor, or the cessation from any cause whatsoever
(including any act or omission of any Secured Party) of the liability of any
Borrower; (b) any defense based on any claim that such Guarantor’s obligations
exceed or are more burdensome than those of any Borrower; (c) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder; (d) any
right to require any Secured Party to proceed against any Borrower, proceed
against or exhaust any security for the Guaranteed Obligations, or pursue any
other remedy in any Secured Party’s power whatsoever and any defense based upon
the doctrines of marshalling of assets or of election of remedies; (e) any
benefit of and any right to participate in any security now or hereafter held by
any Secured Party; (f) any defense relating to the failure of any Secured Party
to comply with the applicable laws in connection with the sale or other
disposition of Collateral for all or any part of the Guaranteed Obligations;
(g) any amendment or waiver of the term of any Guaranteed Obligation; (h) any
law or regulation of any jurisdiction or any other event affecting any term of a
Guaranteed Obligation; (i) any fact or circumstance related to the Guaranteed
Obligations which might otherwise constitute a defense to the obligations of
such Guarantor under this Guaranty and (j) any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties, other than the defense that
the Guaranteed Obligations have been fully performed and indefeasibly paid in
full in cash.

 

-89-



--------------------------------------------------------------------------------

Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.
This Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any Collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

11.5. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not the Borrowers or any other person or entity is joined as a party.

11.6. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until Full Payment of all Guaranteed
Obligations and any amounts payable under this Guaranty. If any amounts are paid
to any Guarantor in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to Administrative Agent (for the benefit of itself and the
other Secured Parties) to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.

11.7. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until Full Payment of all Guaranteed Obligations
and any amounts payable under this Guaranty. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of any Borrower or any Guarantor is made, or
any Secured Party exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any
Secured Party in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Laws or
otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not such Secured Party is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of each Guarantor under this paragraph
shall survive termination of this Guaranty.

11.8. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of any Borrower owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of any Borrower to such Guarantor as subrogee of any Secured Party or resulting
from such Guarantor’s performance under this Guaranty, to the Full Payment of
all Guaranteed Obligations. If the Administrative Agent so requests, any such
obligation or indebtedness of any Borrower to any Guarantor shall be enforced
and performance received by such Guarantor as trustee for the Administrative
Agent and the proceeds thereof, as well as any other amounts received by such
Guarantor in violation of this Section, shall be paid over to the Administrative
Agent on account of the Guaranteed Obligations, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty.

 

-90-



--------------------------------------------------------------------------------

11.9. Stay of Acceleration. In the event that acceleration of the time for
payment of any of the Guaranteed Obligations is stayed, in connection with any
case commenced by or against any Guarantor or any Borrower under any Debtor
Relief Laws, or otherwise, all such amounts shall nonetheless be payable by any
Guarantor immediately upon demand by Administrative Agent.

11.10. Expenses. Each Guarantor shall pay on demand all reasonable and
documented out-of-pocket expenses (including reasonable attorneys’ fees and
expenses) in any way relating to the enforcement or protection of the any
Secured Party’s rights under this Guaranty or in respect of the Guaranteed
Obligations, including any incurred during any “workout” or restructuring in
respect of the Guaranteed Obligations and any incurred in the preservation,
protection or enforcement of any rights of any Secured Party in any proceeding
under any Debtor Relief Laws. The obligations of each Guarantor under this
paragraph shall survive the Full Payment of the Guaranteed Obligations and
termination of this Guaranty.

11.11. Miscellaneous. Administrative Agent’s books and records showing the
amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon each Guarantor and conclusive,
absent manifest error, for the purpose of establishing the amount of the
Guaranteed Obligations. No failure by any Secured Party to exercise, and no
delay in exercising, any right, remedy or power hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy or
power hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein. Unless
otherwise agreed by the Administrative Agent and each Guarantor in writing, this
Guaranty is not intended to supersede or otherwise affect any other guaranty now
or hereafter given by any Guarantor or any other guarantor for the benefit of
the Secured Parties or any term or provision thereof.

11.12. Condition of Borrowers. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as each Guarantor requires, and that the Secured Parties have no duty, and each
Guarantor is not relying on any Secured Party at any time, to disclose to such
Guarantor any information relating to the business, operations or financial
condition of the Borrowers or any other guarantor (the guarantor waiving any
duty on the part of any Secured Party to disclose such information and any
defense relating to the failure to provide the same).

11.13. Additional Guarantors. Each Person that is required to become a party to
this Guaranty pursuant to Section 10.1.13 shall become a Guarantor for all
purposes of this Guaranty upon execution and delivery by such Person of a
supplement in form reasonably satisfactory to Administrative Agent.

SECTION 12. EVENTS OF DEFAULT; REMEDIES ON DEFAULT

12.1. Events of Default. Each of the following shall be an “Event of Default” if
it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise:

(a) Any Borrower fails to pay principal on any Loan when due (whether at stated
maturity, on demand, upon acceleration or otherwise), or any Borrower fails to
pay any interest, fee or any other Obligation, and such failure continues
unremedied for a period of three (3) Business Days;

(b) Any representation, warranty or other written statement of an Obligor made
in connection with any Loan Documents or transactions contemplated thereby is
incorrect or misleading in any material respect when given;

 

-91-



--------------------------------------------------------------------------------

(c) A Borrower breaches or fail to perform any covenant contained in
Section 7.2, 7.3, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.3, 8.6.2, 10.1.1, 10.1.2,
10.1.3, 10.1.4, 10.1.18, 10.1.20, 10.2 or 10.3;

(d) An Obligor breaches or fails to perform any other covenant contained in any
Loan Documents, and such breach or failure is not cured within 30 days after a
Senior Officer of such Obligor has knowledge thereof or receives notice thereof
from Administrative Agent, whichever is sooner; provided, however, that such
notice and opportunity to cure shall not apply if the breach or failure to
perform is not capable of being cured within such period or is a willful breach
by an Obligor;

(e) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor or third party denies or contests the validity or enforceability of any
Loan Documents (or any material provision thereof) or Obligations, or the
perfection or priority of any Lien granted to Administrative Agent; or any Loan
Document ceases to be in full force or effect for any reason (other than a
waiver or release by Administrative Agent and Lenders);

(f) Any (i) failure of any Obligor to make any payment or (ii) other breach or
default of an Obligor occurs under any instrument or agreement to which it is a
party or by which it or any of its Properties is bound, in each case relating to
any Material Debt, if, in the case of clause (ii), the maturity of or any
payment with respect to such Material Debt may be accelerated or demanded due to
such breach;

(g) Any failure by any Borrower or any of its Restricted Subsidiaries to pay
final judgments aggregating in excess of $30,000,000 (excluding amounts covered
by insurance), which judgments are either (i) not paid within sixty (60) days
after the date payment is due or (ii) not discharged or stayed for a period of
sixty (60) days from the date of such judgment;

(h) An Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; a trustee is appointed to take possession of any substantial Property
of or to operate any of the business of an Obligor; or an Insolvency Proceeding
is commenced against an Obligor and: the Obligor consents to institution of the
proceeding, the petition commencing the proceeding is not timely contested by
the Obligor, the petition is not dismissed within 30 days after filing, or an
order for relief is entered in the proceeding;

(i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
that, when taken together with all other ERISA Events that have occurred, has
resulted or could reasonably be expected to result in liability of an Obligor to
a Pension Plan, Multiemployer Plan or PBGC in an amount exceeding $30,000,000 in
the aggregate, or that constitutes grounds for appointment of a trustee for or
termination by the PBGC of any Pension Plan or Multiemployer Plan; an Obligor or
ERISA Affiliate fails to pay when due any installment payment with respect to
its withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan;
or any event similar to the foregoing occurs or exists with respect to a Foreign
Plan;

(j) Immediately after any cash payment of a settlement of the FCPA Matter (and
after any cash or Revolver Loans used to fund such payment), (i) Liquidity is
less than $100,000,000 or (ii) if any Revolver Loans are outstanding on the date
of such cash payment, Availability is less than 33% of the Borrowing Base in
effect on such date; or

(k) A Change of Control occurs; or any event occurs or condition exists that has
a Material Adverse Effect.

12.2. Remedies upon Default. If an Event of Default described in Section 12.1(h)
occurs with respect to any Borrower, then to the extent permitted by Applicable
Law, all Obligations (other than Secured Bank Product Obligations) shall become
automatically due and payable and all Commitments shall terminate, without any
action by Administrative Agent or notice of any kind. In addition, or if any

 

-92-



--------------------------------------------------------------------------------

other Event of Default exists, Administrative Agent may in its discretion (and
shall upon written direction of Required Lenders) do any one or more of the
following from time to time:

(a) declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;

(b) terminate, reduce or condition any Commitment, or make any adjustment to the
Borrowing Base;

(c) require Obligors to Cash Collateralize their LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and if Obligors fail to deposit such Cash Collateral, Administrative
Agent may (and shall upon the direction of Required Lenders) advance the
required Cash Collateral as Revolver Loans (whether or not an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied); and

(d) exercise any other rights or remedies afforded under any agreement, by law,
at equity or otherwise, including the rights and remedies of a secured party
under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Administrative Agent at a place
designated by Administrative Agent; (iii) enter any premises where Collateral is
located and store Collateral on such premises until sold (and if the premises
are owned or leased by a Borrower, Borrowers agree not to charge for such
storage); and (iv) sell or otherwise dispose of any Collateral in its then
condition, or after any further manufacturing or processing thereof, at public
or private sale, with such notice as may be required by Applicable Law, in lots
or in bulk, at such locations, all as Administrative Agent, in its discretion,
deems advisable. Each Borrower agrees that 10 days’ notice of any proposed sale
or other disposition of Collateral by Administrative Agent shall be reasonable,
and that any sale conducted on the internet or to a licensor of Intellectual
Property shall be commercially reasonable. Administrative Agent may conduct
sales on any Obligor’s premises, without charge, and any sale may be adjourned
from time to time in accordance with Applicable Law. Administrative Agent shall
have the right to sell, lease or otherwise dispose of any Collateral for cash,
credit or any combination thereof, and Administrative Agent may purchase any
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of the purchase price, may credit bid and set off the amount of
such price against the Obligations.

12.3. License. Administrative Agent is hereby granted an irrevocable,
non-exclusive license or other right to use, license or sub-license (without
payment of royalty or other compensation to any Person) any or all Intellectual
Property of Borrowers, computer hardware and software, trade secrets, brochures,
customer lists, promotional and advertising materials, labels, packaging
materials and other Property, in advertising for sale, marketing, selling,
collecting, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral. Each Borrower’s rights and interests
under Intellectual Property shall inure to Administrative Agent’s benefit.

12.4. Setoff. At any time during an Event of Default, Administrative Agent,
Issuing Bank, Lenders, and any of their Affiliates are authorized, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by Administrative Agent, such Issuing Bank, such Lender or such
Affiliate to or for the credit or the account of an Obligor against its
Obligations, whether or not Administrative Agent, such Issuing Bank, such Lender
or such Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such Obligations may be contingent or unmatured or
are owed to a branch or office of Administrative Agent, such Issuing Bank, such
Lender or such Affiliate different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of Administrative Agent,
each Issuing Bank, each Lender and each such Affiliate under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.

 

-93-



--------------------------------------------------------------------------------

12.5. Remedies Cumulative; No Waiver.

12.5.1. Cumulative Rights. All agreements, warranties, guaranties, indemnities
and other undertakings of Obligors under the Loan Documents are cumulative and
not in derogation of each other. The rights and remedies of Administrative Agent
and Lenders under the Loan Documents are cumulative, may be exercised at any
time and from time to time, concurrently or in any order, and are not exclusive
of any other rights or remedies available by agreement, by law, at equity or
otherwise. All such rights and remedies shall continue in full force and effect
until Full Payment of all Obligations.

12.5.2. Waivers. No waiver or course of dealing shall be established by (a) the
failure or delay of Administrative Agent or any Lender to require strict
performance by any Obligor under any Loan Document, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure to satisfy any conditions precedent; or (c) acceptance by Administrative
Agent or any Lender of any payment or performance by an Obligor under any Loan
Documents in a manner other than that specified therein. Any failure to satisfy
a financial covenant on a measurement date shall not be cured or remedied by
satisfaction of such covenant on a subsequent date.

SECTION 13. AGENTS

13.1. Appointment, Authority and Duties of Agents.

13.1.1. Appointment and Authority. Each Secured Party appoints and designates
Bank of America as Administrative Agent and Co-Collateral Agent under all Loan
Documents and Wells Fargo Bank, National Association, as Co-Collateral Agent
under the Loan Documents. Each Agent may, and each Secured Party authorizes each
Agent to, enter into all Loan Documents to which such Agent is intended to be a
party and accept all Security Documents. Any action taken by any Agent in
accordance with the provisions of the Loan Documents, and the exercise by such
Agent of any rights or remedies set forth therein, together with all other
powers reasonably incidental thereto, shall be authorized by and binding upon
all Secured Parties. Without limiting the generality of the foregoing,
Administrative Agent shall have the sole and exclusive authority to (a) act as
the disbursing and collecting agent for Lenders with respect to all payments and
collections arising in connection with the Loan Documents; (b) execute and
deliver, as Administrative Agent, each Loan Document, including the
Intercreditor Agreement and any other intercreditor or subordination agreement,
and accept delivery of each Loan Document; (c) act as collateral agent for
Secured Parties for purposes of perfecting and administering Liens under the
Loan Documents, and for all other purposes stated therein; (d) manage, supervise
or otherwise deal with Collateral; and (e) take any Enforcement Action or
otherwise exercise any rights or remedies with respect to any Collateral or
under any Loan Documents, Applicable Law or otherwise. Agents alone shall be
authorized to determine eligibility and applicable advance rates under the
Borrowing Base in accordance with the terms of this Agreement, whether to impose
or release any reserve, or whether any conditions to funding or issuance of a
Letter of Credit have been satisfied, which determinations and judgments, if
exercised in good faith, shall exonerate each Agent from liability to any
Secured Party or other Person for any error in judgment. In addition to the
foregoing, each Secured Party hereby irrevocably authorizes the Administrative
Agent, at Administrative Agent’s option and discretion, to enter into, or amend,
the Intercreditor Agreement (or similar agreements with the same or similar
purpose) and any other subordination or intercreditor agreement to effect the
subordination of Liens securing Obligations under the Loan Documents
contemplated by Sections 10.2.1(i) and 10.2.1(j) as agent for and on its behalf
in accordance with the terms specified in this Agreement. Any such Intercreditor
Agreement or subordination or intercreditor agreement entered into by
Administrative Agent on behalf of the Secured Parties shall be binding upon each
Secured Party. Each Lender (and each Person that becomes a Lender

 

-94-



--------------------------------------------------------------------------------

hereunder pursuant to Section 14.3) and each other Secured Party hereby
authorizes and directs the Administrative Agent to enter into the Intercreditor
Agreement and any such subordination and intercreditor agreement on behalf of
such Secured Party and agrees that the Administrative Agent may take such
actions on its behalf as is contemplated by the terms of the Intercreditor
Agreement and any such subordination or intercreditor agreement. Administrative
Agent shall notify the Secured Parties of the effectiveness of the Intercreditor
Agreement and any such subordination or intercreditor agreement when executed
and shall provide a copy of the executed Intercreditor Agreement and any such
subordination or intercreditor agreement to the Secured Parties as and when
effective.

13.1.2. Duties. The title of “Administrative Agent” and “Co-Collateral Agent” is
used solely as a matter of market custom and the duties of Agents are
administrative in nature only. No Agent has any duties except those expressly
set forth in the Loan Documents, and in no event does any Agent have any agency,
fiduciary or implied duty to or relationship with any Secured Party or other
Person by reason of any Loan Document or related transaction. The conferral upon
any Agent of any right shall not imply a duty to exercise such right, unless
instructed to do so by Required Lenders in accordance with this Agreement.

13.1.3. Agent Professionals. Each Agent may perform its duties through agents
and employees. Each Agent may consult with and employ Agent Professionals, and
shall be entitled to act upon, and shall be fully protected in any action taken
in good faith reliance upon, any advice given by an Agent Professional. No Agent
shall be responsible for the negligence or misconduct of any agents, employees
or Agent Professionals selected by it with reasonable care.

13.1.4. Instructions of Required Lenders. The rights and remedies conferred upon
Agents under the Loan Documents may be exercised without the necessity of
joining any other party, unless required by Applicable Law. In determining
compliance with a condition for any action hereunder, including satisfaction of
any condition in Section 6, each Agent may presume that the condition is
satisfactory to a Secured Party unless such Agent has received notice to the
contrary from such Secured Party before such Agent takes the action. Any Agent
may request instructions from Required Lenders or other Secured Parties with
respect to any act (including the failure to act) in connection with any Loan
Documents or Collateral, and may seek assurances to its satisfaction from
Secured Parties of their indemnification obligations against Claims that could
be incurred by such Agent. Any Agent may refrain from any act until it has
received such instructions or assurances, and shall not incur liability to any
Person by reason of so refraining. Instructions of Required Lenders shall be
binding upon all Secured Parties, and no Secured Party shall have any right of
action whatsoever against any Agent as a result of such Agent acting or
refraining from acting pursuant to instructions of Required Lenders.
Notwithstanding the foregoing, instructions by and consent of specific parties
shall be required to the extent provided in Section 15.1.1. In no event shall
any Agent be required to take any action that it determines in its discretion is
contrary to Applicable Law or any Loan Documents or could subject any Agent
Indemnitee to liability.

13.2. Agreements Regarding Collateral and Borrower Materials.

13.2.1. Lien Releases; Care of Collateral. Secured Parties authorize
Administrative Agent to release any Lien with respect to any Collateral (a) upon
Full Payment of the Obligations; (b) that is the subject of a disposition or
Lien that Borrower Agent certifies in writing is an Asset Disposition permitted
pursuant to Section 10.2.9 or a Permitted Lien entitled to priority over
Administrative Agent’s Liens (and Administrative Agent may rely conclusively on
any such certificate without further inquiry); (c) that does not constitute a
material part of the Collateral; or (d) subject to Section 15.1, with the
consent of Required Lenders. Secured Parties authorize Administrative Agent to
subordinate its Liens to any Purchase Money Lien or other Lien entitled to
priority hereunder. Administrative Agent has no obligation to assure that any
Collateral exists or is owned by an Obligor, or is cared for, protected or
insured, nor to assure that Administrative Agent’s Liens have been properly
created, perfected or enforced, or are entitled to any particular priority, nor
to exercise any duty of care with respect to any Collateral.

 

-95-



--------------------------------------------------------------------------------

13.2.2. Possession of Collateral. Administrative Agent and Secured Parties
appoint each Lender as agent (for the benefit of Secured Parties) for the
purpose of perfecting Liens in any Collateral held or controlled by such Lender,
to the extent such Liens are perfected by possession or control. If any Lender
obtains possession or control of any Collateral, it shall notify Administrative
Agent thereof and, promptly upon Administrative Agent’s request, deliver such
Collateral to Administrative Agent or otherwise deal with it in accordance with
Administrative Agent’s instructions.

13.2.3. Reports. Administrative Agent shall promptly provide to Lenders, when
complete, any field examination, audit or appraisal report prepared for
Administrative Agent with respect to any Obligor or Collateral (“Report”).
Reports and other Borrower Materials may be made available to Lenders by
providing access to them on the Platform, but Administrative Agent shall not be
responsible for system failures or access issues that may occur from time to
time. Each Lender agrees (a) that Reports are not intended to be comprehensive
audits or examinations, and that Administrative Agent or any other Person
performing an audit or examination will inspect only limited information and
will rely significantly upon Borrowers’ books, records and representations;
(b) that Administrative Agent makes no representation or warranty as to the
accuracy or completeness of any Borrower Materials and shall not be liable for
any information contained in or omitted from any Borrower Materials, including
any Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations. Each Lender shall indemnify and
hold harmless Administrative Agent and any other Person preparing a Report from
any action such Lender may take as a result of or any conclusion it may draw
from any Borrower Materials, as well as from any Claims arising as a direct or
indirect result of Administrative Agent furnishing same to such Lender, via the
Platform or otherwise.

13.3. Reliance By Administrative Agent. Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any certification, notice
or other communication (including those by telephone, telex, telegram, telecopy
or e-mail) believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person. Administrative Agent shall have a reasonable
and practicable amount of time to act upon any instruction, notice or other
communication under any Loan Document, and shall not be liable for any delay in
acting.

13.4. Action Upon Default. Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default, or of any failure to satisfy any
conditions in Section 6, unless it has received written notice from a Borrower
or Required Lenders specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default, Event of Default or failure of such conditions,
it shall promptly notify Administrative Agent and the other Lenders thereof in
writing. Each Secured Party agrees that, except as otherwise provided in any
Loan Documents or with the written consent of Administrative Agent and Required
Lenders, it will not take any Enforcement Action, accelerate Obligations (other
than Secured Bank Product Obligations) or assert any rights relating to any
Collateral.

13.5. Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its ratable share
of such Obligation, such Lender shall forthwith purchase from Secured Parties
participations in the affected Obligation as are necessary to share the excess
payment or reduction on a Pro Rata basis or in accordance with Section 5.6.2, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. Notwithstanding
the foregoing, if a Defaulting Lender obtains a payment or reduction of any
Obligation, it shall immediately turn over the full amount thereof to
Administrative Agent for application under Section 4.2.2 and it shall provide a
written statement to Administrative Agent describing the Obligation affected by
such payment or reduction. No Lender shall set off against a Dominion Account
without Administrative Agent’s prior consent.

 

-96-



--------------------------------------------------------------------------------

13.6. Indemnification. EACH SECURED PARTY SHALL INDEMNIFY AND HOLD HARMLESS
AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY
OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM AGAINST AN AGENT
INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT (IN THE CAPACITY
OF AGENT). In Administrative Agent’s Permitted Discretion, it may reserve for
any Claims made against an Agent Indemnitee or an Issuing Bank Indemnitee, and
may satisfy any judgment, order or settlement relating thereto, from proceeds of
Collateral prior to making any distribution of Collateral proceeds to Secured
Parties. If Administrative Agent is sued by any receiver, trustee or other
Person for any alleged preference or fraudulent transfer, then any monies paid
by Administrative Agent in settlement or satisfaction of such proceeding,
together with all interest, costs and expenses (including attorneys’ fees)
incurred in the defense of same, shall be promptly reimbursed to Administrative
Agent by each Secured Party to the extent of its Pro Rata share.

13.7. Limitation on Responsibilities of Administrative Agent. Administrative
Agent shall not be liable to any Secured Party for any action taken or omitted
to be taken under the Loan Documents, except for losses directly and solely
caused by Administrative Agent’s gross negligence or willful misconduct.
Administrative Agent does not assume any responsibility for any failure or delay
in performance or any breach by any Obligor, Lender or other Secured Party of
any obligations under the Loan Documents. Administrative Agent does not make any
express or implied representation, warranty or guarantee to Secured Parties with
respect to any Obligations, Collateral, Liens, Loan Documents or Obligor. No
Agent Indemnitee shall be responsible to Secured Parties for any recitals,
statements, information, representations or warranties contained in any Loan
Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectability, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectability of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents.

13.8. Successor Administrative Agent and Co-Agents.

13.8.1. Resignation; Successor Administrative Agent. Administrative Agent may
resign at any time by giving at least 30 days written notice thereof to Lenders
and Borrowers. Any such resignation shall also constitute a resignation of the
Administrative Agent in its capacity as Co-Collateral Agent. If Administrative
Agent is a Defaulting Lender under clause (d) of the definition thereof,
Required Lenders may, to the extent permitted by Applicable Law, remove such
Administrative Agent by written notice to Borrowers and Administrative Agent.
Required Lenders may appoint a successor to replace the resigning or removed
Administrative Agent, which successor shall be (a) a Lender or an Affiliate of a
Lender; or (b) a financial institution reasonably acceptable to Required Lenders
and (provided no Default or Event of Default exists) Borrowers. If no successor
agent is appointed prior to the effective date of Administrative Agent’s
resignation or removal, then Administrative Agent may appoint a successor agent
that is a financial institution acceptable to it (which shall be a Lender unless
no Lender accepts the role) or in the absence of such appointment, Required
Lenders shall on such date assume all rights and duties of Administrative Agent
hereunder. Upon acceptance by any successor Administrative Agent of its
appointment hereunder, such successor Administrative Agent shall thereupon
succeed to and become vested with all the powers and duties of the retiring
Administrative Agent without

 

-97-



--------------------------------------------------------------------------------

further act. On the effective date of its resignation or removal, the retiring
or removed Administrative Agent shall be discharged from its duties and
obligations hereunder but shall continue to have all rights and protections
under the Loan Documents with respect to actions taken or omitted to be taken by
it while Administrative Agent, including the indemnification set forth in
Sections 13.6 and 15.2, and all rights and protections under this Section 13.
Any successor to Bank of America by merger or acquisition of stock or this loan
shall continue to be Administrative Agent hereunder without further act on the
part of any Secured Party or Obligor. Any Co-Collateral Agent that is not also
the Administrative Agent may resign at any time upon written notice to Borrower
Agent and Administrative Agent, and the resignation of such Co-Collateral Agent
shall become effective immediately upon the delivery of such written notice. If
any Co-Collateral Agent (other than Administrative Agent) is a Defaulting
Lender, such Co-Collateral Agent may be removed as a Co-Collateral Agent by
Required Lenders upon written notice to it as Co-Collateral Agent and with such
removal to become effective immediately upon the delivery of such written
notice.

13.8.2. Co-Agent. If appropriate under Applicable Law, Administrative Agent may
appoint a Person to serve as a co-collateral agent or separate collateral agent
under any Loan Document. Each right, remedy and protection intended to be
available to Administrative Agent under the Loan Documents shall also be vested
in such agent. Secured Parties shall execute and deliver any instrument or
agreement that Administrative Agent may request to effect such appointment. If
any such agent shall die, dissolve, become incapable of acting, resign or be
removed, then all the rights and remedies of the agent, to the extent permitted
by Applicable Law, shall vest in and be exercised by Administrative Agent until
appointment of a new agent.

13.9. Due Diligence and Non-Reliance. Each Lender acknowledges and agrees that
it has, independently and without reliance upon Administrative Agent or any
other Lenders, and based upon such documents, information and analyses as it has
deemed appropriate, made its own credit analysis of each Obligor and its own
decision to enter into this Agreement and to fund Loans and participate in LC
Obligations hereunder. Each Secured Party has made such inquiries as it feels
necessary concerning the Loan Documents, Collateral and Obligors. Each Secured
Party acknowledges and agrees that the other Secured Parties have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Secured Party will, independently and without reliance upon
any other Secured Party, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations,
and in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender,
Administrative Agent shall have no duty or responsibility to provide any Secured
Party with any notices, reports or certificates furnished to Administrative
Agent by any Obligor or any credit or other information concerning the affairs,
financial condition, business or Properties of any Obligor (or any of its
Affiliates) which may come into possession of Administrative Agent or its
Affiliates.

13.10. Remittance of Payments and Collections.

13.10.1. Remittances Generally. All payments by any Lender to Administrative
Agent shall be made by the time and on the day set forth in this Agreement, in
immediately available funds. If no time for payment is specified or if payment
is due on demand by Administrative Agent and request for payment is made by
Administrative Agent by 1:00 p.m. on a Business Day, payment shall be made by
Lender not later than 3:00 p.m. on such day, and if request is made after 1:00
p.m., then payment shall be made by 11:00 a.m. on the next Business Day. Payment
by Administrative Agent to any Secured Party shall be made by wire transfer, in
the type of funds received by Administrative Agent. Any such payment shall be
subject to Administrative Agent’s right of offset for any amounts due from such
payee under the Loan Documents.

 

-98-



--------------------------------------------------------------------------------

13.10.2. Failure to Pay. If any Secured Party fails to pay any amount when due
by it to Administrative Agent pursuant to the terms hereof, such amount shall
bear interest, from the due date until paid in full, at the greater of the
Federal Funds Rate or the rate determined by Administrative Agent as customary
for interbank compensation for two Business Days and thereafter at the Default
Rate for Base Rate Revolver Loans. In no event shall Borrowers be entitled to
credit for any interest paid by a Secured Party to Administrative Agent, nor
shall a Defaulting Lender be entitled to interest on amounts held by
Administrative Agent pursuant to Section 4.2.

13.10.3. Recovery of Payments. If Administrative Agent pays an amount to a
Secured Party in the expectation that a related payment will be received by
Administrative Agent from an Obligor and such related payment is not received,
then Administrative Agent may recover such amount from the Secured Party. If
Administrative Agent determines that an amount received by it must be returned
or paid to an Obligor or other Person pursuant to Applicable Law or otherwise,
then Administrative Agent shall not be required to distribute such amount to any
Secured Party. If any amounts received and applied by Administrative Agent to
Obligations held by a Secured Party are later required to be returned by
Administrative Agent pursuant to Applicable Law, such Secured Party shall pay to
Administrative Agent, on demand, its share of the amounts required to be
returned.

13.11. Individual Capacities. As a Lender, Bank of America shall have the same
rights and remedies under the Loan Documents as any other Lender, and the terms
“Lenders,” “Required Lenders” or any similar term shall include Bank of America
in its capacity as a Lender. Administrative Agent, Lenders and their Affiliates
may accept deposits from, lend money to, provide Bank Products to, act as
financial or other advisor to, and generally engage in any kind of business
with, Obligors and their Affiliates, as if they were not Administrative Agent or
Lenders hereunder, without any duty to account therefor to any Secured Party. In
their individual capacities, Administrative Agent, Lenders and their Affiliates
may receive information regarding Obligors, their Affiliates and their Account
Debtors (including information subject to confidentiality obligations), and
shall have no obligation to provide such information to any Secured Party.

13.12. Titles. Each Lender, other than Bank of America, that is designated in
connection with this credit facility as an “Arranger,” “Bookrunner” or
“Administrative Agent” of any kind shall have no right or duty under any Loan
Documents other than those applicable to all Lenders, and shall in no event have
any fiduciary duty to any Secured Party.

13.13. Bank Product Providers. Each Secured Bank Product Provider, by delivery
of a notice to Administrative Agent of a Bank Product, agrees to be bound by the
Loan Documents, including Sections 5.6, 15.3.3 and 13. Each Secured Bank Product
Provider shall indemnify and hold harmless Agent Indemnitees, to the extent not
reimbursed by Obligors, against all Claims that may be incurred by or asserted
against any Agent Indemnitee in connection with such provider’s Secured Bank
Product Obligations.

13.14. Co-Collateral Agents

Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, all determinations under this Agreement and the other Loan
Documents related, directly or indirectly, to the Collateral, Borrowing Base
eligibility standards or criteria, reserves or the implementation or adjustment
of reserves, collateral information rights, access rights, appraisal rights,
audit rights, cash management and cash dominion rights and control agreement
rights (including, for the avoidance of doubt, any such determinations which are
assigned to the Administrative Agent pursuant to this Agreement and other Loan
Documents) shall, be made by Co-Collateral Agents as set forth in this
Section 13.14 (hereinafter collectively referred to as a “Collateral
Matter”). If a Co-Collateral Agent makes any proposal with respect to a
Collateral Matter (including without limitation, any proposal to adjust or
revise, or interpret, any borrowing base eligibility standards or reserves), the
other Co-Collateral

 

-99-



--------------------------------------------------------------------------------

Agent shall respond to such proposal within three (3) Business Days. If the
Co-Collateral Agents cannot agree on a determination with respect to a
Collateral Matter, the determination shall be made by the individual
Co-Collateral Agent either asserting the more conservative credit judgment or
declining to permit the requested action for which consent is being sought by
any of the Borrowers or the Obligors; provided, however, that, if an issue
cannot be resolved by either the more conservative credit judgment or declining
to permit a requested action by any of the Borrowers or the Obligors (such as
the selection or replacement of an appraisal firm), then the decision of the
Administrative Agent shall be final. Administrative Agent shall implement any
decision on determination by Co-Collateral Agents as arrived at pursuant to the
terms hereof. To effectuate the intent of this Section 13.14, Administrative
Agent agrees that it shall, upon request from any Co-Collateral Agent, promptly
deliver to the requesting Co-Collateral Agent any and all copies of all
documents, notices, and other information delivered by a Borrower or a Obligor
to Administrative Agent with respect to each Collateral Matter, including
without limitation, Borrowing Base Certificates, reports related to sales,
collections, the administration of Accounts, and requests by any of the
Borrowers or Obligors for particular action on or relating to, or constituting,
a Collateral Matter and all information submitted in connection therewith.
Likewise, if Administrative Agent is entitled to request additional information
from a Borrower or Obligor with respect to a Collateral Matter, Administrative
Agent shall, if requested to do so by a Co-Collateral Agent, submit to the
Borrowers and Obligors, as applicable, any request requested by a Co-Collateral
Agent. Any of the foregoing to the contrary notwithstanding, nothing contained
in this Section 13.14 shall be deemed to expand the rights of Administrative
Agent, any Co-Collateral Agent or any Lender with respect to Borrowing Base
eligibility standards or advance rates applicable to the Borrowing Base or
reserves.

13.15. No Third Party Beneficiaries. This Section 13 is an agreement solely
among Secured Parties and Administrative Agent, and shall survive Full Payment
of the Obligations. Except as set forth in Section 13.8 with respect to the
Borrowers, this Section 13 does not confer any rights or benefits upon Borrowers
or any other Person. As between Borrowers and Administrative Agent, any action
that Administrative Agent may take under any Loan Documents or with respect to
any Obligations shall be conclusively presumed to have been authorized and
directed by Secured Parties.

SECTION 14. BENEFIT OF AGREEMENT; ASSIGNMENTS

14.1. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of Borrowers, Administrative Agent, Lenders, Secured Parties, and
their respective successors and assigns, except that (a) no Borrower shall have
the right to assign its rights or delegate its obligations under any Loan
Documents; and (b) any assignment by a Lender must be made in compliance with
Section 14.3. Administrative Agent may treat the Person which made any Loan as
the owner thereof for all purposes until such Person makes an assignment in
accordance with Section 14.3. Any authorization or consent of a Lender shall be
conclusive and binding on any subsequent transferee or assignee of such Lender.

14.2. Participations.

14.2.1. Permitted Participants; Effect. Subject to Section 14.3.3, any Lender
may sell to a financial institution (“Participant”) a participating interest in
the rights and obligations of such Lender under any Loan Documents. Despite any
sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, it shall remain
solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if it had not
sold such participating interests, and Borrowers and Administrative Agent shall
continue to deal solely and directly with such Lender in connection with the
Loan Documents. Each Lender shall be solely responsible for notifying its
Participants of any matters under the Loan Documents, and Administrative Agent
and the other Lenders shall not have any obligation or liability to any such
Participant. A Participant that would be a Foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 5.9 unless Borrowers agree
otherwise in writing.

 

-100-



--------------------------------------------------------------------------------

14.2.2. Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of a Loan Document other than that which forgives principal,
interest or fees, reduces the stated interest rate or fees payable with respect
to any Loan or Commitment in which such Participant has an interest, postpones
the Commitment Termination Date or any date fixed for any regularly scheduled
payment of principal, interest or fees on such Loan or Commitment, or releases
any Borrower, Guarantor or substantially all Collateral.

14.2.3. Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments, Loans (including principal and stated interest) and LC Obligations.
Entries in the register shall be conclusive, absent manifest error, and such
Lender shall treat each Person recorded in the register as the owner of the
participation for all purposes, notwithstanding any notice to the contrary. No
Lender shall have an obligation to disclose any information in such register
except to the extent necessary to establish that a Participant’s interest is in
registered form under the Code.

14.2.4. Benefit of Setoff. Borrowers agree that each Participant shall have a
right of set-off in respect of its participating interest to the same extent as
if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with
Section 13.5 as if such Participant were a Lender.

14.3. Assignments.

14.3.1. Permitted Assignments . A Lender may assign to an Eligible Assignee any
of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Administrative Agent in its discretion) and integral
multiples of $1,000,000 in excess of that amount; (b) except in the case of an
assignment in whole of a Lender’s rights and obligations, the aggregate amount
of the Commitments retained by the transferor Lender is at least $10,000,000
(unless otherwise agreed by Administrative Agent in its discretion); and (c) the
parties to each such assignment shall execute and deliver an Assignment to
Administrative Agent for acceptance and recording. Nothing herein shall limit
the right of a Lender to pledge or assign any rights under the Loan Documents to
secure obligations of such Lender, including a pledge or assignment to a Federal
Reserve Bank; provided, however, that no such pledge or assignment shall release
the Lender from its obligations hereunder nor substitute the pledge or assignee
for such Lender as a party hereto.

14.3.2. Effect; Effective Date. Upon delivery to Administrative Agent of a fully
executed Assignment in the form of Exhibit A and a processing fee of $3,500
(unless otherwise agreed or waived by Administrative Agent in its discretion),
the assignment shall become effective as specified in the notice, if it complies
with this Section 14.3. From such effective date, the Eligible Assignee shall
for all purposes be a Lender under the Loan Documents, and shall have all rights
and obligations of a Lender thereunder. Upon consummation of an assignment, the
transferor Lender, Administrative Agent and Borrowers shall make appropriate
arrangements for issuance of replacement and/or new notes, if applicable. The
transferee Lender shall comply with Section 5.10 and deliver, upon request, an
administrative questionnaire satisfactory to Administrative Agent.

 

-101-



--------------------------------------------------------------------------------

14.3.3. Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person.
Administrative Agent shall have no obligation to determine whether any assignee
is permitted under the Loan Documents. Assignment by a Defaulting Lender shall
be effective only if there is concurrent satisfaction of all outstanding
obligations of the Defaulting Lender under the Loan Documents in a manner
satisfactory to Administrative Agent, including payment by the Eligible Assignee
or Defaulting Lender to Administrative Agent of an aggregate amount sufficient
upon distribution (through direct payment, purchases of participations or other
methods acceptable to Administrative Agent) to satisfy all funding and payment
liabilities of the Defaulting Lender. If assignment by a Defaulting Lender
occurs (by operation of law or otherwise) without compliance with the foregoing
sentence, the assignee shall be deemed a Defaulting Lender for all purposes
until compliance occurs.

14.3.4. Register. Administrative Agent, acting as a non-fiduciary agent of
Borrowers (solely for tax purposes), shall maintain (a) a copy (or electronic
equivalent) of each Assignment delivered to it, and (b) a register for
recordation of the names, addresses and Commitments of, and the Loans, principal
interest and LC Obligations owing to, each Lender. Entries in the register shall
be conclusive, absent manifest error, and Borrowers, Administrative Agent and
Lenders shall treat each Person recorded in such register as a Lender for all
purposes under the Loan Documents, notwithstanding any notice to the contrary.
Administrative Agent may choose to show only one Borrower as the borrower in the
register, without any effect on the liability of any Obligor with respect to the
Obligations. The register shall be available for inspection by Borrowers or any
Lender, from time to time upon reasonable notice.

14.4. Replacement of Certain Lenders . If a Lender (a) within the last 120 days
failed to give its consent to any amendment, waiver or action for which consent
of all Lenders was required and Required Lenders consented, (b) is a Defaulting
Lender, or (c) within the last 120 days gave a notice under Section 3.5 or
requested payment or compensation under Section 3.7 or 5.9 (and has not
designated a different Lending Office pursuant to Section 3.8), then
Administrative Agent or Borrower Agent may, upon 10 days’ notice to such Lender,
require it to assign its rights and obligations under the Loan Documents to
Eligible Assignee(s), pursuant to appropriate Assignment(s), within 20 days
after such notice. Administrative Agent is irrevocably appointed as
attorney-in-fact to execute any such Assignment if the Lender fails to execute
it. Such Lender shall be entitled to receive, in cash, concurrently with such
assignment, all amounts owed to it under the Loan Documents through the date of
assignment.

SECTION 15. MISCELLANEOUS

15.1. Consents, Amendments and Waivers.

15.1.1. Amendment. No modification of any Loan Document, including any extension
or amendment of a Loan Document or any waiver of a Default or Event of Default,
shall be effective without the prior written agreement of Administrative Agent
(with the consent of Required Lenders) and each Obligor party to such Loan
Document; provided, however, that

(a) without the prior written consent of Administrative Agent, no modification
shall alter any provision in a Loan Document that relates to any rights, duties
or discretion of Administrative Agent;

(b) without the prior written consent of each applicable Issuing Bank, no
modification shall alter Section 2.3 or any other provision in a Loan Document
that relates to Letters of Credit or any rights, duties or discretion of such
Issuing Bank;

(c) without the prior written consent of each affected Lender, including a
Defaulting Lender, no modification shall (i) increase the Commitment of such
Lender; (ii) reduce the amount of, or waive or delay payment of, any principal,
interest or fees payable to such Lender (except as provided in Section 4.2);
(iii) extend the Revolver Termination Date; or (iv) amend this clause (c);

 

-102-



--------------------------------------------------------------------------------

(d) without the prior written consent of all Lenders (except any Defaulting
Lender), no modification shall (i) waive the conditions precedent contained in
Section 6.1; (ii) alter Section 5.6.2, 7.1 (except to add Collateral), 13.5 or
15.1.1; (iii) change any provision of this Section 15.1.1(d) or the definition
of “Required Lenders”, or any other provision hereof specifying the number or
percentages of Lenders required to amend, waive or otherwise modify any rights
hereunder or any other Loan Document or make any determination or grant any
consent hereunder; (iv) amend the definition of Borrowing Base (or any defined
term used in such definition) if the effect of such amendment is to increase
borrowing availability; (v) increase the advance rates in the Borrowing Base or
modify this Agreement in any way that would have the effect of increasing the
advance rates in the Borrowing Base, in each case, beyond such advance rates in
effect on the Closing Date; (vi) release all or substantially all Collateral; or
(vii) except in connection with a merger, disposition or similar transaction
expressly permitted hereby, release any Obligor from liability for any
Obligations; and

(e) without the prior written consent of a Secured Bank Product Provider, no
modification shall affect its relative payment priority under Section 5.6.2.

15.1.2. Limitations. The agreement of Borrowers shall not be required for any
modification of a Loan Document that deals solely with the rights and duties of
Lenders, Administrative Agent and/or Issuing Bank as among themselves but the
parties to such shall provide prompt written notice thereof to the Borrowers.
Only the consent of the parties to any agreement relating to fees or a Bank
Product shall be required for modification of such agreement, and no Bank
Product provider (in such capacity) shall have any right to consent to
modification of any Loan Document other than its Bank Product agreement. Any
waiver or consent granted by Administrative Agent or Lenders hereunder shall be
effective only if in writing and only for the matter specified.

15.1.3. Payment for Consents. No Borrower will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.

15.2. Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES
AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE,
INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON AND, IN ALL CASES,
WHETHER OR NOT CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE OR
SOLE NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan Document
have any obligation thereunder to indemnify or hold harmless an Indemnitee with
respect to a Claim (a) that is determined in a final, non-appealable judgment by
a court of competent jurisdiction to result directly from the bad faith, gross
negligence or willful misconduct of such Indemnitee or (b) arises out of or is
in connection with any claim, litigation, loss or proceeding not involving an
act or omission of any Borrower or any of its Affiliates and that is brought by
an Indemnitee against another Indemnitee (other than against any Agent in its
capacity as such); and Claims consisting of attorneys’ fees and expenses
incurred by the Indemnitees will be limited to the reasonable and documented
fees, disbursements and other charges of one firm of counsel to the Indemnitees
taken as a whole and one firm of local counsel to the Indemnitees taken as a
whole in each appropriate jurisdiction and, in the case of an actual or
potential conflict of interest as determined by the affected Indemnitee Party,
one additional counsel to such affected Indemnitee.

15.3. Notices and Communications.

15.3.1. Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address

 

-103-



--------------------------------------------------------------------------------

shown on the signature pages hereof (or, in the case of a Person who becomes a
Lender after the Closing Date, at the address shown on its Assignment), or at
such other address as a party may hereafter specify by notice in accordance with
this Section 15.3. Each communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Administrative Agent pursuant to Section 2.1.4, 2.3,
3.1.2 or 4.1.1 shall be effective until actually received by the individual to
whose attention at Administrative Agent such notice is required to be sent. Any
written communication that is not sent in conformity with the foregoing
provisions shall nevertheless be effective on the date actually received by the
noticed party. Any notice received by Borrower Agent shall be deemed received by
all Borrowers.

15.3.2. Communications. Electronic communications (including e-mail, messaging
and websites) may be used only in a manner acceptable to Administrative Agent
and only for routine communications, such as delivery of Borrower Materials,
administrative matters, distribution of Loan Documents and matters permitted
under Section 4.1.4. Secured Parties make no assurance as to the privacy or
security of electronic communications. E-mail and voice mail shall not be
effective notices under the Loan Documents.

15.3.3. Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Administrative Agent, including electronic delivery (if possible)
upon request by Administrative Agent to an electronic system maintained by
Administrative Agent (“Platform”). Borrowers shall notify Administrative Agent
of each posting of Borrower Materials on the Platform and the materials shall be
deemed received by Administrative Agent only upon its receipt of such notice.
Borrower Materials and other information relating to this credit facility may be
made available to Secured Parties on the Platform. The Platform is provided “as
is” and “as available.” Administrative Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. No Agent Indemnitee shall
have any liability to Borrowers, Secured Parties or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) relating to use by any Person of the Platform, including any
unintended recipient, nor for delivery of Borrower Materials and other
information via the Platform, internet, e-mail, or any other electronic platform
or messaging system.

15.3.4. Public Information. Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform. Secured Parties acknowledge that Borrower Materials may include
Obligors’ material non-public information, and should not be made available to
personnel who do not wish to receive such information or may be engaged in
investment or other market-related activities with respect to an Obligor’s
securities.

15.3.5. Non-Conforming Communications. Administrative Agent and Lenders may rely
upon any communications purportedly given by or on behalf of any Borrower even
if they were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower.

 

-104-



--------------------------------------------------------------------------------

15.4. Performance of Borrowers’ Obligations. Administrative Agent may, in its
discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or, upon notice to Borrower Agent unless an Event of Default exists, do
any act required of a Borrower under any Loan Documents or otherwise lawfully
requested by Administrative Agent to (a) enforce any Loan Documents or collect
any Obligations; (b) protect, insure, maintain or realize upon any Collateral;
or (c) defend or maintain the validity or priority of Administrative Agent’s
Liens in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien. All reasonable and documented payments, costs and expenses
(including Extraordinary Expenses) of Administrative Agent under this Section
shall be reimbursed to Administrative Agent by Borrowers, on demand, with
interest from the date incurred until paid in full, at the Default Rate
applicable to Base Rate Revolver Loans. Any payment made or action taken by
Administrative Agent under this Section shall be without prejudice to any right
to assert an Event of Default or to exercise any other rights or remedies under
the Loan Documents.

15.5. Credit Inquiries. Administrative Agent and Lenders may (but shall have no
obligation) to respond to usual and customary credit inquiries from third
parties concerning any Obligor or Subsidiary.

15.6. Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.

15.7. Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.

15.8. Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Administrative Agent has received counterparts bearing the
signatures of all parties hereto. Delivery of a signature page of any Loan
Document by telecopy or other electronic means shall be effective as delivery of
a manually executed counterpart of such agreement. Any signature, contract
formation or record-keeping through electronic means shall have the same legal
validity and enforceability as manual or paper-based methods, to the fullest
extent permitted by Applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any similar state law based on the Uniform Electronic
Transactions Act.

15.9. Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, among the parties
relating to the subject matter thereof.

15.10. Relationship with Lenders. The obligations of each Lender hereunder are
several, and no Lender shall be responsible for the obligations or Commitments
of any other Lender. Amounts payable hereunder to each Lender shall be a
separate and independent debt. It shall not be necessary for Administrative
Agent or any other Lender to be joined as an additional party in any proceeding
for such purposes. Nothing in this Agreement and no action of Administrative
Agent, Lenders or any other Secured Party pursuant to the Loan Documents or
otherwise shall be deemed to constitute Administrative Agent and any Secured
Party to be a partnership, joint venture or similar arrangement, nor to
constitute control of any Obligor.

 

-105-



--------------------------------------------------------------------------------

15.11. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (a)(i) this credit facility and any arranging or other services by
Administrative Agent, any Lender, any of their Affiliates or any arranger are
arm’s-length commercial transactions between Borrowers and their Affiliates, on
one hand, and Administrative Agent, any Lender, any of their Affiliates or any
arranger, on the other hand; (ii) Borrowers have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) Borrowers are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated by the
Loan Documents; (b) each of Administrative Agent, Lenders, their Affiliates and
any arranger is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Borrowers, their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Administrative Agent, Lenders, their Affiliates and any
arranger may be engaged in a broad range of transactions that involve interests
that differ from those of Borrowers and their Affiliates, and have no obligation
to disclose any of such interests to Borrowers or their Affiliates. To the
fullest extent permitted by Applicable Law, each Borrower hereby waives and
releases any claims that it may have against Administrative Agent, Lenders,
their Affiliates and any arranger with respect to any breach of agency or
fiduciary duty in connection with any transaction contemplated by a Loan
Document. Each Borrower hereby agrees that it will not claim that Administrative
Agent, Lenders, their Affiliates or any arranger has rendered advisory services
of any nature or owes any agency or fiduciary or similar duty to it in
connection with any transaction contemplated by a Loan Document.

15.12.Confidentiality. Each of Administrative Agent, Lenders and Issuing Banks
shall maintain the confidentiality of all Information (as defined below), except
that Information may be disclosed (a) to its Affiliates, and to its and their
partners, directors, officers, employees, agents, advisors and representatives
(provided they are informed of the confidential nature of the Information and
instructed to keep it confidential); (b) to the extent requested by any
governmental, regulatory or self-regulatory authority purporting to have
jurisdiction over it or its Affiliates; provided that unless specifically
prohibited by Applicable Law, each of Administrative Agent and each Lender shall
endeavor to notify the Borrowers (without any liability for a failure to so
notify the Borrower) of any request made to such Lender or Administrative Agent,
as applicable, by any governmental, regulatory or self-regulatory agency or
representative thereof (other than any such request in connection with an
examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such Information prior to disclosure of such
Information; (c) to the extent required by Applicable Law or by any subpoena or
other legal process; (d) to any other party hereto; (e) in connection with any
action or proceeding relating to any Loan Documents or Obligations; (f) subject
to an agreement containing provisions substantially the same as this Section, to
any Transferee or any actual or prospective party (or its advisors) to any Bank
Product or to any swap, derivative or other transaction under which payments are
to be made by reference to an Obligor or Obligor’s obligations; (g) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) is available to Administrative Agent, any
Lender, any Issuing Bank or any of their Affiliates on a nonconfidential basis
from a source other than Borrowers; (h) on a confidential basis to a provider of
a Platform; or (i) with the consent of Borrower Agent. Notwithstanding the
foregoing, Administrative Agent and Lenders may publish or disseminate general
information concerning this credit facility for league table, tombstone and
advertising purposes, and may use Borrowers’ logos, trademarks or product
photographs approved by Borrower Agent in advertising materials; provided,
however that such general information does not include any Information required
to be kept confidential pursuant to this Section 15.12. As used herein,
“Information” means information received from an Obligor or Subsidiary relating
to it or its business that is identified as confidential when delivered. A
Person required to maintain the confidentiality of Information pursuant to this
Section shall be deemed to have complied if it exercises a degree of care
similar to that accorded its own confidential information. Each of
Administrative Agent, Lenders and Issuing Bank acknowledges that (i) Information
may include material non-public information; (ii) it has developed compliance
procedures regarding the use of such information; and (iii) it will handle the
material non-public information in accordance with Applicable Law.

 

-106-



--------------------------------------------------------------------------------

15.13. [Reserved.].

15.14. GOVERNING LAW. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT, THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.

15.15. Consent to Forum.

15.15.1. Forum. EACH BORROWER HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE COURT SITTING IN NEW YORK COUNTY OR THE UNITED STATES DISTRICT COURT
OF THE SOUTHERN DISTRICT OF NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR
OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY
DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN
ANY SUCH COURT. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS,
OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR
SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
15.3.1. A final judgment in any proceeding of any such court shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or any other
manner provided by Applicable Law.

15.15.2. Other Jurisdictions. Nothing herein shall limit the right of
Administrative Agent or any Lender to bring proceedings against any Obligor in
any other court, nor limit the right of any party to serve process in any other
manner permitted by Applicable Law. Nothing in this Agreement shall be deemed to
preclude enforcement by Administrative Agent of any judgment or order obtained
in any forum or jurisdiction.

15.16. Waivers by Borrowers. To the fullest extent permitted by Applicable Law,
each Borrower waives (a) the right to trial by jury (which Administrative Agent,
each Issuing Bank and each Lender hereby also waives) in any proceeding or
dispute of any kind relating in any way to any Loan Documents, Obligations or
Collateral; (b) presentment, demand, protest, notice of presentment, default,
non-payment, maturity, release, compromise, settlement, extension or renewal of
any commercial paper, accounts, documents, instruments, chattel paper and
guaranties at any time held by Administrative Agent on which a Borrower may in
any way be liable, and hereby ratifies anything Administrative Agent may do in
this regard; (c) notice prior to taking possession or control of any Collateral;
(d) any bond or security that might be required by a court prior to allowing
Administrative Agent to exercise any rights or remedies; (e) the benefit of all
valuation, appraisement and exemption laws; (f) any claim against any party
hereto on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto (which Administrative Agent, each Issuing Bank and
each Lender hereby also waives); and (g) notice of acceptance hereof. Each
Borrower acknowledges that the foregoing waivers are a material inducement to
Administrative Agent, Issuing Bank and Lenders entering into this Agreement and
that they are relying upon the foregoing in their dealings with Borrowers. Each
Borrower has reviewed the foregoing waivers with its legal counsel and has
knowingly and voluntarily waived its jury trial and other rights following
consultation with legal counsel. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

 

-107-



--------------------------------------------------------------------------------

15.17. Patriot Act Notice. Administrative Agent and Lenders hereby notify
Borrowers that pursuant to the Patriot Act, Administrative Agent and Lenders are
required to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Administrative Agent and Lenders to identify it in accordance with the
Patriot Act. Administrative Agent and Lenders will also require information
regarding each personal guarantor, if any, and may require information regarding
Borrowers’ management and owners, such as legal name, address, social security
number and date of birth. Borrowers shall, promptly upon request, provide all
documentation and other information as Administrative Agent, any Issuing Bank or
any Lender may request from time to time in order to comply with any obligations
under any “know your customer,” anti-money laundering or other requirements of
Applicable Law.

15.18. NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.
THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.

[Remainder of page intentionally left blank; signatures begin on following page]

 

-108-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 

BORROWERS: KEY ENERGY SERVICES, INC. By:  

Title:  

 

KEY ENERGY SERVICES, LLC. By:  

Title:  

Address for all Borrowers:

1301 McKinney Street, Suite 1800

Houston, TX 77010

Attn: Marshall Dodson

Telecopy: 713.651.4556

 

-109-



--------------------------------------------------------------------------------

GUARANTOR: KEY ENERGY MEXICO, LLC By:  

Title:  

Address for Guarantor:

1301 McKinney Street, Suite 1800

Houston, TX 77010

Attn: Marshall Dodson

Telecopy: 713.651.4556



--------------------------------------------------------------------------------

AGENT AND LENDERS:

BANK OF AMERICA, N.A.,

as Administrative Agent, Co-Collateral Agent

and Lender

By:    

Title:    

Address:                   Attn:       Telecopy:    

      , as a Lender    

 

By:    

Title:    

Address:                   Attn:       Telecopy:    



--------------------------------------------------------------------------------

 

      , as a Lender    

 

By:    

Title:    

Address:                   Attn:       Telecopy:    



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT

This Assignment (the “Assignment”) is dated as of the Effective Date set forth
below and is entered into by and between [the][each]1 Assignor identified in
item 1 below ([the][each, an] “Assignor”) and [the][each]2 Assignee identified
in item 2 below ([the][each, an] “Assignee”). [It is understood and agreed that
the rights and obligations of [the Assignors][the Assignees]3 hereunder are
several and not joint.]4 Capitalized terms used but not defined herein shall
have the meanings given to them in the Credit Agreement identified below (as
amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the][each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the facility described therein, and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of [the Assignor (in its capacity as a Lender)][the respective Assignors
(in their respective capacities as Lenders)] against any Person, whether known
or unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment, without representation or warranty by [the][any] Assignor.

 

1.

Assignor[s]:

__________________________________ __________________________________ 2.

Assignee[s]:

__________________________________ __________________________________

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.



--------------------------------------------------------------------------------

3  Select as appropriate.

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

[Assignee is [a Lender][an Affiliate of [identify Lender]][an Approved Fund].]

 

3.    Borrowers:    Key Energy Services, Inc., Key Energy Services, LLC 4.   
Agent:    Bank of America, N.A., as the administrative agent under the Credit
Agreement 5.   

Credit Agreement:

   Loan and Security Agreement, dated as of June, 1, 2015 among Key Energy
Services, Inc. and Key Energy Services, LLC as Borrowers, certain subsidiaries
of the Borrowers named as guarantors therein, the Lenders party thereto and Bank
of America, N.A. as Administrative Agent 6.    Assigned Interest[s]:   

 

Assignor[s]5

   Assignee[s]6    Aggregate Amount of
Commitment/ Loans
for all Lenders7      Amount of
Commitment/
Loans Assigned      Percentage
Assigned of
Commitment/
Loans8      CUSIP
Number       $         $           %             $         $           %      
      $         $           %      

 

[7.    

   Trade Date:    __________________]9

 

5  List each Assignor, as appropriate.

6 List each Assignee, as appropriate.

7 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date: __________ __, 20__ [TO BE INSERTED BY AGENT AND WHICH SHALL BE
THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR[S] [NAME OF ASSIGNOR] By:   Name: Title:

 

[NAME OF ASSIGNOR] By:   Name: Title:

 

ASSIGNEE[S] [NAME OF ASSIGNEE] By:   Name: Title:

 

[NAME OF ASSIGNEE] By:   Name: Title:



--------------------------------------------------------------------------------

[Consented to and]10 Accepted:

 

BANK OF AMERICA, N.A., as
Administrative Agent By:   Name: Title:

 

[Consented to and:

KEY ENERGY SERVICES, INC.,

as Borrower Agent

By:   Name: Title:

 

 

10 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

11 To be added only if the consent of the Borrower Agent is required by the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND

CONDITIONS FOR ASSIGNMENT

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby and (iv) it is not a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrowers, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrowers, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 14.3 of the Credit Agreement
(subject to such consents, if any, as may be required thereunder), (iii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1(n) or 10.1.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and to purchase [the][such] Assigned Interest, and (vii) if it is a
Foreign Lender attached to the Assignment is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.



--------------------------------------------------------------------------------

benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. This Assignment shall be governed by,
and construed in accordance with, the law of the State of New York, without
giving effect to any conflict of law principles except federal law relating to
national banks.



--------------------------------------------------------------------------------

SCHEDULE 1.1

to

Loan and Security Agreement

COMMITMENTS OF LENDERS

 

Lender

   Revolver Commitment      Total Commitments  

Bank of America, N.A.

   $ 40,000,000.00       $ 40,000,000.00   

Wells Fargo Bank, National Association

   $ 32,700,000.00       $ 32,700,000.00   

JPMorgan Chase Bank, N.A.

   $ 7,150,000.00       $ 7,150,000.00   

Comerica Bank

   $ 7,150,000.00       $ 7,150,000.00   

Capital One, National Association

   $ 5,000,000.00       $ 5,000,000.00   

Compass Bank

   $ 4,000,000.00       $ 4,000,000.00   

Amegy Bank National Association

   $ 4,000,000.00       $ 4,000,000.00          $ 100,000,000.00   



--------------------------------------------------------------------------------

SCHEDULE 1.1(B)

to

Loan and Security Agreement

CLOSING DATE IMMATERIAL DOMESTIC SUBSIDIARIES

Key International, LLC

Misr Key Energy Investments, LLC

Misr Key Energy Services, LLC



--------------------------------------------------------------------------------

SCHEDULE 1.1(C)

to

Loan and Security Agreement

CLOSING DATE EXCLUDED PROPERTY

On file with Administrative Agent.



--------------------------------------------------------------------------------

SCHEDULE 1.1(D)

to

Loan and Security Agreement

SPECIFIED ACCOUNT DEBTORS

Occidental Oil and Gas Corporation

Chevron U.S.A. Inc.



--------------------------------------------------------------------------------

SCHEDULE 2.3

to

Loan and Security Agreement

EXISTING LETTERS OF CREDIT

 

Applicant

  

Beneficiary

  

Issuer

   LC#    Expiry    Amount  

Key Energy Services, Inc.

   Highlands Insurance    Wells Fargo Bank,
National Association    NTS610035    1 yr
evergreen    $ 150,000   

Key Energy Services, Inc.

   Liberty Mutual Insurance    Wells Fargo Bank,
National Association    NTS610034    1 yr
evergreen    $ 12,007,841   

Key Energy Services, Inc.

   New Mexico Self Insurer’s Fund    Wells Fargo Bank,
National Association    NTS625962    1 yr
evergreen    $ 250,000   

Key Energy Services, Inc.

   Snider Construction & Develop    Wells Fargo Bank,
National Association    NTS629719    1 yr
evergreen    $ 271,200   

Key Energy Services, Inc.

   ACE Insurance    Wells Fargo Bank,
National Association    NTS651695    1 yr
evergreen    $ 35,488,900   



--------------------------------------------------------------------------------

SCHEDULE 7.4.1

to

Loan and Security Agreement

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

SCHEDULE 8.5

to

Loan and Security Agreement

DEPOSIT ACCOUNTS

 

Account Holder

  

Account Bank

  

Type of Account

   Account
Number Key Energy Services, LLC    Amegy Bank of Texas    Deposit   
0053 4850 05 Key Energy Services, LLC    JP Morgan Chase Bank    Deposit    9459
5938 5 Key Energy Services, LLC    JP Morgan Chase Bank    Disbursement
(Vendors)    9459 6045 8 Key Energy Services, LLC    JP Morgan Chase Bank   
Disbursement (Payroll)    9459 6046 6 Key Energy Services, Inc.    Wells Fargo
Bank    Deposit    4945 0525 38 Key Energy Mexico, LLC    Wells Fargo Bank   
Deposit    4121 7439 67 Key Energy Services, Inc.    Wells Fargo Bank   
Disbursement (Prepaid Cards)    4121 3519 28

SECURITIES ACCOUNTS

 

Account Holder

  

Name of

Financial Institution

  

Type of Account

   Account
Number Key Energy Services, Inc.    Wells Fargo Securities, LLC    Investment   
1AB2 6101 Key Energy Services, LLC   

Merrill Lynch, Pierce,

Fenner & Smith Inc.

   Investment (TL Proceeds and Priority Collateral Account)    5S501A74
Key Energy Services, LLC    Bank of America, N.A.    Investment (TL Proceeds and
Priority Collateral Account)    426807



--------------------------------------------------------------------------------

SCHEDULE 9.1.16

to

Loan and Security Agreement

RESTRICTIVE AGREEMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 9.1.18

to

Loan and Security Agreement

NAMES AND CAPITAL STRUCTURE

 

1. The corporate names, jurisdictions of incorporation, and authorized and
issued Equity Interests of each Borrower and Subsidiary are as follows:

 

Name

   Jurisdiction   

Number and Class

of Authorized Equity

Interests

   Number and Class
of Issued Equity Interests Key Energy Services, Inc.    Maryland    200,000,000
shares of Common Stock, par value $.10 per share    155,964,298 as of April 27,
2015 Key Energy Services, LLC    Texas    Membership Interests    100% Key
Energy Mexico, LLC    Delaware    Membership Interests    100% Misr Key Energy
Investments, LLC    Delaware    Membership Interests    100% Misr Key Energy
Services, LLC    Delaware    Membership Interests    100% Key International, LLC
   Maryland    Membership Interests    100% Key Energy Services (Mexico), LLC   
Delaware    Membership Interests    100% KES Global Holdings, LLC    Delaware   
Membership Interests    100% KES Mexico Holding Company, LLC    Delaware   
Membership Interests    100% Key Energy Services Luxembourg I S.a r.l.   
Luxembourg    120,953 shares of Ordinary Stock, par value €1.00 per share   
100% Key Energy Services Luxembourg II S.a r.l.    Luxembourg    13,129 shares
of Ordinary Stock, par value €1.00 per share    100% Key Energy Services Bahrain
W.L.L.    Kingdom of
Bahrain    400 shares of Common Stock, par value BHD 50    400 Common Shares Key
Energy Services do Brasil – Servicos Petroliferos Ltda.    Brazil    100 shares
of Membership Quotas (Units), par value BRL $1.00    100 Membership Quotas
(Units) Key Cayman Ltd. 1    Cayman
Islands    1,000 shares of Ordinary Stock, par value US$0.01    1,000 Ordinary
Shares



--------------------------------------------------------------------------------

Name

   Jurisdiction   

Number and Class

of Authorized Equity

Interests

   Number and Class
of Issued Equity Interests Key Cayman Ltd. 2    Cayman
Islands    1,000 shares of Ordinary Stock, par value US$0.01   
1,000 Ordinary Shares Wilayat Key Energy L.L.C.    Sultanate of
Oman    260,000 Ordinary Shares, par value RO 1.00    260,000 Ordinary
Shares issued
(130,000/130,000) Canadian Key Energy Services, ULC    Canada    2,204,100
shares of Common Stock, par value CAD$1.00    100 Common Shares Advanced
Measurements Inc.    Canada    2,204,100 shares of Class A Stock, par value
CAD$1.00    2,204,100 Class A
Shares Key Energy Services de Mexico, S. de R.L. de C.V.    Mexico    2
Membership Units of Serie “A”, par value MXN$1.00    2 Membership Units Recursos
Omega, S. de R.L. de C.V.    Mexico    2 Membership Units of Serie “A”, par
value MXN$1.00    2 Membership Units Key Energy Services Cyprus Ltd.    Republic
of
Cyrpus    10,000 shares of Ordinary Stock, par value €1.00    6,210 shares
Geostream Services Group LLC    Russian
Federation    Membership Interests; no interests authorized or issued    100%
Geostream Drilling LLC    Russian
Federation    1 Membership Unit, par value RUB 10,000    100% Leader LLC   
Russian
Federation    1 Membership Unit, par value RUB 10,000    100% GK Drilling Tools
Leasing Company Ltd.    Republic of
Cyprus    40,004 shares of Ordinary Stock, par value of €1.00    40,004 Ordinary
Shares issued to
Geostream Services
Group LLC Enconco CJSC    Russian
Fedration    1,000 shares of Ordinary Stock, par value RUB 8.40    100%
Geostream Vostok LLC    Russian
Federation    100% Membership Interest    100%

 

2. The record holders of Equity Interests of each Borrower and Subsidiary are as
follows:

 

Name

   Class of Stock    Number of
Shares   

Record Owner

Key Energy Services, Inc.    Common Stock    200,000,000    N/A Key Energy
Services, LLC    Membership
Interests    100%    Key Energy Services, Inc. Key Energy Mexico, LLC   
Membership
Interests    100%    Key Energy Services, Inc. Misr Key Energy Investments, LLC
   Membership
Interests    100%    Key Energy Services, Inc. Misr Key Energy Services, LLC   
Membership
Interests    100%    Key Energy Services, Inc. Key International, LLC   
Membership
Interests    100%    Key Energy Services, Inc.



--------------------------------------------------------------------------------

Name

   Class of Stock    Number of
Shares   

Record Owner

Key Energy Services (Mexico), LLC    Membership
Interests    100%    Key Energy Services Luxembourg II S. à r.l. KES Global
Holdings, LLC    Membership
Interests    100%    Key Energy Services Luxembourg II S. à r.l. KES Mexico
Holding Company, LLC    Membership
Interests    100%    Key Energy Services Luxembourg II S. à r.l. Key Energy
Services Luxembourg I S.a r.l.    Ordinary    100%    Key Energy Services, Inc.
Key Energy Services Luxembourg II S.a r.l.    Ordinary    100%    Key Energy
Services Luxembourg I S.a r.l. Key Energy Services Bahrain W.L.L.    Common
Stock    50%    Key Energy Services Luxembourg I S.a r.l. Key Energy Services
Bahrain W.L.L.    Common Stock    50%    Key Energy Services Luxembourg II S.a
r.l. Key Energy Services do Brasil – Servicos Petroliferos Ltda.    Membership
Quotas    99    Key Energy Services Luxembourg II S.a r.l. Key Energy Services
do Brasil – Servicos Petroliferos Ltda.    Membership
Quotas    1    Key Energy Services, LLC Key Cayman Ltd. 1    Ordinary Stock   
1000    Misr Key Energy Services, LLC Key Cayman Ltd. 2    Ordinary Stock   
1000    Misr Key Energy Investments, LLC Wilayat Key Energy L.L.C.    Wilayat
Shares    50%    Wilayat Holding Company Limited L.L.C. Wilayat Key Energy
L.L.C.    Key Shares    50%    Key Cayman Ltd. 1 Canadian Key Energy Services,
ULC    Common Stock    2,204,200    Key Energy Services Luxembourg II S.a r.l.
Advanced Measurements Inc.    Series A Stock    2,204,100    Canadian Key Energy
Services ULC Key Energy Services de Mexico, S. de R.L. de C.V.    Series “A”
stock    99.99%    KES Mexico Holding Company, LLC Key Energy Services de
Mexico, S. de R.L. de C.V.    Series “A”
stock    .01%    Key Energy Services (Mexico), LLC Recursos Omega, S. de R.L. de
C.V.    Series “A”
stock    99.97%    KES Mexico Holding Company, LLC Recursos Omega, S. de R.L. de
C.V.    Series “A”
stock    .03%    Key Energy Services (Mexico), LLC Key Energy Services Cyprus
Ltd.    Ordinary Stock    6,210    Key Energy Services Luxembourg II S.a r.l.
Geostream Services Group LLC    Membership
Interests    50%    Key Energy Services Luxembourg II S.a r.l. Geostream
Services Group LLC    Membership
Interests    50%    Key Energy Services Cyprus Ltd.



--------------------------------------------------------------------------------

Name

   Class of Stock    Number of
Shares   

Record Owner

Geostream Drilling LLC    Membership
Interests    1    Geostream Services Group LLC Leader LLC    Membership
Interests    100%    Geostream Services Group LLC GK Drilling Tools Leasing
Company Ltd.    Ordinary Stock    40,004    Geostream Services Group LLC Enconco
CJSC    Uncertificated    100%    Geostream Services Group LLC Geostream Vostok
LLC    Membership
Interests    100%    Geostream Services Group LLC

 

3. All agreements binding on holders of Equity Interests of Borrowers and
Subsidiaries with respect to such interests are as follows:

First Amended and Restated Shareholders Agreement dated as of February 22, 2012
between Wilayat Holding Company Limited L.L.C. and Key Cayment Ltd. 1 in
relation to Wilayat Key Energy L.L.C.

 

4. In the five years preceding the Closing Date, no Borrower or Restricted
Subsidiary has acquired any substantial assets from any other Person nor been
the surviving entity in a merger or combination, except:

(a) Mergers.

 

Name

  

Date of Change

  

Description of Change

Key Energy Services, LLC    December 21, 2010    Surviving entity in merger with
Davis Energy Services, LLC Key Energy Services, LLC    December 21, 2010   
Surviving entity in merger with QCP Energy Services, LLC Key Energy Services,
LLC    December 21, 2010    Surviving entity in merger with Swan Energy
Services, LLC Key Energy Services, LLC    December 21, 2010    Surviving entity
in merger with Davis Coiled Tubing Services, LLC Key Energy Services, LLC   
December 21, 2010    Surviving entity in merger with Shelby Saltwater Systems
LLC Key Energy Services, LLC    December 21, 2010    Surviving entity in merger
with DOS GP, LLC Key Energy Services, LLC    December 21, 2010    Surviving
entity in merger with Davis Oilfield Services, LP Key Energy Services, LLC   
December 21, 2010    Surviving entity in merger with Davis Vacuum Services, L.P.
Key Energy Services, LLC    December 21, 2010    Surviving entity in merger with
Four Star Disposal LP Key Energy Services, LLC    December 21, 2010    Surviving
entity in merger with QCP Construction, LLC Key Energy Services, LLC    December
21, 2010    Surviving entity in merger with QCP Precision, LLC



--------------------------------------------------------------------------------

Name

  

Date of Change

  

Description of Change

Key Energy Services, LLC    December 21, 2010    Surviving entity in merger with
SOS GP, LLC Key Energy Services, LLC    December 21, 2010    Surviving entity in
merger with Swan Drilling, LP Key Energy Services, LLC    December 21, 2010   
Surviving entity in merger with Swan Oilfield Services, LP Key Energy Services,
LLC    December 28, 2010    Surviving entity in merger with Key Energy Pressure
Pumping Services, LLC Key Energy Services, LLC    December 28, 2010    Surviving
entity in merger with Key Energy Fishing & Rental Services, LLC Key Energy
Services, LLC    December 28, 2010    Surviving entity in merger with Key Energy
Shared Services, LLC Key Energy Services, LLC    December 28, 2010    Surviving
entity in merger with Key Electric Wireline Services, LLC Key Energy Services,
LLC    December 28, 2010    Surviving entity in merger with Key Energy Services
Russia, LLC Key Energy Services, LLC    December 28, 2010    Surviving entity in
merger with Odessa Exploration Incorporated Key Energy Services, LLC    December
28, 2010    Surviving entity in merger with Unitrack Services Holding, Inc. Key
Energy Services, LLC    December 28, 2010    Surviving entity in merger with
Enhanced Oilfield Technologies, LLC Key Energy Services, LLC   
September 29, 2011    Surviving entity in merger with Edge Oilfield Services,
L.L.C. Key Energy Services, LLC    December 20, 2011    Surviving entity in
merger with Summit Oilfield Services, L.L.C. Key Energy Services, LLC   
December 27, 2012    Surviving entity in merger with Key Marine Services, LLC
Key Energy Services, LLC    December 27, 2012    Surviving entity in merger with
Key Energy Services California, Inc. Key Energy Services, LLC    December 27,
2012    Surviving entity in merger with Key Energy Drilling, Inc.

(b) Acquisitions.

 

Name

  

Date of Change

  

Description

Key Energy Pressure Pumping Services, LLC (merged into Key Energy Services, LLC)
   June 1, 2010    Asset Purchase of Express Energy Services CT, L.P., Express
Energy Services Operating, L.P. Key Energy Services, LLC    June 1, 2010   
Asset Purchase of Granbury Thompson Group, LLC Key Energy Services, Inc. and Key
Energy Services, LLC    September 30, 2010    Stock Purchase of OFS Holdings,
LLC and OFS Energy Services, LLC Key Energy Services, LLC    November 15, 2010
   Asset Purchase of Five J.A.B. Rig Services, LLC, Five J.A.B. Oilfield
Construction Services, LLC, Five J.A.B. Hauling Services, LLC and Five J.A.B.
Vacuum Services, LLC Key Energy Services, LLC    December 15, 2010    Stock
Purchase of Enhanced Oilfield Technologies, LLC



--------------------------------------------------------------------------------

Key Energy Services, LLC January 11, 2011 Asset Purchase of Equity Energy
Company Key Energy Services, LLC February 24, 2011 Asset Purchase of Bandera
SWD, Ltd. and Bandera Exploration Company, Inc. Key Energy Services, Inc. August
5, 2011 Merger Acquisition and Edge Oilfield Services, L.L.C. and Summit
Oilfield Services, L.L.C. Key Energy Services, LLC March 30, 2012 Asset Purchase
of Trilogy Operating, Inc.



--------------------------------------------------------------------------------

SCHEDULE 9.1.19

to

Loan and Security Agreement

LOCATIONS OF OFFICES

 

Entity

  

Organizational
Identification Number

  

Principal Place of Business

  

Chief Executive Office

Address

Key Energy Services, Inc.    D00752055    1301 McKinney Street, Suite 1800,
Houston, TX 77010    1301 McKinney Street, Suite 1800, Houston, TX 77010 Key
Energy Services, LLC    800750440    1301 McKinney Street, Suite 1800, Houston,
TX 77010    1301 McKinney Street, Suite 1800, Houston, TX 77010 Key Energy
Mexico, LLC    4572298    1301 McKinney Street, Suite 1800, Houston, TX 77010   
1301 McKinney Street, Suite 1800, Houston, TX 77010



--------------------------------------------------------------------------------

SCHEDULE 9.1.21

to

Loan and Security Agreement

PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

1. Borrowers’ and Restricted Subsidiaries’ patents:

 

Country

  

Patent

   Owner    Status in
Patent
Office    Registration
No.    Registration
Date United States    Automated Oil Rig Servicing System    Key Energy
Services, LLC    Granted    5,988,299    23-Nov-1999 United States    Automated
Oil Rig Servicing System    Key Energy
Services, LLC    Granted    5,711,382    27-Jan-1998 United States    Remotely
Accessible Mobile Repair Unit For Wells    Key Energy
Services, LLC    Granted    6,079,490    27-Jun-2000 United States    Oil
recovery method    Key Energy
Services, LLC    Granted    6,164,493    26-Dec-2000 United States    Oil
Recovery System And Apparatus    Key Energy
Services, LLC    Granted    6,168,054    02-Jan-2001 United States    Method Of
Ensuring That Well Tubing Was Properly Stretched    Key Energy
Services, LLC    Granted    6,209,639    03-Apr-2001 United States    Method of
distinguishing between installing different sucker rods    Key Energy
Services, LLC    Granted    6,213,207    10-Apr-2001 United States   
Torque-Turn System For A Three-Element Sucker Rod Joint    Key Energy
Services, LLC    Granted    6,212,763    11-Jan-2005 United States    Method Of
Recording A Cross-Load On A Mobile Repair Unit For A Well    Key Energy
Services, LLC    Granted    6,241,020    05-Jun-2001 United States    Method of
distinguishing the raising and lowering of tubing and sucker rods    Key Energy
Services, LLC    Granted    6,253,849    03-Jul-2001 United States    Engine
speed control for hoist and tongs    Key Energy
Services, LLC    Granted    6,276,449    21-Aug-2001 United States    Oil Well
Servicing System    Key Energy
Services, LLC    Granted    6,377,189    23-Apr-2002 United States    Sucker Rod
Tool    Key Energy
Services, LLC    Granted    6,374,706    23-Apr-2002 United States    Method Of
Monitoring Pumping Operations Of A Service Vehicle At A Well Site    Key Energy
Services, LLC    Granted    6,578,634    17-Jun-2003 United States    Method Of
Monitoring Operations Of Multiple Service Vehicles At A Well Site    Key Energy
Services, LLC    Granted    6,728,638    27-Apr-2004 United States    Tongs
Monitor With Learning Mode    Key Energy
Services, LLC    Granted    6,758,095    06-Jul-2004 United States    Method Of
Managing A Well File Record At A Well Site    Key Energy
Services, LLC    Granted    6,826,492    30-Nov-2004



--------------------------------------------------------------------------------

Country

  

Patent

   Owner    Status in
Patent
Office    Registration
No.    Registration
Date United States    Mechanical Multiplier For A Strain Gage On A Derrick   
Key Energy
Services, LLC    Granted    6,898,983    31-May-2005 United States    Engine
Speed Limiter For A Hoist    Key Energy
Services, LLC    Granted    7,004,456    28-Feb-2006 United States    Servicing
System For Wells    Key Energy
Services, LLC    Granted    7,006,009    28-Feb-2006 United States    Activity
Data Capture System For A Well Service Vehicle    Key Energy
Services, LLC    Granted    7,006,920    28-Feb-2006 United States    Ergonomics
Safety Warning Device And Method To Prevent Clutch Burning    Key Energy
Services, LLC    Granted    7,029,422    18-Apr-2006 United States    Method Of
Monitoring Service Operations Of A Service Vehicle At A Well Site    Key Energy
Services, LLC    Granted    7,064,677    20-Jun-2006 United States    Safemode
Operating System For A Drilling Or Service Rig    Key Energy
Services, LLC    Granted    7,114,577    03-Oct-2006 United States    Inventory
Counter For Oil And Gas Wells    Key Energy
Services, LLC    Granted    7,221,155    22-May-2007 United States    System For
Assuring Engagement Of A Hydromatic Brake On A Drilling Or Well Service Rig   
Key Energy
Services, LLC    Granted    7,226,037    05-Jun-2007 United States    Warning
Device And Method To Prevent Clutch Burning    Key Energy
Services, LLC    Granted    7,228,899    12-Jun-2007 United States    Method And
System For Evaluating Weight Data From A Service Rig    Key Energy
Services, LLC    Granted    7,359,801    15-Apr-2008 United States    Pipe
Handling Apparatus    Key Energy
Services, LLC    Granted    6,533,519    18-Mar-2003 United States    Pipe
Handling Apparatus    Key Energy
Services, LLC    Granted    6,719,515    13-Apr-2004 United States    Pipe
Handling Apparatus    Key Energy
Services, LLC    Granted    6,969,223    29-Nov-2005 United States    Multiple
Sensor For Preventing A Crown-Block Incursion On An Oil Well Rig    Key Energy
Services, LLC    Granted    7,461,830    09-Dec-2008 United States    Brake
System For A Well Service Or Drilling Hoist    Key Energy
Services, LLC    Granted    7,513,338    07-Apr-2009 United States    Method And
System For Displaying Scanning Data For Oil Well Tubing Based On Scanning Speed
   Key Energy
Services, LLC    Granted    7,518,526    14-Apr-2009 United States    Method For
Determining Block Properties Of A Service Rig By Evaluating Rig Data    Key
Energy
Services, LLC    Granted    7,519,475    14-Apr-2009 United States    Method And
System For Setting And Analyzing Tubing Target Pressures For Tongs    Key Energy
Services, LLC    Granted    7,519,508    14-Apr-2009 United States    Method And
System For Interpreting Tubing Data    Key Energy
Services, LLC    Granted    7,571,054    04-Aug-2009



--------------------------------------------------------------------------------

Country

  

Patent

   Owner    Status in
Patent
Office    Registration
No.    Registration
Date United States    Method And System For Scanning Tubing    Key Energy
Services, LLC    Granted    7,588,083    15-Sep-2009 United States    Method And
System For Evaluating Rod Breakout Based On Tong Pressure Data    Key Energy
Services, LLC    Granted    7,631,563    15-Dec-2009 United States    Method And
System For Evaluating And Displaying Depth Data    Key Energy
Services, LLC    Granted    7,672,785    02-Mar-2010 United States    Method And
System For Evaluating Weight Data From A Service Rig    Key Energy
Services, LLC    Granted    7,657,376    02-Feb-2010 United States    Method Of
Treating Oil And Gas Wells    Key Energy
Services, LLC    Granted    7,066,266    27-Jun-2006 United States    Method Of
Pumping An “In-The-Formation” Diverting Agent In A Lateral Section Of An Oil And
Gas Well    Key Energy
Services, LLC    Granted    7,273,104    25-Sep-2007 United States    Method And
System For Calibrating A Tube Scanner    Key Energy
Services, LLC    Granted    7,788,054    31-Aug-2010 United States    Method and
System for Governing Block Speed    Key Energy
Services, LLC    Granted    7,793,918    14-Sep-2010 United States    Method and
System for Controlling a Well Service Rig Based on Load Data    Key Energy
Services, LLC    Granted    7,917,293    29-Mar-2011 United States    Method And
System For Automatically Setting, Adjusting, And Monitoring Load-Based Limits On
A Well Service Rig    Key Energy
Services, LLC    Granted    8,589,036    19-Nov-2013 United States    Method and
System for Controlling Tongs Make-Up Speed and Evaluating and Controlling Torque
at the Tongs    Key Energy
Services, LLC    Granted    8,590,401    26-Nov-2013 United States    Method and
System for Monitoring the Efficiency and Health of a Hydraulically Driven System
   Key Energy
Services, LLC    Granted    8,280,639    02-Oct-2012 United States    Method And
System For Controlling A Well Service Rig Based On Load Data    Key Energy
Services, LLC    Granted    8,280,636    02-Oct-2012 United States    Anchor
Assembly And Method Of Installing Anchors    Key Energy
Services, LLC    Granted    8,684,096    01-Apr-2014 United States    Hydraulic
Setting Assembly    Key Energy
Services, LLC    Granted    8,453,729    04-Jun-2013 United States    Method And
System For Evaluating Sensor Data From A Well Service Rig    Key Energy
Services, LLC    Pending    13/283,473    Filed
27-Oct-2011 United States    Methods Of Mechanized And Automated Tripping Of
Rods And Tubulars    Key Energy
Services, LLC    Pending    14/084,089    Filed
19-Nov-2013



--------------------------------------------------------------------------------

Country

  

Patent

   Owner    Status in
Patent
Office    Registration
No.    Registration
Date United States    Mechanized And Automated Well Service Rig System    Key
Energy
Services, LLC    Pending    14/083,978    Filed
19-Nov-2013 United States    Mechanized And Automated Catwalk System    Key
Energy
Services, LLC    Pending    14/084,017    Filed
19-Nov-2013 United States    Mechanized And Automated Well Service Rig    Key
Energy
Services, LLC    Pending    14/083,996    Filed
19-Nov-2013 United States    Tong System For Tripping Rods And Tubulars    Key
Energy
Services, LLC    Pending    14/084,040    Filed
19-Nov-2013 United States    Rod And Tubular Racking System    Key Energy
Services, LLC    Pending    14/084,206    Filed
19-Nov-2013 United States    Method And System For Controlling Tongs Make-Up
Speed And Evaluating And Controlling Torque At The Tongs    Key Energy
Services, LLC    Granted    9,027,416    12-May-2015 United States    Methods
and Apparatus for Cementing Wells    Key Energy
Services, LLC    Pending    13/506,277    Awaiting
Filing
Application
Publication United States    Pipe Handling Apparatus    Key Energy
Services, LLC    Pending    13/815,526    Filed
09-Mar-2013 Canada    A System For Assuring Engagement Of Hydromatic Brake On A
Drilling Or Well Service Rig    Key Energy
Services, Inc.    Issued    2578027    25-Jan-2011 Mexico    A System For
Assuring Engagement Of Hydromatic Brake On A Drilling Or Well Service Rig    Key
Energy
Services, Inc.    Issued    264391    9-Feb-2009 Russia    A System For Assuring
Engagement Of Hydromatic Brake On A Drilling Or Well Service Rig    Key Energy
Services, Inc.    Issued    2408524    10-Jan-2011 Canada    Safemode Operating
System For A Drilling Or Service Rig    Key Energy
Services, Inc.    Issued    2557259    19-Oct-2010 Mexico    Safemode Operating
System For A Drilling Or Service Rig    Key Energy
Services, Inc.    Issued    269652    1-Sep-2009 Canada    Activity Data Capture
System For A Well Service Vehicle    Key Energy
Services, Inc.    Issued    2540175    12-Apr-2011 Mexico    Activity Data
Capture System For A Well Service Vehicle    Key Energy
Services, Inc.    Issued    246446    14-Jun-2007 Russia    Activity Data
Capture System For A Well Service Vehicle    Key Energy
Services, Inc.    Issued    2389871    20-May-2010 Canada    Apparatus And
Device For Minimizing Slippage On A Drum Clutch    Key Energy
Services, Inc.    Issued    2512325    23-Mar-2010 Mexico    Apparatus And
Device For Minimizing Slippage On A Drum Clutch    Key Energy
Services, Inc.    Issued    258093    23-Jun-2008



--------------------------------------------------------------------------------

Country

  

Patent

   Owner    Status in
Patent
Office    Registration
No.    Registration
Date Canada    Warning Device To Prevent Clutch Burning On A Well Service Rig   
Key Energy
Services, Inc.    Issued    2515315    23-Mar-2010 Mexico    Warning Device To
Prevent Clutch Burning On A Well Service Rig    Key Energy
Services, Inc.    Issued    257788    10-June-2008 Canada    Torque-Turns System
For A Three-Element Sucker Rod Joint    Key Energy
Services, Inc.    Issued    2360238    11-Jan-2005 Canada    Remotely Accessible
Mobile Repair Unit For Wells    Key Energy
Services, Inc.
Unitrak
Services, L. P.    Issued    2238998    15-Jan-2008 Canada    Remotely
Accessible Mobile Repair Unit For Wells    Key Energy
Services, Inc.    Issued    2533832    20-Feb-2007 Canada    Remotely Accessible
Mobile Repair Unit For Wells    Key Energy
Services, Inc.    Issued    2533839    15-May-2007 Canada    Remotely Accessible
Mobile Repair Unit For Wells    Key Energy
Services, Inc.    Issued    2533836    29-Jan-2008 Canada    Remotely Accessible
Mobile Repair Unit For Wells    Key Energy
Services, Inc.    Issued    2533843    20-Feb-2007 Canada    Engine Speed
Control For Hoist And Tongs    Key Energy
Services, Inc.    Issued    2360235    9-Aug-2005 Canada    Oil Well Servicing
System    Key Energy
Services, Inc.    Issued    2382231    26-Jul-2005 Canada    Tongs Monitor With
Learning Mode    Key Energy
Services, Inc.
Unitrak
Services, L. P.    Issued    2397510    31-Jul-2007 Russia    Servicing System
For Wells    Key Energy
Services, Inc.    Issued    2316052    27-Jan-2008 Canada    Servicing System
For Wells    Key Energy
Services, Inc.
Unitrak
Services, L. P.    Issued    2391914    19-Sep-2006 Mexico    Servicing System
For Wells    Key Energy
Services, Inc.    Issued    255577    24-Mar-2008 Mexico    Crown Out Floor Out
System For A Well Service Rig    Key Energy
Services, Inc.    Issued    258158    24-Jun-2008 Russia    Crown Out Floor Out
System For A Well Service Rig    Key Energy
Services, Inc.    Issued    2353568    27-Apr-2009 Canada    Engine Speed
Limiter For A Hoist    Key Energy
Services, Inc.    Issued    2501255    4-Jan-2011 Mexico    Engine Speed Limiter
For A Hoist    Key Energy
Services, Inc.    Issued    255633    26-Mar-2008 Russia    Engine Speed Limiter
For A Hoist    Key Energy
Services, Inc.    Issued    2338050    10-November-2008 Canada    Sucker Rod
Tool    Key Energy
Services, Inc.    Issued    2381549    2-Jan-2007



--------------------------------------------------------------------------------

Country

  

Patent

   Owner    Status in
Patent
Office    Registration
No.    Registration
Date Canada    A Method Of Monitoring Pumping Operations Of A Service Vehicle At
A Well Site    Key Energy
Services, Inc.    Issued    2382630    14-Mar-2006 Canada    Brake System For A
Well Service Or Drilling Hoist    Key Energy
Services, Inc.    Issued    2621552    15-May-2012 Mexico    Brake System For A
Well Service Or Drilling Hoist    Key Energy
Services, Inc.    Issued    290100    12-Sep-2011 Russia    Brake System For A
Well Service Or Drilling Hoist    Key Energy
Services, Inc.    Issued    2400419    27-Sep-2010 Canada    Method And System
For Calibrating A Tube Scanner    Key Energy
Services, Inc.    Allowed    Pending    Filed
26-Mar-2007 Mexico    Method And System For Calibrating A Tube Scanner    Key
Energy
Services, Inc.    Issued    293462    9-Dec-2011 Canada    Method And System For
Evaluating And Displaying Depth Data    Key Energy
Services, Inc.    Pending    Pending    Filed
26-Mar-2007 Mexico    Method And System For Evaluating And Displaying Depth Data
   Key Energy
Services, Inc.    Issued    283815    9-Feb-2011 Mexico    Method And System For
Interpreting Tubing Data    Key Energy
Services, Inc.    Issued    284942    23-Mar-2011 Mexico    Method And System
For Displaying Scanning Data For Oil Well Tubing Based On Scanning Speed    Key
Energy
Services, Inc.    Issued    270310    23-Sep-2009 Mexico    Method And System
For Scanning Tubing    Key Energy
Services, Inc.    Issued    283881    10-Feb-2011 Canada    Method For
Determining Block Properties Of A Service Rig By Evaluating Rig Data    Key
Energy
Services, Inc.    Issued    2621544    1-Oct-2013 Mexico    Method For
Determining Block Properties Of A Service Rig By Evaluating Rig Data    Key
Energy
Services, Inc.    Issued    290101    12-Sep-2011 Russia    Method For
Determining Block Properties Of A Service Rig By Evaluating Rig Data    Key
Energy
Services, Inc.    Issued    2412329    20-Feb-2011 Canada    Method And System
For Evaluating Weight Data From A Service Rig    Key Energy
Services, Inc.    Issued    2621546    27-Jan-2015 Canada    Method And System
For Evaluating Weight Data From A Service Rig    Key Energy
Services, Inc.    Pending    Pending    Filed
8-Sep-2006 Russia    Method And System For Evaluating Weight Data From A Service
Rig    Key Energy
Services, Inc.    Issued    2408784    10-Jan-2011 Mexico    Method And System
For Evaluating Weight Data From A Service Rig    Key Energy
Services, Inc.    Pending    Pending    Filed
8-Sep-2006 Canada    Method And System For Setting And Analyzing Tubing Target
Pressures For Tongs    Key Energy
Services, Inc.    Issued    2621592    10-Dec-2013



--------------------------------------------------------------------------------

Country

  

Patent

   Owner    Status in
Patent
Office    Registration
No.    Registration
Date Mexico    Method And System For Setting And Analyzing Tubing Target
Pressures For Tongs    Key Energy
Services, Inc.    Issued    284221    17-Nov-2010 Russia    Method And System
For Setting And Analyzing Tubing Target Pressures For Tongs    Key Energy
Services, Inc.    Issued    2421324    20-Jun-2011 Canada    Method And System
For Governing Block Speed    Key Energy
Services, Inc.    Issued    2639343    1-Oct-2013 Mexico    Method And System
For Governing Block Speed    Key Energy
Services, Inc.    Issued    296327    20-Feb-2012 Russia    Method And System
For Governing Block Speed    Key Energy
Services, Inc.    Issued    2467947    27-Nov-2012 Mexico    System For
Controlling A Well Service Rig Based On Load Data    Key Energy
Services, Inc.    Issued    310799    24-Jun-2013 Canada    Method And System
For Controlling A Well Service Rig Based On Load Data    Key Energy
Services, Inc.    Allowed    Pending    Filed
2-Sep-2008 Canada    Method And System For Controlling A Well Service Rig Based
On Load Data    Key Energy
Services, Inc.    Allowed    Pending    Filed
2-Sep-2008 Mexico    Method And System For Controlling A Well Service Rig Based
On Load Data    Key Energy
Services, Inc.    Issued    290099    12-Sep-2011 Russia    Method And System
For Controlling A Well Service Rig Based On Load Data    Key Energy
Services, Inc.    Issued    2445440    20-Mar-2012 Canada    Method And System
For Evaluating Rod Breakout Based On Tong Pressure Data    Key Energy
Services, Inc.    Pending    Pending    Filed
2-Sep-2008 Mexico    Method And System For Evaluating Rod Breakout Based On Tong
Pressure Data    Key Energy
Services, Inc.    Issued    296326    20-Feb-2012 Russia    Method And System
For Evaluating Rod Breakout Based On Tong Pressure Data    Key Energy
Services, Inc.    Issued    2447255    10-Apr-2012 Canada    Method And System
For Controlling Tongs Make-Up Speed And Evaluating And Controlling Torque At The
Tongs    Key Energy
Services, Inc.    Pending    Pending    Filed
27-Nov-2009 Canada    Method And System For Monitoring The Efficiency And Health
Of A Hydraulically Driven System    Key Energy
Services, Inc.    Pending    Pending    Filed
27-Nov-2009 Canada    Method And System For Automatically Setting, Adjusting,
And Monitoring Load-Based Limits On A Well Service Rig    Key Energy
Services, LLC    Pending    Pending    Filed
16-Jun-2011



--------------------------------------------------------------------------------

Country

  

Patent

   Owner    Status in
Patent
Office    Registration
No.    Registration
Date Mexico    Method And System For Automatically Setting, Adjusting, And
Monitoring Load-Based Limits On A Well Service Rig    Key Energy
Services, LLC    Issued    317306    21-Jan-2014 Russia    Method And System For
Automatically Setting, Adjusting, And Monitoring Load-Based Limits On A Well
Service Rig    Key Energy
Services, LLC    Pending    Pending    Filed
16-Jun-2011 Canada    Method And System For Evaluating Sensor Data From A Well
Service Rig    Key Energy
Services, LLC    Pending    Pending    Filed
26-Oct-2011 Mexico    Method And System For Evaluating Sensor Data From A Well
Service Rig    Key Energy
Services, LLC    Pending    Pending    Filed
26-Oct-2011 Russia    Method And System For Evaluating Sensor Data From A Well
Service Rig    Key Energy
Services, LLC    Published    Pending    Filed
26-Oct-2011 Canada    Sandline Spooling Measurement And Control System    Key
Energy
Services, LLC    Pending    Pending    Filed
4-Feb-2014 Wipo    Sandline Spooling Measurement And Control System    Key
Energy
Services, LLC    Published    Pending    Filed
4-Feb-2014 Canada    Mechanized And Automated Well Service Rig System    Key
Energy
Services, LLC    Pending    Pending    Filed
19-Nov-2013 Canada    Mechanized And Automated Well Service Rig    Key Energy
Services, LLC    Pending    Pending    Filed
19-Nov-2013 Canada    Mechanized And Automated Catwalk System    Key Energy
Services, LLC    Pending    Pending    Filed
19-Nov-2013 Canada    Tong System For Tripping Rods And Tubulars    Key Energy
Services, LLC    Pending    Pending    Filed
19-Nov-2013 Canada    Methods Of Mechanized And Automated Tripping Of Rods And
Tubulars    Key Energy
Services, LLC    Pending    Pending    Filed
19-Nov-2013 Canada    Rod And Tubular Racking System    Key Energy
Services, LLC    Pending    Pending    Filed
19-Nov-2013

 

2. Borrowers’ and Restricted Subsidiaries’ trademarks:

 

Country

  

Trademark

  

Owner

   Status in
Trademark
Office    Registration
No.    Registration
Date United States    Key and Design    Key Energy Services, LLC    Registered
   3239879    08-May-2007 United States    Key and Design    Key Energy
Services, LLC    Registered    3239878    08-May-2007 United States    KEY
ENERGY SERVICES    Key Energy Services, LLC    Registered    2819710   
02-Mar-2004 United States    KEYVIEW    Key Energy Services, LLC    Registered
   2796275    16-Dec-2003



--------------------------------------------------------------------------------

Country

  

Trademark

  

Owner

   Status in
Trademark
Office    Registration
No.    Registration
Date United States    KEY    Key Energy Services, LLC    Registered    2789908
   02-Dec-2003 United States    KEY ENERGY    Key Energy Services, LLC   
Registered    2823181    16-Mar-2004 United States    KEY    Key Energy
Services, LLC    Registered    2823179    16-Mar-2004 United States   
HYDRA-WALK    Key Energy Services, LLC    Registered    2812695    10-Feb- 2004
United States    SMARTTONG    Key Energy Services, LLC    Registered    3833133
   10-Aug-2010 United States    ENHANCED OILFIELD TECHNOLOGIES    Key Energy
Services, LLC    Registered    4276530    15-Jan-2013 United States    ENHANCED
OILFIELD TECHNOLOGIES    Key Energy Services, LLC    Registered    4284132   
29-Jan-2013 Canada    KEYVIEW    Key Energy Services, Inc.    Registered   
689858    15-Jun-2007 Mexico    KEYVIEW    Key Energy Services, Inc.   
Registered    843063    19-Jul-2004 Oman    KEYVIEW    Key Energy Services, Inc.
   Registered    52254    10-May-2009 Russia    KEYVIEW    Key Energy Services,
Inc.    Registered    387828    26-Aug-2009 Saudi Arabia    KEYVIEW    Key
Energy Services, Inc.    Registered    142504320    13-Jul-2005 Canada    KEY
and Design    Key Energy Services, Inc.    Registered    631136    26-Jan-2005
Egypt    KEY and Design    Key Energy Services, Inc.    Pending    164628   
Filed
7-Feb-2004 Egypt    KEY and Design    Key Energy Services, Inc.    Pending   
164630    Filed
7-Feb-2004 Canada    KEY ENERGY    Key Energy Services, Inc.    Registered   
638266    25-Apr-2005 Egypt    KEY ENERGY    Key Energy Services, Inc.   
Registered    164633    13-Jun-2007 Egypt    KEY ENERGY    Key Energy Services,
Inc.    Registered    164634    26-Jun-2006 Egypt    KEY ENERGY    Key Energy
Services, Inc.    Registered    164635    4-Jun-2007 Egypt    KEY ENERGY    Key
Energy Services, Inc.    Registered    164636    22-Sep-2010 Egypt    KEY ENERGY
   Key Energy Services, Inc.    Registered    164637    19-Sep-2010 Mexico   
KEY ENERGY    Key Energy Services, Inc.    Registered    867620    22-Feb-2005
Mexico    KEY ENERGY    Key Energy Services, Inc.    Registered    878073   
26-Apr-2005



--------------------------------------------------------------------------------

Country

  

Trademark

  

Owner

   Status in
Trademark
Office    Registration
No.    Registration
Date Mexico    KEY ENERGY    Key Energy Services, Inc.    Registered    868730
   24-Feb-2005 Mexico    KEY ENERGY    Key Energy Services, Inc.    Registered
   887647    23-Jun-2005 Mexico    KEY ENERGY    Key Energy Services, Inc.   
Registered    867619    22-Feb-2005 Russia    KEY ENERGY    Key Energy Services,
Inc.    Registered    281780    3-Feb-2005 Egypt    KEY    Key Energy Services,
Inc.    Registered    164622    10-Oct-2006 Egypt    KEY    Key Energy Services,
Inc.    Pending    164623    Filed
7-Feb-2004 Egypt    KEY    Key Energy Services, Inc.    Registered    164624   
22-Sep-2010 Egypt    KEY    Key Energy Services, Inc.    Registered    164625   
19-Sep-2010 Egypt    KEY    Key Energy Services, Inc.    Pending    164626   
Filed
7-Feb-2004 Egypt    KEY    Key Energy Services, Inc.    Published    164627   
Filed
7-Feb-2004 Canada    KEY    Key Energy Services, Inc.    Registered    631449   
28-Jan-2005 Mexico    KEY    Key Energy Services, Inc.    Registered    879970
   29-Apr-2005 Mexico    KEY    Key Energy Services, Inc.    Registered   
899669    21-Sep-2005 Mexico    KEY    Key Energy Services, Inc.    Registered
   887648    28-Jun-2005 Mexico    KEY    Key Energy Services, Inc.   
Registered    863782    15-Dec-2004 Mexico    KEY    Key Energy Services, Inc.
   Registered    881314    13-May-2005 Russia    KEY    Key Energy Services,
Inc.    Registered    277471    29-Oct-2004 Mexico    NEW KEY ENERGY LOGO    Key
Energy Services, Inc.    Registered    924808    20-Mar-2006 Mexico    NEW KEY
ENERGY LOGO    Key Energy Services, Inc.    Registered    942065    30-Jun-2006
Mexico    NEW KEY ENERGY LOGO    Key Energy Services, Inc.    Registered   
918556    31-Jan-2006 Mexico    NEW KEY ENERGY LOGO    Key Energy Services, Inc.
   Registered    941288    29-Jun-2006 Mexico    NEW KEY ENERGY LOGO    Key
Energy Services, Inc.    Registered    972572    16-Feb-2007 Mexico    NEW KEY
ENERGY LOGO    Key Energy Services, Inc.    Pending    756552    Filed
15-Dec-2005 Mexico    NEW KEY ENERGY LOGO (refiled)    Key Energy Services, Inc.
   Registered    1078335    13-Jan-2009



--------------------------------------------------------------------------------

Country

  

Trademark

  

Owner

   Status in
Trademark
Office    Registration
No.    Registration
Date Canada    NEW KEY ENERGY LOGO    Key Energy Services, Inc.    Registered   
675380    20-Oct-2006 Oman    New Key Energy Logo    Key Energy Services, Inc.
   Registered    52255    16-Jan-2011 Oman    New Key Energy Logo    Key Energy
Services, Inc.    Registered    52256    10-May-2009 Oman    New Key Energy Logo
   Key Energy Services, Inc.    Registered    52257    10-May-2009 Oman    New
Key Energy Logo    Key Energy Services, Inc.    Registered    52258   
10-May-2009 Oman    New Key Energy Logo    Key Energy Services, Inc.   
Registered    52259    10-May-2009 Oman    New Key Energy Logo    Key Energy
Services, Inc.    Registered    52260    10-May-2009 Russia    New Key Energy
Logo    Key Energy Services, Inc.    Registered    382873    7-Jul-2009

 

3. Borrowers’ and Subsidiaries’ copyrights:

None.

 

4. Borrowers’ and Subsidiaries’ licenses (other than routine business licenses,
authorizing them to transact business in local jurisdictions):

None.



--------------------------------------------------------------------------------

SCHEDULE 9.1.24

to

Loan and Security Agreement

HEDGING AGREEMENTS

None.



--------------------------------------------------------------------------------

SCHEDULE 9.1.25(A)

to

Loan and Security Agreement

FILING OFFICES

 

Entity

  

Filing Office

Key Energy Services, Inc.    Maryland Department of Assessments and Taxation Key
Energy Services, LLC    Texas Secretary of State Key Energy Mexico, LLC   
Delaware Secretary of State



--------------------------------------------------------------------------------

SCHEDULE 10.1.20

to

Loan and Security Agreement

POST-CLOSING UNDERTAKINGS

Borrowers will, and will cause each other Obligor to, as expeditiously as
reasonably possible, but in no event later than the number of days after the
Closing Date applicable to each item set forth below (as any such period may be
extended by Administrative Agent in its sole discretion), provide the items or
perform the actions listed below to the extent not provided or performed on or
prior to the Closing Date (or waived by the Administrative Agent in its sole
discretion):

 

1. Within 45 days after the Closing Date, Borrowers shall cause Key Energy
Services (Mexico) LLC (a) to be merged with and into Key Energy Services LLC
with Key Energy Services LLC as the survivor or (b) to become (i) a direct
subsidiary of a Borrower or another Obligor and (ii) a Guarantor pursuant to
Section 10.1.13.

 

2. Within 90 days after the Closing Date, Borrowers shall deliver each of the
following, in each case in form and substance reasonably acceptable to the
Administrative Agent:

 

  a. Mortgages. A Mortgage encumbering each fee-owned parcel of Real Estate
owned by an Obligor not constituting Excluded Property in favor of the
Administrative Agent, for the benefit of the Secured Parties, duly executed and
acknowledged by each Obligor that is the owner of or holder of any interest in
such Real Estate, and otherwise in form for recording in the recording office of
each applicable political subdivision where each such Real Estate is situated,
together with such certificates, affidavits, questionnaires or returns as shall
be required in connection with the recording or filing thereof to create a lien
under Applicable Law, and such financing statements and any other instruments
necessary to grant a mortgage lien under the laws of any applicable
jurisdiction, all of which shall be in form and substance reasonably
satisfactory to the Administrative Agent.

 

  b. Title Insurance Policies. With respect to the Real Estate to be mortgaged
pursuant to paragraph a above, a mortgagee title policy (or binder therefor) in
form and substance reasonably acceptable to the Administrative Agent and
including such reinsurance arrangements and such endorsements as shall be
customary and reasonably acceptable to the Administrative Agent insuring the
Lien of such Mortgage as a valid second mortgage Lien on the Mortgaged Property
and fixtures described therein, subject to those exceptions to title as are
reasonably acceptable to Administrative Agent, having a value not in excess of
the fair market value of such Real Estate covering Administrative Agent’s
interest under the Mortgage, by an insurer reasonably acceptable to
Administrative Agent (the “Title Company”), which must be fully paid on such
effective date.

 

  c. Surveys. A current, as-built survey of the Real Estate to be mortgaged
pursuant to paragraph a above containing a metes-and-bounds property description
(or other description satisfactory to the Title Company) and certified by a
licensed surveyor reasonably acceptable to Administrative Agent; provided,
however, that a survey shall not be required to the extent that (x) an existing
survey together with an “affidavit of no change” satisfactory to the Title
Company is delivered to the Administrative Agent and the Title Company and
(y) the Title Company removes the standard survey exception and provides
reasonable and customary survey related endorsements and other coverages in the
applicable title insurance policy.



--------------------------------------------------------------------------------

  d. Flood Determinations. A completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to the Real
Estate to be mortgaged pursuant to paragraph a above (and, if such Real Estate
is located in a special flood hazard area, an acknowledged notice to Obligor and
flood insurance by an insurer reasonably acceptable to Administrative Agent).

 

  e. Environmental Assessment. With respect to the Real Estate to be mortgaged
pursuant to paragraph a above, a Phase I environmental assessment, prepared by
environmental engineers reasonably acceptable to Administrative Agent, and such
other reports, certificates, studies or data as Administrative Agent may
reasonably require in light of the environmental risks regarding such Real
Estate.

 

  f. Appraisal. A current appraisal of the Real Estate to be mortgaged pursuant
to paragraph a above, prepared by an appraiser reasonably acceptable to
Administrative Agent.

 

  g. Consents. With respect to the Real Estate to be mortgaged pursuant to
paragraph a above in which any other Person may have an interest, such
assignments of leases, estoppel letters, attornment agreements, consents,
approvals, amendments, supplements, affidavits, waivers and releases as
Administrative Agent may reasonably require in order to grant and to perfect the
Liens contemplated by the Mortgage to be delivered pursuant to paragraph a above
with respect to such Real Estate.

 

  h. Affidavits and Other Information. With respect to the Real Estate to be
mortgaged pursuant to paragraph a above, such customary affidavits,
certificates, information (including financial data) and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the insurance policies and
endorsements contemplated above, in each case in form and substance reasonably
acceptable to Borrower Agent.

 

  i. Opinions. Customary written opinions, addressed to the Administrative Agent
and the Secured Parties, of local counsel to the Obligors in each jurisdiction
(i) where Real Estate to be mortgaged pursuant to paragraph a above is located
and (ii) where the applicable Obligor granting the Mortgage to be delivered
pursuant to paragraph a above on said Real Estate is organized, regarding the
due execution and delivery and enforceability of each such Mortgage, the
corporate formation, existence and good standing of the applicable Obligor, and
such other matters as may be reasonably requested by the Administrative Agent.

 

  j. Real Property Collateral Fees and Expenses. Evidence reasonably acceptable
to the Administrative Agent of payment (or arrangement reasonably satisfactory
to the Administrative Agent for the payment) of all title and lien searches and
examination charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages to be delivered pursuant to
paragraph a above.

 

3. Within 90 days of the Closing Date, with respect to each Specified Vehicle
owned by an Obligor and each other Vehicle owned by an Obligor not constituting
Excluded Property, the applicable Obligor shall record the Administrative Agent
as the second lien security holder with the relevant state department of motor
vehicles on the certificate of title for such Vehicle or Specified Vehicle.

 

4. Within 30 days of the Closing Date, Borrowers shall deliver, endorsements to
the insurance policies of the Obligors or other evidence in form and substance
reasonably acceptable to the Administrative Agent to the effect that (i) the
Administrative Agent is a lenders loss payee under the property insurance
policies of the Obligors and (ii) the Administrative Agent and the Lenders are
additional insureds under the liability insurance policies of the Obligors.



--------------------------------------------------------------------------------

5. Within 30 days after the Closing Date, Borrowers shall deliver a Lien Waiver
with respect to the Real Estate located at 1301 McKinney Street, Suite 1800,
Houston, TX 77010 signed by the landlord of such Real Estate, in substantially
the form of the Lien Waiver previously requested by the Administrative Agent
with such changes thereto as are reasonably acceptable to the Administrative
Agent.

 

6. Within 15 days after the Closing Date, Administrative Agent shall have
received evidence that Borrowers have delivered the originals of the documents
listed as items ##6, 7, 8, 9, 11, 14, 15, 16 and 17 of Schedule 10.2.4 and the
originals of the existing related endorsements or assignments to the Term Loan
Agent.

 

7. Within 30 days after the Closing Date, Administrative Agent shall have
received evidence that Borrowers have delivered the originals of the amended and
restated documents listed as items ##12 and 13 of Schedule 10.2.4 and the
originals of the related endorsements or assignments, each in form and substance
reasonably acceptable to the Term Loan Agent, to the Term Loan Agent.

 

8. Within 5 days after the Closing Date, Borrowers shall deliver a Securities
Account Control Agreement with respect to Account no. 1AB26101 maintained at
Wells Fargo Securities, LLC signed by Wells Fargo Securities, LLC, in the form
previously agreed to.



--------------------------------------------------------------------------------

SCHEDULE 10.2.1(l)

to

Loan and Security Agreement

CLOSING DATE BORROWED MONEY

Borrowed Money under that certain unsecured Performance Letter of Credit
Facility dated as of November 7, 2013 between HSBC Bank USA, National
Association, as the Bank and Letter of Credit issuer, and Key Energy Services,
Inc.



--------------------------------------------------------------------------------

SCHEDULE 10.2.4

to

Loan and Security Agreement

INVESTMENTS

 

1. 100% of issued and outstanding membership interests of Key International,
LLC, a Maryland limited liability company, membership interests owned by Key
Energy Services, Inc.

 

2. 100% of issued and outstanding membership interests of Misr Key Energy
Investments, LLC, a Delaware limited liability company, membership interests
owned by Key Energy Services, Inc.

 

3. 100% of issued and outstanding membership interests of Misr Key Energy
Services, LLC, a Delaware limited liability company, membership interests owned
by Key Energy Services, Inc.

 

4. 100% of issued and outstanding shares of Key Energy Services Luxembourg I S.
à r.l., a Luxembourg Société à Responsibilité Limitée, shares owned by Key
Energy Services, Inc.

 

5. 1% of the issued and outstanding shares of Key Energy Services DO Brasil –
Services Petroliferos Ltda, a limited liability company duly registered in
Brazil, shares owned Key Energy Services, LLC.

 

6. Intercompany Note dated January 1, 2008, between Key Energy Services, Inc.,
as Payee, and Advanced Measurements, Inc., as Maker, in the amount of Five
Million and No/100 U.S. Dollars ($5,000,000.00), subject to interest at the
Federal Short-Term Rate plus Twenty (20) Basis Points per annum on the unpaid
principal balance. The total balance due as of April 30, 2015 is Three Million
Two Hundred Eighty One Thousand Two Hundred Nineteen and 28/100 U.S. Dollars
($3,281,219.28).

 

7. Secured Promissory Note dated January 17, 2010, between Key Energy Services,
LLC (formerly Key Energy Services Pressure Pumping Services, LLC, merged with
and into Key Energy Services, LLC effective 31 December 2010), as Lender, and GK
Drilling Tools Leasing Company, as Borrower, in the amount of Five Million Five
Hundred Seven Thousand Three Hundred Seventy Four and No/100 U.S. Dollars
($5,507,374.00), subject to interest at Three Percent (3.0%) per annum on the
unpaid principal balance. The total balance due as of April 30, 2015 is Five
Million One Hundred Eighty Seven Thousand Five Hundred Seventy Six and 71/100
U.S. Dollars ($5,187,576.71).

 

8. Secured Promissory Note dated April 10, 2010, between Key Energy Services,
LLC, as Lender, and GK Drilling Tools Leasing Company, as Borrower, in the
amount of Five Million Eighteen Thousand Six Hundred Twenty Five and No/100 U.S.
Dollars ($5,018,625.00), subject to interest at Three Percent (3.0%) per annum
on the unpaid principal balance. The total balance due as of April 30, 2015 is
Five Million Eight Hundred Fifty Two Thousand Five Hundred Sixty Two and 19/100
U.S. Dollars ($5,852,562.19).

 

9. Intercompany Note dated February 1, 2012, between Key Energy Services, LLC,
as Payee, and Key Energy Services de Mexico, S. de R.L. de C.V., as Maker, in
the amount of Sixty Three Million Four Hundred Thirty Five Thousand Twenty Two
and No/100 U.S. Dollars ($63,435,022.00), subject to interest at Three and Three
Quarter Percent (3.75%) per annum on the unpaid principal balance. The total
balance due as of April 30, 2015 is Nine Million Three Thousand Three Hundred
Sixty Four and 64/100 U.S. Dollars ($9,003,364.64).



--------------------------------------------------------------------------------

10. Loan Agreement dated April 12, 2012, between Key Energy Services, LLC, as
Lender, and Geostream Services Group, as Borrower, in the amount of Seven
Hundred Thousand and No/100 U.S. Dollars ($700,000.00), subject to interest at
Three Percent (3.0%) per annum on the unpaid principal balance. The total
balance due as of April 30, 2015 is Seven Hundred Sixty Seven Thousand Nine
Hundred Forty One and 65/100 U.S. Dollars ($767,941.65).

 

11. Intercompany Note dated October 17, 2012, between Key Energy Services, LLC,
as Payee, and Key Energy Services de Mexico, S. de R.L. de C.V., as Maker, in
the amount of Twenty Million and No/100 U.S. Dollars ($20,000,000.00), subject
to interest at Three and Three Quarter Percent (3.75%) per annum on the unpaid
principal balance. The total balance due as of April 30, 2015 is Seventeen
Million Two Hundred Ninety Eight Thousand Five Hundred Six and 59/100 U.S.
Dollars ($17,298,506.59).

 

12. Secured Promissory Note dated March 11, 2013, between Key Energy Services,
LLC, as Lender, and GK Drilling Tools Leasing Company, as Borrower, in the
amount of Six Hundred Thousand and No/100 U.S. Dollars ($600,000.00), subject to
interest at Three Percent (3.0%) per annum on the unpaid principal balance. The
total balance due as of April 30, 2015 is Six Hundred Forty Thousand Two Hundred
Twenty Eight and 91/100 U.S. Dollars ($640,228.91).

 

13. Secured Promissory Note dated March 28, 2013, between Key Energy Services,
LLC, as Lender, and GK Drilling Tools Leasing Company, as Borrower, in the
amount of Six Hundred Thousand and No/100 U.S. Dollars ($600,000.00), subject to
interest at Three Percent (3.0%) per annum on the unpaid principal balance. The
total balance due as of April 30, 2015 is Six Hundred Thirty Nine Thousand Three
Hundred Thirty Five and 87/100 U.S. Dollars ($639,335.87).

 

14. Amended and Restated Promissory Note dated March 17, 2014, between Key
Energy Services, Inc., as Holder, and Servicios Petroleros Argentina BV, as
Borrower, in the amount of Three Million Eight Hundred Thousand One and 00/100
U.S. Dollars ($3,800,001.00). The total balance due as of April 30, 2015 is
Eight Hundred Four Thousand Eight Hundred Seventy Six and 12/100 U.S. Dollars
($804,876.12).

 

15. Amended and Restated Promissory Note dated March 14, 2014, between Key
Energy Services, Inc., as Holder, and Servicios Petroleros Argentina BV, as
Borrower, in the amount of Three Million Eight Hundred Sixty Five Thousand One
Hundred Sixty Nine and 75/100 U.S. Dollars ($3,865,169.75). The total balance
due as of April 30, 2015 is Two Million Eight Hundred Two Thousand Two Hundred
Forty Eight and 07/100 U.S. Dollars ($2,802,248.07).

 

16. Amended and Restated Promissory Note dated March 14, 2014, between Key
Energy Services, LLC, as Holder, and Servicios Petroleros Argentina BV, as
Borrower, in the amount of One Hundred Thirty Four Thousand Eight Hundred Thirty
and 25/100 U.S. Dollars ($134,830.25). The total balance due as of April 30,
2015 is Ninety Seven Thousand Seven Hundred Fifty One and 93/100 U.S. Dollars
($97,751.93).

 

17. Intercompany Note dated May 27, 2015, between Key energy Services, LLC as
Payee, and Key Energy Services de Mexico, S. de R.L. de C.V., as Maker, in the
amount of Fifteen Million and No/100 U.S. Dollars ($15,000,000.00), subject to
interest at Three and Three Quarter Percent (3.75%) per annum on the unpaid
principal balance.